Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday, 20 March 2003.
We are greatly saddened today to learn of the death after a long illness of our former colleague Mr José Aurelio de Barros Moura on 25 March 2003.
Mr Barros Moura was a Member of this Parliament from 1986 to 1989 and then again from 1994 to 1999 in the Group of the Party of European Socialists. He was a Vice-President of the ACP-EEC Joint Assembly. All those colleagues who knew him and worked with him appreciated greatly his personal qualities, his good nature and his openness. Above all, we recall him as a man of deep conviction and a strong and committed advocate of European integration. I would ask you to rise and observe a minute's silence.
(The House rose and observed one minute's silence)
Mr President, you have always shown a great deal of sensitivity when people, or even one person is killed in political violence anywhere in the world. I should like to propose, following the death today of 15 innocent people in Baghdad market and the death of soldiers on both sides, that we observe one minute's silence for the victims of the war in Iraq.
Mr Alavanos, I think the House shares your feelings for all of the casualties and victims of this war and I hope, in the course of our debate this afternoon, that colleagues will be able to take the opportunity to express for themselves the kind of solidarity which you have shown here today.
Mr President, during the Strasbourg part-session I called on you to take up the case of a number of Cuban dissidents arrested in that country. They are members of the Christian Liberation Movement. A wave of new arrests took place during subsequent weeks. Journalists, dissidents and human rights defenders were targeted.
It should be noted that all this coincides with the opening of the Commission's permanent representation in Cuba. It also comes at a time when many Members of the House were giving favourable consideration to extending the Cotonou Convention to include Cuba.
It may be desirable to continue dialogue with the Cuban people and their government, and to keep channels of communication open. Nonetheless, Mr President, I appeal to you once again to take up this cause and press for the release of these Cuban journalists, dissidents and human rights defenders.
This week I communicated precisely the concerns you mentioned on the last occasion to the Ambassador of the Mission of the Republic of Cuba. I outlined in detail our concerns and I shall forward you a copy of the correspondence.
Mr President, a large number of Members of this Parliament and of its staff are deeply affected by the war and want to express their deep sympathy with the victims. That is why many Members of Parliament and members of staff have decided to wear black armbands during this week's part-session. We would ask for your understanding for this mark of solidarity with all the victims and with public opinion, which has come out against this war.
I shall speak later on the subject of Iraq but, while our attention is focused on that country, there are atrocious activities going on in other parts of the world. I refer in particular to Zimbabwe, where in the last few days police have arrested over 500 people - including Members of Parliament - and hospitals have treated more than 250 people with serious injuries. This is another instance in which the failure of European Union governments to speak with one voice and to implement policies with resolution has given licence to another tyrant - in this case, Mugabe. I ask Council to redouble its efforts to bring about change for the better in Zimbabwe.
Colleagues, as you know, our Rules of Procedure allow for a number of short speeches at the beginning of a sitting. I have taken a number, but many more colleagues wish to speak. I propose, with regard to those still wishing to speak, to invite you to make your points of order after our debate. The presidency of the Council is present and in terms of the dignity of the House, it should be appropriate now to proceed with our business.
By letter of 7 March 2003, Mr Olivier Dupuis requested the defence of his parliamentary immunity in a case pending before a court in Rome.
Pursuant to Rule 6(3) of the Rules of Procedure, I have referred this request to the Committee on Legal Affairs and the Internal Market.
Mr President, one of the Members of this House, Mr Cappato, has been detained in prison for three days by the British authorities. I would like to know whether parliamentary immunity still exists in Europe and whether being awarded the title 'European of the Year', as Mr Cappato has, automatically means one has to go to prison, in which case that is a competition which we would all do well not to enter.
Mr President, I want to talk about what Mr Bigliardo said and the letter you have received regarding the immunity of Mr Dupuis. Mr Pannella too has been given a four-month jail sentence, commuted to eight months of conditional release, for civil disobedience with regard to drugs. He has to inform the Italian authorities of all his movements and he can only come to the European Parliament in Brussels and Strasbourg for a total of seven days per month. Mr Pannella, Mr Cappato and Mr Dupuis all subjected themselves to these sentences voluntarily without raising the question of their parliamentary immunity. Our concern is not for them: it is for Parliament and the safeguarding of its work and its plenary sessions.
I should like to point out at this juncture that if colleagues wish to raise other cases involving the defence of parliamentary immunity, I invite them to take these cases up with the relevant committee, namely the Committee on Legal Affairs and the Internal Market.
The next item is the statements by the Council and the Commission on the outcome of the European Council of 21-22 March and on Iraq.
(Several Members on the left held up placards denouncing the war in Iraq)
Ladies and gentlemen, the spring Council met in Brussels to discuss the economic and social situation in the Union. This was the third European Council summit meeting with this agenda. As you all know, the objective of the Lisbon strategy is to make the European economy the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion.
Before the Council was convened, the view was expressed that this Council should not meet or that it should deal solely with the war in Iraq. The Presidency did not agree with these views. We have a direct interest in developments in Iraq. We are particularly concerned that there should be no human casualties and we are particularly concerned about the civilian population in Iraq. However, this does not mean that we should abandon our main mission, by which I mean our policies for economic development and employment in Europe, especially in the current climate of recession and unemployment.
It would have been wrong to allow the summit to become a casualty of the war. That would have played right into the hands of all those who take pleasure in highlighting Europe's inability to cope with crucial situations.
(Members on the left held up placards reading 'Stop the war' and 'Stop the killers' and the words 'Thousands are being killed' were heard in the background)
We know that people are filled with intense emotion about this issue, but everyone has the right to be listened to in serenity and with respect.
I appeal to colleagues to please show that respect to the Prime Minister. You shall have your opportunity to speak.
The European Council concluded that the slowdown in the economy had lasted longer than anticipated and that the current prospects of a recovery were overshadowed by the war, global political risks and economic uncertainties. The European Council also concluded that considerable progress had been made with the Lisbon agenda, now entering its fourth year. For example, five million new jobs have been created since the start of the Lisbon strategy - 500 000 of them in 2002 despite the less favourable economic climate, with unemployment declining by 2 million. Nonetheless, there is still a lot to do in order to achieve the Lisbon objectives. A great deal of effort is needed if we are to push ahead with our economic and social reforms.
The European Council set four priorities: to raise employment and social cohesion is the first priority. By reforming tax and benefit systems and increasing incentives for labour market participation and incentives to encourage the labour markets to be more adaptable to changing economic conditions and, of course, by paying attention to social cohesion.
The second priority is to promote innovation and entrepreneurship. This means increasing company expenditure on research, facilitating the creation of companies that focus on innovation, improving their access to finance, reducing administrative burdens and encouraging the spirit of enterprise among young people.
The third priority is to strengthen the single market and connect Europe. We need to open up the European energy, transport and financial services markets and improve the regulatory framework and consumer protection.
The final priority is environmental protection for growth and jobs. This means taking action in the environmental field and promoting new investments in clean and more resource-efficient technologies.
At this point, ladies and gentlemen, I should like to say that, as the conclusions show, considerable progress has been made with the Lisbon strategy during the Greek Presidency. For example, significant results have been obtained as regards agreeing on better coordination of budgetary policies, agreeing on a transparent and cheap Community patent, fourteen years in the making, putting into place an integrated Europe-wide financial market, setting the direction for the revised European Employment Strategy, introducing a Tripartite Social Summit, establishing a Tripartite Social Summit, agreeing on energy taxation and setting targets in sectors such as renewable energy, increased energy efficiency and bio-fuels.
The European Council issued guidelines. The conclusions contain guidelines on how to achieve the objectives I have mentioned. In 2003, the European Union will have streamlined key policy coordination instruments. What are they? The Broad Economic Policy Guidelines, the Employment Guidelines and the Internal Market Strategy. The Council ordered these tools to be streamlined and coordinated and to be given a three-year perspective, in order to make them more efficient.
The Council took a series of decisions in specific sectors, such as employment and modernising the European social model. The Council urged the Member States to maintain the momentum of reform of national labour markets. As I said, it stressed the need to reform tax systems in order to promote employment and increase labour demand in Europe, improve the wage and salary formation system, so that they take into account the relationship between wages, price stability, productivity, training levels and labour market conditions, modernise employment legislation, taking account of the need for both greater flexibility and greater security and improve labour mobility over occupations, sectors, regions and across borders, for example by improving transparency and recognition between systems of vocational education.
Finally, in this sector, the European Council invited the Commission to establish a special European Employment Taskforce, headed by Mr Wim Kok, to propose specific measures to increase employment. The Council also touched on all the other sectors which constitute the Lisbon strategy: knowledge, innovation, entrepreneurship, competitiveness, and set certain deadlines for completing various reforms. Finally, I should like to mention that it laid down substantive regulations on safety at sea in the wake of the Prestige accident.
Ladies and gentlemen, this - very briefly - was the outcome of discussions on the Lisbon strategy. Now I should like to say something on the subject of Iraq. It is a known fact that all the Member States of the European Union demanded the disarmament of Iraq and the destruction of any weapons of mass destruction it may have had. It is also a known fact that there is acute disagreement as to how and when disarmament will take place. This issue was discussed repeatedly in the Security Council without any agreement being reached. On the contrary, the divisions widened. It would therefore have been pointless for the Presidency to hope that the differences which have emerged over all the past few months would be overcome at the Council. On the contrary, it felt that, with the beginning of the military conflict, principles needed to be laid down for dealing with the situation caused by the start of war and that we should be thinking about the future and the aftermath of the crisis in order to preclude new divisions, in order to set clear, common objectives, in order to limit the repercussions of the war and avoid a chain reaction of crises and in order to be able to work once the war ends. That is our objective. Peace and progress in the region. At the beginning, this effort was met with doubt. Could we discuss this sort of agenda? However, the Council achieved a common position, pointing out, among other things, the need to safeguard the territorial integrity of Iraq, the need to address the major humanitarian needs in the aftermath of the conflict, the need for our solidarity with the countries affected by it and the central role of the United Nations, both in dealing with the Iraqi crisis and in the international system in general. The Security Council, the conclusions state, will need to give the United Nations a mandate to deal with the post-war period.
Another point was the need to reinvigorate the Middle East Peace Process, our determination to strengthen the common foreign and defence policy and the importance of the transatlantic partnership. Is the fact that we steered clear of the main problem a sign of hypocrisy, as some have suggested? No, it is not. The differences of opinion on the main problem were clear. The impasse was also clear. There was no point in discussing it. We needed to focus our attention elsewhere: to what is important for the future. And that is what we did.
Perhaps some people would have preferred to widen the gap, to add more fuel to the fire? We believe that, now that the war has raised even more questions, the European Union has a duty to send out a message about restoring peace in the region and dealing with the aftermath of the war. The future is every bit as important as the present. If we fail to address it, we shall find ourselves on a very slippery slope. Is the Union of Europe split at the moment? Yes, it is. However, the answer is not to exacerbate the divide, the answer is to try and highlight where we can work together and pull in the same direction. The decision on Iraq was a decision based on the premise that the European Union has a voice and must have a voice in international affairs. It is therefore a symbol of the efforts being made to create a balanced Euro-Atlantic relationship in which Europe maintains its independence, takes special initiatives and has its own role. That we want an independent Europe is clear from another point in the conclusions referring to greater research capabilities in the defence sector and the creation of a European defence capabilities development and acquisition agency.
Ladies and gentlemen, what is our objective? To get international relations working in a more widely acceptable manner at international level as quickly as possible. This presupposes that the United Nations, through its institutions, will issue the main guidelines on what is to happen after the war in Iraq. Its reinstatement from a challenged to an unchallenged international legal system will be achieved if it is clear that the United Nations are against taking on a central role. The decision emphasises the central role of the United Nations.
With the differences of opinion over Iraq, numerous people concluded, sadly, that we have no common foreign policy. But that is not strictly true. There are common positions on numerous foreign policy issues. On other issues, and on aspects of certain more general issues, the Union's foreign policy is taking shape. Policies in other sectors are also taking shape. And there are also divisions in other sectors. From the common agricultural policy through to immigration policy. And yet no one ever said that the European Union was superfluous because it failed to agree on the directive on working conditions for temporary agency workers or on how to deal with economic migrants seeking asylum or, finally, on changes to the Stability Pact.
Ladies and gentlemen, the European Union is constantly taking shape. That is why its development is a challenge, a challenge to think, to apply our knowledge and experience and work for a prosperous, secure future. The war in Iraq, which we have to deal with, is part of that challenge, which is why we cannot merely welcome or condemn it. We also need to look at the future prospects of Europe and the world. Our ambition in today's world is to put an end to war, to the reign of terror, to threats to man and his environment, by creating rules of global intergovernmentalism. The United Nations have not yet managed to become a convincing, efficient institution, even though they are charged with addressing issues which are vital to the global community. And it will be some time before they do. National chauvinism is extremely powerful, which is why we have a political duty to continue to strengthen the role of the European Union, thereby helping at European and global level to consolidate the process of peace, cooperation and progress.
The Brussels Summit showed that, despite our differences, we still feel Europe is the best way of preventing one new superpower from monopolising our cosmos. Europe's ability to participate and influence a multipolar world must be kept alive with initiatives, cooperation and a belief in our common future.
The spring Council in Brussels may not have answered questions, but it issued guidelines which will allow us to put Europe's role into practice, if we cooperate, if we live in harmony together, if we fight together for a multipolar world.
Mr President, as a supporter of the coalition war effort, when I displayed my poster which read 'Saddam Out!', I was told by Vice-Presidents Dimitrakopoulos and Provan to remove it, as it was apparently against the Rules of the House. Can we please have a consistent ruling on this matter?
(Mixed reactions)
You are perfectly correct. The ruling is that these kinds of displays should not take place inside the Chamber. I would invite colleagues who have now made their point, which has indeed been tolerated, please to consider the decorum of the House and to remove the material on display.
Mr President, ladies and gentlemen, today's debate focuses on the recent European Council: a Council that took place at a time of grave international crisis, which made the task of the Greek Presidency extremely difficult. I therefore wish to express particularly heartfelt thanks and appreciation to Prime Minister Simitis and the Foreign Affairs Minister, Mr Papandreou, for their skilful and sensitive handling of the summit.
The Spring European Council is the time in the Union's yearly calendar when it traditionally looks at economic issues, but the Iraq crisis cast a shadow over the whole of the Council held in recent days in Brussels. I will therefore begin my speech today with that.
As I speak, a war is under way and no one can tell how much longer it will last. A war in which troops from some Member States are fighting in the region. A war that has caused great divisions within the Union. A war opposed by the overwhelming majority of European citizens and very many others throughout the world. A war which, like all wars, brings death and suffering in its train, even if it ultimately brings the fall of a dictator. First of all, I wish to express the Commission's - and my own - sympathy to those families who mourn loved ones and to all who have suffered as a result of the war. I also want to reiterate the need for respect for human dignity, even between the belligerents.
We should also bear another fact in mind: the extra funds requested for this operation - USD 74.7 billion - are much higher than the total amount of aid the world gives the poorest countries each year, which is only just over EUR 50 billion.
The statement on the Iraq crisis adopted at the end of the Council's work gives a clear list of the many important points on which there is unanimous agreement within the Union. They need to be highlighted in this debate too. They include the central role of the United Nations, both during and after the crisis, combating terrorism and the proliferation of weapons of mass destruction, respect for Iraq's territorial integrity, the need for urgent action in terms of humanitarian aid, our commitment to multilateral management of world politics and the Atlantic Alliance, which continues to be a strategic priority.
There are many points we all agree on, then, and they are crucial. We should bear this in mind after all that has been said and written on our divisions in recent days and weeks. However, we must not try to pretend that these divisions are not there. We must not lie to ourselves or to our fellow citizens.
Having listed these crucial points on which the Union is in agreement, we must admit that the European Union is going through a very rough patch. I am thinking about the role the Union should be playing and is not. Indeed, the issue of the enlarged Union's foreign and defence policy is starkly highlighted by world events. We must ask ourselves what role we want to play on the world scene. I say 'want' because I am convinced that the Union has the means to develop with time into an active, influential international political player, not just economically but in terms of security too, on the basis of the values on which Europe is founded.
Let us start with security. The European citizens have already made it clear what they want. They want peace, multilateralism and a Europe - a Europe that brings security as well as peace - and they have made this abundantly clear recently. This is not an emotional reaction at a time of crisis, brought on by the natural anxiety and concern always triggered by war. It goes much deeper, and it would be a sin to ignore it, for it should unite us in purpose. Indeed, the Treaties require the Member States to 'support the Union's external and security policy actively and unreservedly in a spirit of loyalty and mutual solidarity.' They are, and I quote, to 'work together to enhance and develop their mutual political solidarity'. They must refrain from 'any action which is contrary to the interests of the Union or likely to impair its effectiveness as a cohesive force in international relations.'
How little the letter and the spirit of these Treaty provisions have been observed recently is plain to all. Moreover, this has come at a time when the representatives of all governments, institutions and parliaments meeting within the Convention are working on the Union's new constitutional charter and when the Union's now impending enlargement is bringing new opportunities and imposing new responsibilities. Let me take this opportunity to applaud the positive result of Slovenia's referendum on accession, which has followed closely on Malta's.
Ladies and gentlemen, the road we have travelled in the last 60 years towards a united Europe has not been easy. There have been many rough patches, but Europe has always drawn courage precisely from its deepest crises and used them as a springboard for its most spectacular advances. It was the failure of the EDC - of the plan to create a European Defence Community - which created the impetus for the Treaty of Rome. It was the United States' decision to float the dollar and the resulting collapse of the whole Bretton Woods system which set Europe on the long road to monetary union. Later, the oil crisis in the 1970s and the currency crisis in the summer of 1992 spurred us first to set up the European Monetary System and then to draft the rules on Economic and Monetary Union in the Maastricht Treaty.
Today, history is repeating itself. Europe's future hangs on the way we face this crisis. We could decide to go for a system of international relations based on the balance of power and entrust ourselves to the sovereignty and national interests of the individual European States but, as Commissioner Patten said in this very House, that would be like trying to tackle the challenges of the twenty-first century with the instruments and policies of the nineteenth century. Moreover, it would be contrary to the very nature of the Union, which is based on dialogue, solidarity, multilateralism and an inspiring combination of ethics and politics.
We must decide to carry through Europe's unification and give it the institutions, the instruments and the decision-making mechanisms it needs to make it a genuinely political Union - which is the road our fellow citizens want us to take - a Union that can apply unified policies for the economy, international relations and defence.
In the field of defence, the last few days have brought the launch of an initiative that could take us far. Belgium, France and Germany have decided to look jointly at closer integration. There is a background to this initiative, which these countries are right to say is open to all other Member States, because it must bring us together, not divide us. I am not just referring to the experience consolidated some time ago now in the integration of European armed forces within multinational corps such as the Eurocorps, Eurofor and Euromarfor.
Let us cast our minds back to Saint Malo in December 1998. A process was set in motion that led to the common European security and defence policy in the space of six short months and thanks to which we can now rely on instruments such as the Political and Security Committee and the Military Committee and Military Staff of the European Union. The countries behind the initiative - I would point out - were France and the United Kingdom, and, thanks to that agreement, the goal of a rapid reaction force of 60 000 troops can now be considered to be within reach. It is the first step towards what people are demanding for the first time in the history of the European institutions: our common defence.
The European Convention has created a working group on defence. In its conclusions, the working group stressed the need to develop European defence capabilities and to strengthen the industrial and technological base. Two weeks ago, the Commission adopted a Communication on defence-related industrial and market issues with the aim of facilitating and fostering more effective coordination of a European defence-equipment policy. Lastly, on 18 March 2003, the Council decided to launch the first military operation in the history of the Union and take over from the NATO forces operating in the Former Yugoslav Republic of Macedonia at the end of this month.
Ladies and gentlemen, we Europeans are not from Venus, as some would suggest. The peoples of this old, wise Europe have a long and painful past. A past that has led us to base our Union on law and to work for an international order founded on right, not on might.
(Applause)
We are fully aware, however, that humanitarian policies alone are not enough, just as it is not enough to outstrip the other main players in the area of development aid policy. We know the world will not take heed of us until we put an end to our divisions, until we stop relying on the European Union for economic growth and the United States for security - and there is nothing anti-American in what I am saying, not least because cooperation between the United States and the European Union has greatly increased recently, even in the most sensitive areas. Think of the remarkable cooperation between the Federal Reserve and the European Central Bank after September 11 and the constant dialogue between the US Trade Representative, Robert Zoellick, and our own Commissioner Lamy. Experience shows that European unity is a condition for and a guarantee of effective transatlantic cooperation, and what I am saying stems wholly from a deep conviction that only Europe, only Europeans, can decide what Europe's interests are.
Today, we are faced with a crisis, but history has a sense of timing: this challenge may be a deciding moment for Europe but it has come while the Convention is sitting. I therefore call on this House and all the institutions represented in the Convention, and I appeal to all its Members directly not to miss this opportunity. Today as never before, we can seek to forge our own destiny, but we must learn the right lessons from past experience.
At Maastricht, Europe laid the foundations for both Economic and Monetary Union and the common foreign and security policy, policies which we have too often disregarded. While the former has evolved to the point of putting the euro into the citizens' pockets, the latter is still in its infancy. The institutions, the instruments and the decision-making mechanisms for implementing the two policies were quite different and so are the results. However much time it may take to fully implement our plans, the moment of truth for Europe's foreign and defence policy has come. The decision demands great far-sightedness and great political courage, but the choice is clear: do we want to be left out, all of us, of the management of world affairs, or do we want to play a part, on an equal footing with our allies, in building a new world order?
Ladies and gentlemen, I started off today by saying that the Spring European Council is the principle occasion when we review our economic progress each year. This year, there are some encouraging points, and we should not forget the great progress made recently in opening up markets. The process of opening up the telecommunications market is almost complete. The energy market is in the process of being opened up. Great progress has been made on mobility and on many aspects of social security. After years of work there is the agreement on the Community Patent.
Here, too, however, we must be honest with ourselves. Our progress in implementing the reform strategy decided at Lisbon three years ago is too slow. I am not just talking about the widespread disappointment on the issue of savings tax. The growth rate of our economies is alarmingly below that required to create the jobs we need and to support the process of convergence of the acceding countries' economies. That is why I told the European Council last Friday, as I am telling you today, that it is time to send a strong, clear signal of our commitment to support growth.
There are two sectors in which I believe action can and must be taken immediately: Trans-European Networks and research and development. The priorities for the Trans-European Networks were identified some time ago but, to date, they have not brought much in the way of results. Even the 14 projects given priority in 1994 at the Essen European Council are severely behind schedule. Meanwhile, new corridors are needed to take advantage of the opportunities enlargement will bring, as the amount of traffic on our roads and in the tunnels that pass through our mountains is increasing exponentially. Investment in the Trans-European Networks currently stands at below EUR 20 billion per year. At this rate, it will take over 20 years to complete them all.
Equally depressing is the state of the major research and development programmes, to the extent that, despite the funds made available in the Union's budget and the loans granted by the European Investment Bank, public expenditure in this area is actually significantly down on last year, while private investment is still below the minimum required as well. It is therefore time to launch a major initiative to bring about a substantial increase in the funding of both the Trans-European Networks and the major research and development projects. I have therefore asked Philippe Maystadt, the President of the European Investment Bank, to work with me in seeking new sources of funding, exploring all possible options such as Union guarantees and special borrowing facilities.
These, ladies and gentlemen, are the preconditions for reinvigorating the Lisbon process and expanding the horizons of our knowledge. Joint research, networks of excellence, mobility of students and researchers and the key programmes on life sciences, renewable energy and the environment are vital. I am quite aware that financing is not the only obstacle to the speedy implementation of these major projects, and I am equally aware that many years are needed to complete them. That, ladies and gentlemen, is precisely why there is no time to waste.
(Applause)
Mr President, Mr President of the Council, Mr President of the Commission, ladies and gentlemen, I would like to start with a word of thanks and appreciation to the Greek Presidency of the Council, and also, Mr Simitis, to you personally. This time of grave crisis is one in which, rather than dividing Europe, it needs to be brought together, and it is evident that that is what is in your mind. As this Europe of ours does not belong to any one party family alone, but is our common possession, what I desire for you and for us all, gathered here, is that, in the remaining weeks of your Presidency, you will be successful in guiding this European Union in the right direction for the future!
(Applause from the right)
At this time, we think of the coalition troops in Iraq, some 30 000 of them from a Member State of the European Union. Human dignity being indivisible, though, we think also of the Iraqi soldiers who are being misused by a criminal regime. I hope that what was so well expressed in the Conclusions of the summit here in Brussels will indeed come to pass, and that all Iraqis will very soon be allowed to live in freedom, dignity and prosperity under a representative government that will be at peace with its neighbours and an active member of the international community. That must be our objective, and we Europeans must not opt out at this stage but, together, united and with determination, must make our own effective contribution to giving peace in the Middle East a chance.
Although there are differences of opinion in our group, as there were before the war, the great majority of us take the view that there is one thing we should be saying to our American friends. It is that, whilst international institutions such as the United Nations, NATO, and, of course, this integrated European structure, the European Union, may have their faults, because they are manned by human beings, we do agree that they have a vision for the future, and, no matter what the imperfections of these structures of peace, we will not allow anyone to jeopardise these institutions, the basis of whose existence is beyond question!
Richard Perle has said that both the UN and NATO had lost their contemporary relevance and were meaningless in the twenty-first century. I would like to respond to that by saying that, if we ourselves put a question mark against the North Atlantic Alliance, what are we actually saying to the peoples of central Europe, to the Poles, and to the Slovenes, who have just held their referendum? That is where they are seeking security in the face of threats! That is why we have to give some thought to how to improve these institutions, but we must not question their existence.
(Applause from the right)
We do, of course, need proper trans-Atlantic relations and a trans-Atlantic partnership. Nobody is in any doubt about my position on the Iraq issue, and that is why I tell our American friends that the European Union is also in the American interest. Americans should not see relations with Europe solely in terms of relations between the USA and France, the USA and Great Britain, the USA and Germany, the USA and Greece, the USA and all the others. We will soon be meeting them again in the forum of the World Trade Organisation, where the European Union must - and will - present a united front. Hence my plea to our American friends that they take the European Union seriously. It is our way of strengthening our influence in the world; it is our way of living at peace with one another and maintaining good, well-ordered, relations with the United States of America on the basis of partnership!
(Applause from the right)
The President of the Commission has praised the Belgian initiative on defence policy. I spent ten years as chairman of this Parliament's security and disarmament sub-committee, so I know what I am talking about when I say that I very much support what they are trying to do, but am not sure that having a meeting of the few here in Belgium is the right way to go about it. We were highly critical when the British Prime Minister sent out invitations to dinner at No 10 Downing Street, with some being invited and others not. If that sort of thing catches on even in the Benelux states, then my great fear is that we will end up with new communities forming in the south, in the east, in the west, communities of Social Democrats, communities of Christian Democrats, some of them overlapping. We must make use of the Community institutions and work together in them!
(Applause from the right)
Let me make a few comments on the Lisbon process; while I am grateful to the President of the European Council for mentioning this topic, we have for some time regarded as excessively bombastic the statement that we are to become a best economic area in the world. It always reminds us a bit of Nikita Khrushchev, who, in the 1960s, always wanted to overtake the USA, and we know what the result was! The goal is the right one, but what now matters is that the instruments be brought into play, and this is where a number of Member States are not doing what has to be done. I would have liked more to have been said about monetary stability. A lot is being said about the Stability Pact's flexibility. Let us just consider what the Euro is worth to us today. Let us imagine what things would be like if it did not exist - how then would our currencies be valued in relation to each other today? It is for that reason that we must defend the common European currency, and we need it to be a stable one.
What is of pre-eminent importance is globalisation, which is often decried - sometimes rightly, sometimes wrongly. Big businesses are able to seek out for themselves a business location where taxes are at their lowest, which small and medium-sized enterprises cannot do. It follows that structural reforms must be of such a nature as to enable small and medium-sized firms to invest, taxes to be cut and jobs to be thereby created. This is where governments must take some action at last!
Please allow me to make two comments by way of conclusion. I hope that a statute for European political parties will come about before the end of the Greek Presidency, and, Mr President-in-Office of the Council, I urge you to ensure that we achieve a result on the issue of the financial package with the prospect of enlargement. We will not accept any curtailment of Parliament's rights as regards the Budget, but nor do we want to delay enlargement; we want to keep to the timetable. We wish you success in your efforts to do this. To the President of the Commission, too, I make the plea that we should now do everything possible to maintain Parliament's rights and prevent discrimination against the candidate countries. For these things we will continue to campaign, and we ask that you put them into practice. Then, success will be ours under the Greek Presidency of the Council, a success that I wish, not only for you, but also for us all, and from the bottom of my heart.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, allow me first of all to congratulate the Greek Presidency on the courage and resolution it displayed during its second summit. In the light of recent events I fear it may yet be called upon to convene further summits.
On behalf of my group, I should like to express our heartfelt condolences to the families of all the victims of this war. There must be no more victims. My group therefore believes the war must cease immediately. The United Nations must assume management of the conflict. The latter should never have been taken out of the United Nations framework.
I also deeply regret the unilateral decision taken by the President of the United States to leave this framework and start a war. I support Mr Annan. Once again, I must emphasise that the present unilateral action is in breach of the United Nations Charter and of international law. On behalf of my group I should like to further reiterate our complete opposition to the doctrine of pre-emptive attack as an instrument of foreign policy.
(Applause)
I would like to repeat what Mr Cook said in the House of Commons. Multilateral agreements and a world order governed by rules afford better protection to our British and European interests than unilateral instruments. From President Carter to the Pope, countless individuals around the world endorse this view. Mr Poettering quoted Mr Perle, a spokesperson for the armaments industry. Mr Perle is a shameless lobbyist. He wrote an article thanking God for the failure of the UN. Given that so many are swearing by some God's name or taking it in vain, I should like to seize this opportunity of sending out a timely reminder. There is a fallen angel in both the Bible and the Koran. The fallen angels, who were angels of light, are named Lucifer and Iblis respectively. Their fall was caused by pride and unbridled blind arrogance. That is the very situation we are currently faced with.
(Applause)
Ladies and gentlemen, no war is a clean war. The doctored images presented to us conceal horror. We are today receiving pictures of that market in Baghdad. You will recall that the European Union evolved from a common market. No doubt you also recall another market, in Sarajevo, and how that was bombed. I hope your consciences are stirred. We are all involved in a conflict which is becoming increasingly horrific. Clearly, large numbers of Iraqis long for a future without Saddam Hussein's oppressive regime. They wish to enjoy freedom and dignity. Clearly too, they do not wish to have further death and destruction inflicted on them.
This action was taken unilaterally, outside the framework of the Security Council. It has resulted in disaster, because very often the local population does not perceive the troops as a liberating force. The people are determined to protect what is theirs, to defend their land. Furthermore, this region is beset by many complex problems. It is most unwise to destabilise it further, and this could impact the Middle East process.
Both the President of the Commission and the President-in-Office of the Council have insisted that this crisis and future action must be dealt with within the UN framework. I could not agree more. Indeed, I have said so twice already in this House. I have, however, read today's newspaper and apparently the management of the port of Umm Qasar has been awarded to a United States company. The latter is offering to subcontract some of the work to European companies. This flies in the face of respect for the UN. Is the European Union to be invited to do subcontract work for the UN? That is not the way forward. I believe we should make our voice heard. We must insist on humanitarian aid being administered in a civilian framework, and furthermore, within the UN framework. Aid must not be administered by any of the powers currently involved.
(Applause)
I should like to make a final point before I finish and leave the floor to my colleague Mr Goebbels. He will speak on the Spring Council. My point is as follows. We know the President of the United States has already estimated the cost of the war at USD 75 000 million per month. Oil prices and exchange rates are on a roller coaster. President-in-Office of the Council, I very much fear that if this state of affairs continues you will be forced to convene a further summit to assess the European and world economies.
In conclusion, Mr President, we have to recognise that public opinion is riven by emotion. It is disconcerted and overwhelmingly opposed to this war. I refer to wider public opinion, not just to European public opinion. The public does not understand the urgency of this war or the reasons for it. There is a world-wide movement for peace. I have in mind Saturday's demonstration. It falls to us to relaunch the multilateral approach to international relations. The dignity and legitimacy of the United Nations must be restored. It will then be in a position to fulfil its role as a government for the world. The European Union failed to act as one and therefore bears a share of the responsibility for this crisis. We must be able to envisage a future in which the Union can construct a foreign and security policy worthy of the name. This is essential if we are to act honourably in the interest of the future of all humankind.
(Applause)
Mr President, the war with Iraq inevitably overshadowed the Council's important economic reform agenda. It is only natural that, at such a time, economic issues should take second place to matters of life and death. However, given the negative economic impact that the conflict could have on the Union's economy, we must not take our eyes off the ball and let the economic reforms that are needed to revitalise our economy fall further behind. So before turning to the conflict with Iraq, I will say a few words about economic reform.
The truth is that the process of economic reform is running into the sand; with the European Union set to enlarge to 25 countries, we will have to run just to stand still. I should like to cite just three examples.
First, at 1.9% of GDP, our investment in research and development is well below levels in the USA and Japan, and with only two of the accession countries spending more than 1% of GDP on research and development, we will be hard pressed to reach the 3% Lisbon target by 2010.
My second example is taken from the Barcelona Council, where Europe's leaders committed themselves to cutting the percentage of single market laws not yet implemented to less than 1.5% - instead, the proportion rose last year to over 2%. As the incoming Member States will naturally face some teething problems in implementing law in the early years, this implementation deficit is in danger of growing further if we do not redouble our efforts. Progress will certainly not be achieved if others emulate the tactics used by Mr Berlusconi in his shameful attempt to defend illegal milk subsidies at the expense of a deal on the taxation of savings. That hardly augurs well for the Italian presidency.
And third: raising levels of employment. It is impressive that we managed to create half a million jobs last year despite the economic slowdown. But the scale of the task ahead becomes clear when we note that unemployment in the EU as a whole rose last year to nearly 8%. On the issue of jobs, the Council appears to have followed the age-old practice: 'If in doubt, create a task force'. I wish Wim Kok well in his work, but it is hard to see what answers he can come up with which are better than the tried and trusted recipe of reducing the burden of taxes on labour and increasing market flexibility.
On Iraq, I welcome the forward-looking nature of the European Council conclusions, brokered by the President-in-Office, and their focus on humanitarian assistance, on rebuilding Iraq and the central role to be played in this by the United Nations. Humanitarian aid must get through. We see from the situation in Basra just how important that is. The horror transmitted through our television screens shows us just how necessary it is to get our relief agencies in and working. I welcome Mr Prodi's proposal for EUR 3 million of immediate humanitarian aid through the Red Cross. Liberal Democrats will support the rapid approval by our House of your request for the release of a further EUR 70 million from the emergency budget reserve.
The EU has been damaged by the divisions of recent weeks. This could presage a new effort to heal the political wounds, but it is hard not to agree with the Luxembourg Prime Minister when he says that problems cannot be resolved unless they are discussed.
I agree with the Council that we need to strengthen transatlantic relations. Our dialogue must be extended to cover reform of the United Nations and the role of international law, but the United States must accept that nothing durable can be established without institutions and rules.
My group also welcomes Belgium's proposal for a ministerial meeting on North Korea. If the situation in Iraq had been discussed at the Seville Summit - as Mr Verhofstadt proposed - we might not be at sixes and sevens today.
We must wait and see whether 2003 is an annus mirabilis or an annus horribilis for the European Union, but since we are now in the Year of the Goat, I would congratulate the Greek Presidency on its tenacity, persistence and determination in pushing through its agenda.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, Mr Simitis, the President-in-Office of the Council, quoted the statement from the summit to the effect that Iraq's territorial integrity must be maintained. I do believe though - and hence my dissatisfaction - that you ought also to have mentioned that this territorial integrity is at this very moment under the most massive attack and that our most important task is to end this war. It is my belief that we can see, from day to day, how it is becoming more evident that this war is becoming ever more inhuman and more contrary to international law. For Mr Rumsfeld, the American Secretary for Defence, to describe it - as he did yesterday - as a humanitarian act, is something I can regard only as cynicism of a fairly barbarous kind.
I believe that when the USA started the war a week ago, it mounted an assault on the most important principle of law for civilised nations, that being the obligation to resolve conflicts by peaceful means. This is a tragedy, particularly because this was not merely an instance of obligations and international law being violated, but also because it wrecked a great and outstanding opportunity for effective peacemaking. I believe that any common foreign policy on the part of the European Union - something that has again been referred to today - must be not merely common, but also an alternative, countering the USA's unilateralism, military power politics, and disregard for law and treaties with a strengthened United Nations, with the defence of the UN Charter, of international law and of the international ban on the use of force. Any such policy must deal with conflicts - not only the specific conflicts themselves, but also their causes - and promote cooperation across the board.
Mr President-in-Office of the Council, I would like right now - and without repeating too much - to draw your attention to three primary problems. For a start, my group continues to insist that this war be brought to an immediate end. Even though the numbers of the civilians and soldiers wounded or killed by bombs and other military measures are bad enough, neither the statements by the Council, nor the statements to the press, nor the statistics make any reference to the thousands of Iraqi children who are dying even now as a consequence of this war.
Secondly, there is no doubt that this war puts the USA in breach of international law. It is even now openly threatening to break international law again. Last week, and quite openly, Mr Rumsfeld, the Secretary for Defence, ordered that the armed forces in the Gulf region be equipped with CS gas. You are well aware, Mr President-in-Office of the Council, that there is no exception to the ban on the use in armed conflict even of non-lethal gases such as CS gas, contained both in the Geneva Protocol and in Article 1 of the Chemical Weapons Convention. I call upon you to object to the US administration's disregard and violation of such crucial international treaties, and to do so in unmistakeable terms.
Thirdly, in Iraq there are tens of thousands of Iranians opposed to the regime in their own country, as well as Kurdish refugees from Turkey. Lingering in refugee camps, their fate attracts no international attention. They are very much at risk from this war and the threat of massacre hangs over them. I beg you to ensure that their plight becomes public knowledge, and to tell your Iranian, Turkish, American and British partners that the European Union will keep a close eye on what becomes of these people. Above all, Mr Simitis, have the courage to demand that the USA put an end to this war!
Mr President, I recently attended a debate at a school in Germany. To my surprise, I was faced with a banner reminiscent of demonstrations my contemporaries and I were involved in, back in the mists of time. Emblazoned on this banner was a text to the effect that making war to preserve peace is like making love to preserve your virginity. I have not quoted the exact English version so as to preserve some elegance. I am sure none of you will have difficulty understanding it.
Mr President, you are quite right when you say this war is an intellectual challenge. I would add that it is also a physical one. Plainly, we are allowing our divisions to stunt our intellectual faculties. It is also plain that a number of Council declarations have a surreal quality. So too have statements made by Members of this House. Plainly too, we are all in favour of humanitarian aid. That is the one point on which there is general consensus, and on this I agree with Mr Watson. That much is clear. The issue we are confronted with today is quite straightforward, however. Will Parliament make a clear statement on this war or will it not? Will Parliament be tarred with the same brush as the Council of Ministers or the General Affairs Council or will we achieve a majority tomorrow? I appeal to those who do not want a majority at any price. I urge them to stop and think.
The choice is between two clearly defined positions. One is the stance taken by the coalition of those in favour of the war because they believe it is important and necessary, as has just been stated. They can go ahead and vote for a resolution that might read as follows. Carry on the good work Mr Rumsfeld, or any other like-minded person. Right is on your side. Off you go, in the name of God, liberate the planet and show how to make love without losing one's virginity. They have every right to do so. The second position involves obtaining a majority in this House to reject war as an option. Such a majority was achieved at the end of January when the war was declared illegal.
(Applause)
Accommodation will be called for in order to obtain a majority against the war. If we are unable to make compromises we shall show ourselves to be as intellectually stunted as the Brussels Council. That is the problem confronting us today. It is actually quite easy to solve. Some state that the war was not sanctioned by the United Nations. Others state it is neither legal nor legitimate. I maintain it all comes to the same thing, and that only honourable Members skilled in hair-splitting could come up with differences in meaning between these various phrases. Obviously, having established that the war does not have the backing of the United Nations, it can be said to lack legitimacy. Consequently if this motion is passed, we will have notched up a victory. That much is plain.
Turning to the text of the resolution, a heated debate is in progress over the form of words. It concerns whether to express deep regret or condemnation of the fact that the United Kingdom, the United States, Spain, Italy, Poland and several other states I cannot recall should have unilaterally decided war was justified and gone ahead. In my view, what needs to be made plain in this resolution is that inspections should have been continued and that we are opposed to those who put an end to them and resorted to war. I do not therefore believe it is a matter of vocabulary.
I should like to make one further point quite clear before I conclude. Some Heads of Government are intent on keeping certain lies alive. The reason why the Security Council did not vote for the resolution tabled by the United States, United Kingdom and Spain was not a French or Russian veto. The reason was that there was no moral majority in the Security Council in favour of going to war. That is the plain truth!
(Applause)
On this basis Chile and Mexico had the courage to table a resolution which rightly retained inspections as the way forward. It should be borne in mind that both these countries are economically dependent on the United States. The House must therefore understand that when it votes tomorrow, it will also be sending out a message on that carefully nurtured lie perpetuated by the UK and Spanish Foreign Ministers and several others. The moral majority that emerged on the Security Council in favour of intervention in Kosovo was 13 to 2. No such majority emerged in favour of intervention in Iraq. That is a historical fact. The rest is simply a brazen lie kept alive by Heads of Government afraid of their own people. One must call a spade a spade.
Finally, I have to say how much I hope the House will have the good sense to vote tomorrow in such a way as to make it plain that the advocates of war have been overcome and relegated to the minority. If we win, we will have won a greater battle than a mere battle of words. Each group will then be able to resort to its ideology to defend the common view. If we are prepared to make compromises I am confident we can win this moral victory over the advocates of war tomorrow.
(Applause)
Mr President, we cannot deny for one moment that the last number of weeks have portrayed the European Union in a very poor light. Consensus building - which is at the centre of policies being pursued by the Greek Presidency - could not become a reality because of the polarised viewpoints on the war in Iraq taken by different countries in Europe.
The Greek Government tried valiantly to secure a common political position on Iraq and Europe, but notwithstanding its tenacious and determined efforts, this objective could not be secured. The Greek Government must be commended for the measured approach it has taken during this very turbulent time for the European Union.
In very simple and blunt terms, we are here today to try and pick up the pieces after what has been a bruising experience for all Member States within the European Union. We must remember that the European Union has been through difficulties before and has always managed to rebuild itself in the face of adversity.
This is the core of the challenges we now face. The European Union has brought political stability to the people of Europe for over 50 years. We must not, and cannot, lose sight of this fact, but we must look at the bigger picture. The European Union as a political and economic entity has brought prosperity and a sense of political purpose to the people of Europe. We have an internal market, we have a single European currency and the European Union is shortly to increase in size to 25 Member States.
These are all real political achievements which are contributing to the standard of living and the quality of life for many people in Europe. We can all be proud of these achievements because we all played a key role in making them a reality.
The events of the last few weeks have rocked the European Union to its foundation. We must now ensure that we pick ourselves up from this position and play a central role in providing all the necessary humanitarian assistance to the people of Iraq over the coming months. I welcome the conclusions of the Brussels summit and the commitment of the European Union to rebuild bridges with America and to support the transatlantic relationship. America and Europe can achieve so much across a range of measures when they work together, as opposed to working against the interests of one another. We must try to rebuild this relationship as a matter of urgency.
The European Union must carry out its moral political duties in ensuring that the humanitarian problems of Iraq are addressed with vigour and determination. We must continue to work with the United Nations, whose authority has also been very badly shaken in recent times.
Like many others here today, I greatly wish for a speedy end to the war in Iraq. The atmosphere here today is muted, but that must not disguise the fact that the European Union does have a lead role to play in ensuring that the humanitarian needs of the Iraqi people will be fully addressed. This is our duty, a duty which, last week, the EU leaders recognised must be faced up to. I believe the European Parliament must take a similar political position here today.
I should like to say to the Presidents that there is a degree of masochism in linking a series of debates at European summits in this way. Indeed, as the Greek Presidency indicated, these summits represent the high point of hypocrisy. The peak of absurdity in this chronicle of a break up foretold, is that for once, Europe did say the same thing, even if it did not speak with a single voice. I refer to the Europe of the institutions. All the institutions came out in favour of the same approach. The European Parliament declared itself on 31 January, the European Council on 17 February, followed by the Commission through the words of Mr Patten and your own words, Mr Prodi. They all declared themselves in favour of the approach put forward by France, Germany and Belgium. It involved giving precedence to the law enshrined in the United Nations Security Council. For once too, the Europe of the institutions was at one with the people of Europe. The people of Europe also gave overwhelming indeed unanimous support to this same approach. We may actually be witnessing the birth of a new form of European political public opinion transcending national boundaries.
Europe certainly did speak with a single voice. Even better, Europe spoke with the same voice. So what? Mr Prodi, vacuous statements are being attributed to Mussolini. He might well have said that when it came down to it, governing Italy was not as difficult. The difficulty lay in that it served no purpose. In the light of current developments, it seems to me that Europe is in danger of becoming an Italy raised to the power of 15 and later of 25.
The difficulty is not quite as Mr Simitis described it. It is far more complex. This is not some kind of agricultural marathon, where one has to adjudicate between carrots and turnips. Mr Simitis, your comments were unworthy of your position. For the first time since the Treaty of Rome, Europe finds itself divided on objectives rather than on methods, means or timetables. One half of Europe has become the adversary of the other. That is the crux of the issue. We are up against two opposing concepts of law, two opposing visions of the world, two opposing cosmogonies. That last word comes from Greek, Mr Simitis. In this very House, you have seen banners emblazoned with Stop the killers, and others with Give a chance to war. Do you really believe this is like dealing with carrots and turnips when no decision has yet been taken on the film's ending? Mr Simitis, eurospeak is no different from other meaningless political speak.
Mr Prodi, you referred to a European defence system. There has been much talk of one. Why not? Europe's last chance could indeed be to create a genuinely European defence system. I have to tell you here and now, however, that this debate will take place in other fora, including the level of the Convention. The European defence system will not be created within NATO any more than the single currency was created in Fort Knox.
Mr President, President-in-Office of the Council, Mr Prodi, ladies and gentlemen, after his brilliant, impressive digression, a theological thesis raising the issue at the heart of the discussions of the Byzantine theologians on the sex of angels - how to make love while still remaining a virgin - Mr Daniel Cohn-Bendit moved on to his other pet subject, his desire for a moral majority to be achieved in this House tomorrow. Why not say ethical, Dany? Tomorrow, our task will be not to seek a humble, secular political majority on specific objectives, but rather to build a moral majority in this House. Go and get yourselves killed with your ethics, with your morals, with your quests for absolutes, with your digressions! Our secular - or Christian if you prefer - task is to find for us all, tomorrow, as we are doing in Italy by identifying one or two feasible political objectives for the future, a path which will make it possible, instead of staying in your 1938 Munich world, Dany, to go to a world where, at the weekend, we will all fight together for free Italians, free Germans or free Iraqis, instead of sacrificing everything to the moloch of peace, to the moloch of an absolute whose boundaries you are totally unable to define. Of course we want peace, but not the 'rest in peace' kind! And death does not start with American or Israeli missiles or guns; death starts with all the victims of Pol Pot, with all those whom you do not even remember, with the peoples of the Volga and Don rivers deported 80 years ago, with the 500 thousand killed and massacred by Saddam in the last 10 years. All your moralising, all your absolutes! I accept, I am pleased that some Communists are turning and are changing from Communists to Liberals, but I do not accept that they should expect to continue to condemn me, as they did as Communists, accusing me of not being liberal enough or non-violent enough. Me!
I would propose an amendment to your motion, Mr President, an amendment which, at this time in Italy - and I would also point this out to the President-in-Office of the Council so that he considers it - has obtained an absolute majority of Italian MPs: a simple proposal, that is, to make the goal of a free Iraq the subject of negotiations, even with Saddam, negotiations possible here and now, as President Mubarak, Tony Blair and others, secularly and with humility and courage, say they want.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, when we debated the Iraqi crisis in Strasbourg a fortnight ago, there was still an albeit faint hope that it would in the end prove possible to avoid violence and to exhaust every means for a peaceful settlement of the problems, as set out in the relevant Security Council resolutions, especially Resolution 1441.
Unfortunately, this hope was dashed by the so-called new strategic dogma, and global public opinion is witnessing a military conflict which, over and above its uniformed and civilian casualties, to all of whom we pay our respects, has inflicted collateral damage on basic institutions and parameters of international life such as the UN, the guardian of the fundamental prerogatives of the international system of law, transatlantic relations, which are indispensable to international equilibrium and, finally, the cohesion of the European Union, at least in the foreign policy sector, which is vital if it is to have a decisive presence on the international stage.
All these institutional factors have been seriously damaged and are being severely tested, in such a way that their future, or at least their ability to play their particular role in international events efficiently, still hangs in the balance; they have to face up to a great many unpleasant truths both now and in the long term, the most important of which, of course, is the fact that the authority and the very essence of the UN have been undermined and those who favour unilateralism and high-handedness over logic and legality when acting to resolve what are doubtless very real problems have left its principles and rules in tatters.
It is no use confining ourselves to a diagnosis of the current tragic situation and a prognosis of its inauspicious prospects, however. On the contrary, we need to turn our attention to the future and support the overwhelming majority of nations and governments by trying, even before the war ends - which we all hope will be sooner rather than later - to restore the prestige of the United Nations, which will undertake to restore normal conditions in Iraq, strengthen the transatlantic relationship within a framework of cooperation and on an absolutely equal footing and consolidate European unity, so that the sad events we have witnessed over the last few days never act as a future precedent and are consigned to history as an example to be avoided.
I should like to suggest to the Presidents that the traffic jams in Brussels were the only visible result of the summit. It was clear beforehand that the summit would be divided on Iraq and stalemate would ensue. We were resigned to the Union being confirmed in its role as a political dwarf. To have the so-called economic giant settle for the lowest common denominator in its economic, social and environmental conclusions is, however, cause for despair. The world is threatened by a serious recession that will probably last longer than previously anticipated due to the war in Iraq. Yet we are treated to empty words.
The Presidency is not to blame. Nonetheless, it has seen fit to present us with 37 pages of conclusions, containing 12 640 words. I would remind you that Moses managed to write the Ten Commandments in a mere 180 words. The summit must have had one sane moment though. Paragraph 9 of the conclusions reads as follows. 'Nonetheless, there is still a lot to do. It is time (...) for the Union and the Member States to fulfil their commitments regarding (...) by translating words into action.'
With regard to action, the European Council invited the Commission to consider several problems. Between now and the 2004 spring summit the people of Europe can expect at least 17 new action plans, road maps and other reports. Jumbled up in this Community rag bag are a new employment task force, the stated wish for more concise guidelines on economic policy and for recommendations on economic reforms with strict timetables if appropriate. The Commission was invited to produce a report on tightening up the use of structural indicators. There is to be a plan of action on entrepreneurship and another on simplifying and improving the regulatory framework. Instead of a framework directive on public services, agreed on first at Nice and again at Barcelona, we are to have a Green Paper on the subject. The must-have list even includes a study on the means the European Union could deploy to assist the people of Iraq to live in freedom, dignity and prosperity.
Further to the Van Miert report on missing links in trans-European networks following enlargement, the so-called Competitiveness Council was invited to specify the guidelines required in terms of connectivity. No connectivity means fewer exchanges and less growth. Nonetheless, the Council failed to take any decisions to remedy the obvious shortcomings of the infrastructure of an enlarged Europe. In these times of severe budgetary restrictions, the states are happy to deceive themselves that the top of a molehill is a lofty summit with a view far into the distance. As long as the Union is forced to manage on 1% of the Community GDP, it will be reduced to making empty gestures.
Mr Poettering is concerned for the euro. I have to say that our single currency is holding up pretty well against the dollar and other international currencies, despite the French and German deficits. If monetary stability really has to be preserved for the public good, then exceptional situations call for courageous measures. The cost of the war and the subsequent cost of the peace will be a heavy burden for the economy of the world. A policy to revive the economy is vital if Europe is to avoid deep recession.
Mr President, I wonder why the Commission is delaying application of the flexibility provided by the Amsterdam Council's resolution for times of recession. I wonder too what it is waiting for to encourage investment pursuant to Rule 11 of the Council Regulations dated that very 7 July 1997. I trust it will not wait for an official statement that our economies are in difficulty before taking action.
You shall have to do a report to answer that question, Mr Goebbels.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, I should first like to endorse the statements made by Mr Watson, the leader of my group. I join with him in condemning the conflict in Iraq and calling for agreements within the framework of the United Nations, of course. I also join with him in wishing to commit the European Union to regaining its unity. The Union must then contribute to rebuilding the affected areas so a process of peace and stability can actually be consolidated and guaranteed. The European Union was unable to demonstrate the unity required. Sadly, it was therefore unable to exert its influence as we had hoped. I trust that at least we shall now be capable of first regaining our unity and then of leading the peace.
I should also like to congratulate the Greek Presidency on the results of the Brussels Council held last week. The Council was devoted in particular to consideration of the so-called Lisbon process. During debates and discussion at Strasbourg it had already emerged that we have little to congratulate ourselves on in this regard. In terms of productivity and competitiveness, the gap between Europe and the United States has not narrowed. On the contrary, it is now actually widening.
As we understand it, the reason is that the appropriate structural reforms were not carried out. Also, the discipline promised concerning key aspects such as the promotion of research and development activities failed to materialise. New enterprises capable of taking on board innovation and new technological processes were not encouraged either. Obviously, all this has hampered the development hoped for.
I believe the secret of effective implementation of the Lisbon process commitments lies in the area of structural reform. It is equally important to promote research and development activities and the activities of small and medium-sized enterprises, in conjunction with proposals for social improvements.
Mr President, at this Spring Summit the Council needed to show itself capable of reversing its neoliberal political guidelines and to adopt a policy that gives priority to employment, public investment, inclusion and economic and social cohesion, in order to address the economic slowdown, unemployment, poverty and social exclusion, which remain at high levels in the European Union. Unfortunately, it did not do so.
Instead of halting the process of liberalising essential public sectors and services, it has followed the agenda of the Union of Industrial and Employers' Confederations of Europe (UNICE) and insists on accelerating economic reforms based mainly on speeding up the process of liberalisation in sectors and services, on the competitiveness of undertakings, on stepping up the coordination of budgetary policies and on the strategy of the Single Market, continually relegating the social sphere to second place, subordinating the objectives of the labour market, education and society to the entrepreneurial spirit, and insisting on the rapid inclusion of pensions in the financial services action plan, opening the way to their privatisation. In this way, it waters down principles laid down in the Treaty and impedes their implementation, specifically in the fields of economic and social cohesion, solidarity, environmental protection, public health and food safety, public services and social rights, sustainable development and the quality of life, which is unacceptable.
Instead of suspending the Stability Pact in order to review the irrational criteria for nominal convergence and committing to a policy of economic development that is capable of addressing international uncertainty and instability, which has been made worse by the unjust, illegitimate and illegal war against Iraq, the Council is reaffirming the need for these objectives to be met. It is thereby sweeping under the carpet the serious difficulties facing some Member States and the serious social and economic consequences caused by the obsession with cutting investment and public spending, preventing objectives for creating high-quality jobs from being attained and increasing social tensions and labour instability. Even when the Council acknowledges the need to present a declaration on services of general interest, it postpones drawing up such a document until the next Competition Council, thereby forcing these services to obey the rules of competition, which is not acceptable because this heightens social inequalities.
Instead of implementing urgent measures, as Parliament called for during the last part-session in Strasbourg, to address the increase in restructuring, relocations and closures by European and multinational companies, which are making thousands of workers redundant and which call into question the regional development of huge areas in crisis where there are few alternatives forms of employment, the Council has opted to attach absolute priority to companies' competitiveness, insisting on structural reforms of the labour market, on worker mobility and on making labour more flexible and precarious in order to adapt to the current economic climate. Hence the question remains as to the rationale for creating the working group on employment: I would like the Council to explain whether this has been done to allay the concern in the minds of those people who still retain a modicum of sensitivity to the problems of millions of unemployed or whether the intention is simply to shape the implementation of the European employment strategy in order to facilitate the implementation of its increasingly neoliberal guidelines.
Mr President, I should like first of all to recall the forgotten Iraqi victims, especially the young people, who have been the victims of a militaristic government, of an empire that is in decline rather than at its zenith. George Bush, the president of the United States Government, is himself the clearest indication of the crisis in that country.
This Parliament must not fall in with the logic of war; it must call for the UN General Assembly to convene immediately in order to demand a cease-fire. As a Galician, and as a citizen of the Spanish State, I wish to speak out against Jose Maria Aznar, a prime minister who is disloyally calling the European Union into question. He is a prime minister who ridiculously believes himself to be a key player, together with Bush and Blair, in a new Yalta, this time held in the Azores. His attitude is ridiculous and paranoid. He is a prime minister who, one hundred years on, wants to turn the Spanish State into a new colony of the United States; into a new Puerto Rico.
Mr President, I would like to join my colleagues in welcoming some of the conclusions of the European Council, but I would also like to caution or criticise others. The purpose of the Spring Council was clear at the outset: it was to be an economic forum, an opportunity to review the stage we had reached and also to chart out a new way for the future, in particular by looking again at the Lisbon strategy and establishing what alterations had to be made for us to continue to move towards that target. It should also be an opportunity to focus on continuing the development of economic growth and employment and also guaranteeing quality of life, quality jobs and pension entitlements for all people across the EU.
As we all know, economic uncertainties and global political risks confront us and make alterations difficult. We in the European Union should recognise that our hands are tied, to a certain extent, to the kind of things that we can achieve. However, there are opportunities within our system that allow us to build on the positive developments.
Economic and social dimensions are intertwined in reaching the 2010 objectives. To create and sustain jobs, the European Union must become the most competitive economic area in the world and I am delighted to welcome the Council's decision to establish the Competitiveness Council.
Alongside this, the whole question of education and the kind of skills training that is given to people must be brought into focus. Areas of literacy, digital developments, vocational training and lifelong learning must be seen as key parts of the package to give the people of Europe the necessary tools to be able to meet with the demands of an ever-changing economic environment. We must be enterprise-friendly. We must be more flexibility-friendly, not setting down rigid regulations and rules which drive economic investment out of the European Union, sending it to low-cost labour areas. We must also ensure that the Commission is held to task with regard to the impact assessment it carries out on proposing legislation and the effect it will have on an industry.
Employment is the one way that we can guarantee overcoming poverty and social disadvantage. However, not just any kind of employment will achieve that. It is the quality of jobs and the quality of entitlements that will make it happen. Social partnership has proven itself as a model with regard to how we can overcome difficulties in the workplace, ensuring proper representation for workers and also guaranteeing that enterprises have the freedom and flexibility to move forward.
There are two other points that I want to make very briefly. First of all, one of the key elements must be protection of our environment. We must ensure that when we hand down our countries and our continent to future generations, they are in a better condition than they were in when we inherited them.
The last point I wish to make is one of a personal nature with regard to Iraq. Whatever we feel about the rights or wrongs of the conflict in Iraq, the most important thing to do now - and I congratulate the Greek Presidency on trying to achieve a consensus on this - is to bring all of Europe together with regard to humanitarian aid, facilitating the rebuilding of Iraq and ensuring that its people have the right tools to make their own decisions.
Mr President, depressing - that is the word that best describes the situation in the European Union last week, with Member States showing a complete lack of mutual respect, and a growing gap between old allies. The unfortunate proposals that were publicised on the margins of the Council of Europe simply in order to keep tagging along with a small group of sympathisers made the discord even worse. In these circumstances in particular, it was surprising and positive that the Member States were actually able to issue a joint, forward-looking declaration on Iraq in which the European Union also exhibits a sense of responsibility by promising both humanitarian aid and implicit help in reconstructing the country. I compliment the Greek Presidency, which was able to sneak that in by concentrating on what was politically achievable. I call on the Commission to put forward concrete proposals for both kinds of aid as soon as possible.
The declaration on the territorial integrity of Mesopotamia is of particular importance, as this is currently threatened by Turkey's plans to enter Iraq. What means does the Council plan to use to prevent Turkey from doing this? I fear that political pressure alone will not be enough. Is the Council also willing to impose far-reaching political or economic sanctions against Turkey if the Turks actually cross the Iraqi border? I for my part think these should include postponing or abandoning her accession to Europe.
Finally, the declaration shows great appreciation of the United Nations. I would, however, like to emphasise that this organisation cannot operate unless all, and I repeat all members (particularly of the Security Council) take responsibility for the actual enforcement of the international rule of law and the continuity of UN resolutions. Inflexibility and an unwillingness to compromise are really not the sole preserve of the Americans. In the light of the events of the past few weeks, I therefore find Europe's devotion to the UN painfully hollow.
Mr President, the Brussels Summit dealt with economic growth in Europe quite separately from the implications of the current war in Iraq, as if the one were not inextricably linked to the other. That was almost surreal. The crucial issue of the war was relegated to the additional points which confirms, if confirmation were needed, that the European Union is not a player in international diplomacy in its own right. Further to the conclusions devoted to Iraq it seems rather to be cast as a humanitarian NGO. As for the glorification of the CFSP in conclusion 69, this is clearly what surrealist writers term automatic writing.
The question arises as to whether it really is in Europe's interest to resort to language of this kind to play down the current split. Ever since the question of Iraq arose, our continent has become a virtual battlefield. The battle is between two visions of Europe's rightful role in the world and also about the very organisation of the international system. Europe is currently at the heart of a fundamental debate with implications for the future of the whole international community. There is discussion on whether Europe should be independent or aligned, whether there should be unilateralism or agreement between nations. The European Union itself is not participating in the debate, but Europe is certainly involved. Along with the United States, Europe is one of the main interlocutors in the form of two troikas. On the one hand there is Paris-Berlin-Moscow, and on the other London-Madrid-Rome. Each of these troikas has its rationale and support. For one this is enshrined in the New York memorandum, and for the other in the Declaration of the Azores.
I query whether the only way of dealing with these two views is to deplore them. To do so is to confirm a monolithic vision of Europe, whereas diversity has always been our distinguishing feature. We would deserve the derogatory appellation of old Europe if we indicated we no longer wished to be the privileged area where different conceptions of world order wrestle with each other. We would certainly deserve it if we were only intent on evading the impact of confrontation, for the sole benefit of spineless and meaningless consensus. Robert Kagan might be proved right. No matter if what Europe says has no impact, so long as Europe says it with one voice. Is that really our aim? Should it be necessary to stifle all differences of opinion to be a true European? Could not the spirit of free competition be applied also to foreign policy? I would say to the Presidents that the European Union would be failing the people of Europe if, in the interests of uniformity, it made Europe distance itself from mayor debates on the future of the world instead of taking its place at the heart of those debates.
Mr President, the Spring Summit was held under very difficult circumstances. I will not mention the situation in Iraq because my group chairman has already done so and my fellow countryman and colleague Arie Oostlander will be doing so. I will therefore concentrate on the socio-economic aspect.
It is clear that the uncertainty about the consequences of the war and its duration will have and is having an impact on the world economy. I think, however, that we must also realise that the growth in unemployment in Europe naturally started long before that. One of the reasons for this is, of course, the lack of structural reforms in the European economy and the fact that necessary measures have been postponed for too long.
In this regard I was nevertheless enormously shocked when I saw the scoreboard which the European Commission - and bravo for doing so - has for the first time added to the documents that contained an evaluation relating to Lisbon. If you allow that to sink in, you realise that there is an enormous gap between the words and decisions being taken on the one hand and their implementation on the other.
I think that the Spring Summit should have given at least as much priority to restoring confidence in the European economy, in terms of what is agreed at policy level. I must say that the Spring Summit delivered more than I had anticipated. So in this spirit, I would like to congratulate the Greek Presidency.
What really matters now, however, is its implementation, and that is why my group - and I am pleased to see that this has also been adopted by other groups - has proposed compiling a roadmap in which the European Commission sets out in more detail what steps need to be taken in order to achieve the Lisbon targets by 2010. I therefore hope that the Commission - and I am also looking at the President, Mr Prodi - will be able to produce such a roadmap by October 2003, so that we can get a more accurate idea of what must happen in the future. That is all the more necessary on account of our impending enlargement and because the Lisbon targets will, of course, soon have to be achieved in a much bigger European Union, and I think that it would be useful to keep an eye on that.
We acknowledge that small and medium-sized enterprises have a significant role to play in the area of employment. We now need to actually implement the charter we established for SMEs, for example, but also the action plan for the simplification of regulation. We have been talking about the need to make it easier for SMEs to access investment capital for so long now. Why do we not do it, why can we not just get rid of these obstructions?
We have formulated a fine target of 3% of the GNP for research and development, public and private, by 2010, and rightly so, but we need to finalise this too, as some Member States will already be above 4-5% by then and others will still be a long way off. How are we going to close this gap, and what efforts will have to be made by the various Member States? We are in favour of the open coordination method, but that is not enough, and the European Parliament and the national parliaments will also have to be involved in this.
If I may be permitted to summarise, I would like to say that we are on the right track, but it would in particular be to the Commission's credit if we could convert our good intentions into roadmaps in order to create concrete handholds that enable us to evaluate where we stand and evaluate our progress together every year and in order to prevent the Member States from hiding behind fine words. It is now time for deeds.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, as the President-in-Office pointed out, the purpose of the spring Councils is to examine and promote the European economy. The state of war which surrounds us at present and which has been imposed on us not by the Americans, not by the American nation or the American people, but by the Bush administration, with its unilateral and arrogant policy, and by a number of European governments which took it upon themselves to split the European Union, is in danger of distracting us from our set programme.
For our part, keeping our eye firmly on the long-term programme of the European Union is not a formalistic policy, it is a way of maintaining and starting to restore the seriously damaged union of Europe. When you want unity, you do not start, nor should you start with what divides you; you start with what unites you. And however much our foreign policy divides us at the moment, our economic policy is equally well able to unite us.
If we are to achieve this truly admirable and ambitious objective, we must make the macro-economy work more efficiently, integrate the financial services market in Europe and strengthen the spirit of enterprise, research, education and the integration of the European networks. But how can we integrate the European networks when, as the President of the Commission pointed out, we only spend EUR 20 billion a year and it will take twenty years to complete the programme?
All these worthy objectives are included in the Lisbon strategy; however, we have to admit that we are in the third year and, in certain sectors such as education, for example, things are not going quite according to plan. Those who supported the Lisbon strategy for regenerating the European economy were right about one thing. Their programme, with the resources which needed to be mobilised, was a programme with a long-term return. However, we need measures which have an immediate return in the present climate, with the threat of recession hanging over the global economy, so that we can find new impetus which will allow the Lisbon strategy to proceed to its conclusion.
In order for this to happen, we need to shake off the fatal spirit of defeatism besieging us at present and regain the spirit of determination of Lisbon, even if the present, disastrous circumstances for the Union can be summed up in the words of Kipling: 'If you can bear to see your life's work broken and stoop again, build it again with worn-out tools'. That is precisely where we stand at the moment. That is where our duty lies. If we fight for this, the day will dawn when truth will also prevail for us in Europe.
Mr President, of course it would have been better if the weapons inspectors had been given more time, if Saddam Hussein had respected the resolutions and if the UN had given a mandate for the intervention in Iraq. Now, the war is under way, however, and we must look to the future. The Group of the European Liberal, Democrat and Reform Party hopes that the war will be short, that there will be as few civilian casualties as possible, that Turkey will not enter Kurdistan and that we shall soon be able to bring the Iraqi dictator to justice in The Hague. Those who were carrying placards here in the Chamber, bearing the words 'Stop the killing!' should call to mind how many hundreds of thousands of people have been murdered and driven out of the country by Saddam Hussein.
The post-war period will see some arduous work begin, first of all of course in the form of humanitarian aid. Following that, Iraq must be reconstructed. Stable and democratic institutions must be created so that the Iraqi people can at last live in freedom and peace. The UN must have ultimate responsibility for this work, and the EU must make a generous contribution. Iraq must not become an American protectorate.
What is more, new life must be breathed into the peace process in the Middle East. Transatlantic relations, which are in tatters, must be repaired. The UN needs to be reformed, and we must get a broad discussion under way about what international law really entails and about how it might be able to protect people in future.
Finally, the EU must get its act together and show that it has learned from the débâcle of recent weeks. We need a common foreign policy. We can make a host of institutional changes but, as long as there is a lack of political will, the EU will fail to be heard in the arena of foreign policy.
I wonder when it will be our turn, when B52s or lethal cyber war weapons will attack our buildings, or maybe those in France, perhaps with the support of Great Britain and others. A paradox? No. We can expect even this from the fundamentalist culture of Bush's council. I have seen an Iraqi baby's lacerated head, lacerated by the weapons of those who call themselves liberators. Those bodies and images are no different from those of the Kurdish baby girl poisoned by Saddam's chemical weapons, the little Palestinian boy slaughtered by the Israeli army, the little Israeli girl killed by a suicide bomber or the bodies of the Twin Towers victims.
With this war, the masks have come off. The USA is not complying with international law: consider Kyoto, the International Criminal Court, the death penalty, star wars, the use of weapons of mass destruction. United States militarism is a danger to the international community; a policy of domination and death is a danse macabre between terrorism and this policy. However, it is also from the United States, from its people, that hope and an alternative are emerging: huge groups are saying 'no' to the war, 'no' to terrorism, 'no' to revenge, as they are all over the world. What can and should we do? How can we make the countries waging this war of aggression comply with the agreement ratified in the United Nations after the Second World War? Europe cannot simply say: we will take care of the reconstruction. Our efforts should be channelled into stopping an unlawful war. The present, Mr Simitis, is the past and also the future. This is why we must prevent Iraqi, British and American citizens dying. We say that the UN should be the organisation to act: and so let us convene the Security Council and the United Nations Assembly. Europe must be united, of course, but it must be united in saying 'no' and in ending this war. Rabiya, a young Iraqi girl, told me with great intensity: 'You are killing our dreams too; you are killing our dream that we can free ourselves from Saddam Hussein's dictatorship'.
(Applause from the left)
Mr President, I welcome the presence of the President-in-Office of the Council and the President of the Commission. The war against Iraq is completely without justification and must therefore be condemned. Mr President-in-Office of the Council, that is something on which the Council remains silent. In the war against Iraq, cluster bombs and landmines are to be used, in contravention of international law. The Council remains silent about that, Mr President. The war is being waged against the civilian population, millions of innocent people becoming immediate or secondary victims, the latter as a result of the collapse of food and water supplies. Anyone who has been in Iraq will know what the situation there is like. The war is unleashing a humanitarian catastrophe, but the Council has nothing to say about that either, and so, Mr President-in-Office of the Council, I call upon you to be silent no longer. I urge you to support the initiative by Russia and the Arab League for an emergency session of the Security Council, to gather together those Member States of the European Union that have opposed the war, and to set in motion action that will rescue the United Nations from its role of spectator and again give it a part to play in this conflict.
Be silent no longer, Mr President-in-Office of the Council! Just as we do, you represent the majority of Europe's citizens, and you can be sure of their support. I urge you to take responsibility and stop this war.
Mr President, the 1815 Congress was criticised for amusing itself while there was a war on. One could take a cue from history and lay the same charge against the members of the Council. In the shameful summary document issued, the word Iraq first appears only on page 31 of the 36 pages of the Presidency conclusions.
Mr President-in-Office of the Council, your distressing verbal statement proved the Union's failure and powerlessness. The war is happening. It is an event of major significance. With Great Britain at their head, the Union's members are directly responsible for it. Yet you say we can do nothing about it and we should change the subject. There is actually a lot to be said, now that the lies used by the British-American Empire to justify its brutal aggression have been revealed as what they are. It claimed the war was about enabling the UN to disarm Iraq. That was a lie. The war had in fact been planned from the outset, regardless of any developments. This has now been revealed. You ventured to say the Security Council was stalled because it had not voted a resolution authorising the war. That was a lie. The Security Council was not stalled. It had adopted a procedure that was working.
Iraq was supposed to be weakened. It had been systematically starved for ten years, and forced to disarm in exchange for promises of peace. It was meant to collapse during the first few hours of battle. That proved to be another lie. Iraq is offering strong, often heroic resistance. The people of Iraq were going to greet the troops of the British-American empire as a liberating army. That too was a lie. The people perceive the troops as an army of occupation. Iraq was said to possess weapons of mass destruction. The whole spectrum of falsehoods on this subject has been aired, from the most sinister to the most ridiculous. I have in mind Tony Blair's statement on 5 February. He brought shame upon himself when he presented a report justifying aggression. Eleven of the 19 pages of the document were based on a student diary dating back some ten years. To date, the only weapons of mass destruction recorded are the millions of sophisticated bombs and missiles the Anglo-Saxon empire is using to wipe out Iraqi towns.
As a lawyer, I have noted the cynical violation of all the legal provisions the British and Americans themselves put in place to prevent war. As a European, I regret the hatred of the Western world resulting from the use of the empire's bombs. Sadly it is justified. As a Christian, I am aghast that a blatantly unjust war should be waged in the name of God. I believe in calling a spade a spade. Tony Blair is merely an urbane murderer. As for George Bush, he should stop appealing to God, unless it is to beg Him to keep the blood of innocent Iraqis from staining the hands of the American people.
That Saddam Hussein's regime is a threat to world peace cannot be disputed, given the facts. Since its defeat in the first Gulf War, Iraq has been the object of many resolutions, with which it has generally not complied. This has never, however, resulted in their being enforced under the auspices of the UN. For a long time there were even attempts to have the sanctions against Iraq lifted. There was also barely any international reaction at all when the inspections were cut short on account of Iraq's failure to cooperate. Yet Saddam Hussein's obsession with the production of weapons of mass destruction was well-known. Since then, his people have been oppressed and refugees have been and still are coming to our EU Member States. Iraq remained a festering sore. There is no sign of peace there. Because of the secret service, however, there is apparently great stability, which cannot, unfortunately, be attacked from within - I see no sign of it being so. Our patience with this can run out too quickly, indeed, but patience can also degenerate into indifference. For many years this was apparent in our attitude towards the dramatic events in Yugoslavia. Who is not still embarrassed by that? We now know that anyone who wants to establish justice must in extreme cases accept the support of force, including military force.
Is there, however, sufficient formal basis under international law for the coalition's military presence? I quote Max van der Stoel, a well-known Socialist ex-Minister of Foreign Affairs, High Commissioner for minorities at the OECD, a well-known, important Socialist spokesman. Yesterday he said the following in the NRC-Handelsblad: 'Yes, this basis is not convincing, but I do not doubt the coalition's moral justification of this action for a moment, I do not doubt it for a moment.' I find that a good left-wing stance.
The debate at the time was about whether intervention should take place immediately, after one or two weeks or after six weeks. This debate is not sufficient to drum a clear message into the minds of those who risk their lives in the field. There is little point in their looking back. The question is whether we should now wish the coalition forces a swift victory so as to avoid long-drawn-out misery both for the public and for themselves.
My group would like to make it clear that when push comes to shove, they all really support the armies, in the same way as they support the people who need to be liberated as quickly as possible. I cannot imagine that any of us would not support the armies now. We are not very quick to demonstrate on this side of the Chamber, but I was surprised to see large pieces of paper with the word 'Peace' written on them hung up on the other side, while no one ever stopped to wonder what discontent there was in Iraq, and I do not remember seeing any demonstrations against that, not even in this Chamber.
I think that it is important that justice takes its course for Saddam Hussein. It is a matter of regret that the UN Security Council has forfeited authority. Vetoes are being used in a dishonest way, and votes are up for sale. The UN per se and its services will be more important than ever in post-war Iraq. We must realise that this matter is a serious warning to the EU, which is obviously still not capable of or willing to defend European principles and values wherever it is necessary to do so.
Mr President, ladies and gentlemen, I vigorously contest what Mr Oostlander has said. I did not think much of the placards behind me either, but - particularly as their group has fewer placards on display - he should have a word with his colleague Mr Helmer, who held up a placard bearing the word 'Blitzkrieg'. Now, anyone can use placards to express his intellectual stance, and Mr Helmer has done so today, seeming to be the intellectual heir of the people who once held such placards aloft.
Mr Oostlander, if you quote Max van der Stoel and say that the basis may not be convincing, but that, in moral terms, the action is justified, you can also try putting it the other way round and saying that an action is justified only if it is taken on a truly convincing basis. If there is even a whisper of doubt, you are assuming responsibility for endangering human lives. War must always be the last resort of politics, but it cannot be the last resort as long as the policy is a matter of doubt.
If ever there were an avoidable war, this one is it. A few days ago, ladies and gentlemen, we were presented with the option of coming to a decision on the basis of reports from two respectable diplomats, Mr Blix and Mr ElBaradei. They said, or rather Mr ElBaradei said, that there were no nuclear weapons, and that they had found none, and Mr Blix said that his mission had been successful and that we could, given a couple more months, disarm Iraq peacefully. The two gentlemen who made these proposals were not radical socialists, nor were they anti-American agitators; on the contrary, they are thoroughly respectable diplomats from the United Nations, and were showing us a peaceful way ahead, for which there was a majority in the Security Council. There was, though, also a minority, to which the Pope could have given his apostolic blessing, had they nonetheless voted for this war because they had forged a coalition - not of the willing, but of the wilful - which wanted this war to happen come what may.
I am not impugning the many Members here in this House who believe, on the basis of profound inner conviction, that this tinpot dictator can be got rid of only by the use of armed force. That is one way of looking at things, but not in the least does it alter the fact that these two gentlemen I have quoted showed us a peaceful way forward, and I have heard all those in this House - including those in your group, Mr Poettering - who have said that this was the right way to go. If this was the right way to go, why do you not summon up the courage to say that the war is the wrong way? That, after all, would be the logical conclusion to come to.
Let me say again that those who defy all reason by going down this road also bear the responsibility for the bloody consequences along the way - consequences about which we will all be talking for a long time yet, because we will all be suffering from them.
Ladies and gentlemen, I would like to thank you for your speeches. I would also like to thank everyone who mentioned the Greek Presidency. I shall try and reply briefly to two or three questions.
Many of you appealed directly to the Greek Presidency to take the initiative and state a specific opinion or take specific recourse to the United Nations. But what is the presidency's role? The role of the presidency, not just the Greek Presidency, but any presidency, is not to decide what the European Union's position is. It is not to welcome one opinion and condemn another. It is not to express its own views, because Greece too has its own views but it cannot express its views as the views of the Union. The role of the presidency is to try and marry differing opinions and to follow the rules in order to bring about a result in the form of a unanimous or majority opinion. If it cannot manage to do that, then it has no place. The role of the presidency therefore, and I should like to emphasise this, is to defend an important virtue, the virtue of cooperation, the virtue of joint endeavour and joint action. That is the first thing it has to do. And that is what the Presidency is working at, because otherwise it will end up with precisely the opposite of what it is supposed to achieve: division. And we do not want division, especially in these difficult times.
My second point is that a number of honourable Members referred to the Union's foreign policy, again saying that it is non-existent and that nothing has been done. We heard the President of the Commission say that a European Union peacekeeping force will most probably take over the role of the NATO force in Skopje this week. This is unprecedented and is the outcome of serious effort in the foreign policy sector. Anyone listening to the heads of the Balkan countries over the last fortnight, following the assassination of the Serbian prime minister, will have realised that the Western Balkans have high hopes of the European Union. Why? Because the European Union has applied a foreign policy. There are several other examples of the really creative presence of the European Union I could mention. Are there only a few? Yes! There are only a few. And we failed to unite our position on the basic, moral issue of war or peace. We have failed to do so on numerous other issues. But we do not write off what we have done and nor does this mean we must write off what has happened and stop making an effort when it comes to our common foreign policy. We have to make that effort.
I agree - and this is my third point, because I have heard numerous opinions which are just not realistic - with what Mr Cohn-Bendit said, that compromises are needed. Compromises are also needed because you will be debating the problem of Iraq tomorrow. There are a number of issues where I believe, if you pass a resolution, the Presidency and the Commission and the European Union will be able to move forward, such as the need to safeguard the territorial integrity of Iraq, including - as one member said - on the Turkish border, the need to deal with serious humanitarian problems by mobilising the aid provided for and the central role of the United Nations in the political, economic and social reconstruction of Iraq. If we say it here loud and clear, we shall create frameworks, we shall create commitments. And, of course, we must not forget the peace process in the Middle East and the importance of transatlantic relations. The Union's foreign policy, like every other policy, is created. This endeavour has its triumphs and setbacks, but the policy is still created. And it is up to us. If we simply say that the Union is out of its depth and we throw in the towel, then we do not want a Union. But we do want a Union! And we want a strong Union. That is what we are striving for and that is what we must strive for.
Finally, I should like to refer to a number of comments made on economic policy. First of all, this is a long Presidency text because it is now standard practice in the Union for each spring Council to reiterate all the previous resolutions for the record. The second point is that there are numerous questions, references and issues which refer back to committees, but if you read the text and the texts it refers to, such as the resolutions of the ?cofin Council, you will see that many of the issues raised are answered. The Stability Pact, for example, was examined by the Ministers for Finance, who said that it must be maintained, that this is neither the time nor the place for flexibility and that there is a risk of inflation. I leave it to you to decide whether or not they were right. It was examined. That is clear from the text. It is also clear from the text that war can upset the best-laid plans. It is important to remain level-headed. It is important not to panic, not to believe that we need to take measures here and now or here, there and everywhere. We need to keep moving steadily forward on the course we have set.
I believe, ladies and gentlemen, that this is one of the main messages of the efforts made in Brussels; that despite the adversities, despite the difficulties, we have a great deal in common, a great deal in common, which we cannot put to one side, which is why, especially in these difficult times, we need to try and express what we have in common and move forward together.
Mr President, the resolution Parliament is now on the way towards adopting is backward-looking. Instead, we should have turned our attention to the future. In my view, it is incomprehensible that, in recent days, so many people have expended so much effort on working out how to deplore the decision taken by the American and British governments concerning military action in Iraq, an action to which my country subscribes.
If we did in fact have to be backward-looking, we could have made better use of our time and energy in working out how to condemn the Iraqi regime, which for 12 years has ignored every UN resolution.
It is not the coalition that is responsible for the war in Iraq; it is Saddam Hussein and his regime. I must therefore vote against conclusion number 3, and I am unable to deplore or regret the decision taken by the coalition. It was Saddam Hussein who forced them to take it.
By an unfortunate turn of events, Saddam Hussein has succeeded in dividing our world, and we must hope that the day will soon come when he can be brought before an international court and tried for his crimes against humanity.
Now, we must look forward, as in part does the resolution, I am pleased to say. Now, it is a question of preventing as much suffering as possible in the wake of the war. The Iraqi people have suffered enough. We must therefore be ready to come to their aid, and as soon as possible. We must take joint responsibility for peace and freedom in Iraq. We must help the Iraqi people to a dignified life in a democratic society, a community founded on the rule of law in which human rights are observed and minorities respected. That is the most important aspect of the resolution we are to vote on.
Mr President, a new resolution on Iraq cannot be more conciliatory than the resolution we adopted by a large majority a few weeks ago. That resolution was and still is in keeping both with the real problems in the world and the feelings and reactions of the citizens in our countries who, in their reactions to this illegal, immoral, pre-emptive and therefore subjugating war, expressed themselves as European citizens, and formulated the only serious and reliable basis on which we can continue to build Europe.
Many of us here are concerned about the future of the world and of Europe. However, there are others here whose sole concern is to justify their governments, to sanction after the event decisions which will cause the modern world system and the international community - surely a misnomer now - to disappear. The Te Deum for the demise of the UN offered up in all sincerity by Mr Pearl doubtless also applied to the marginalisation of the European Union, both old and new, whatever some of the candidate countries may think.
This humiliation will continue if we somehow sanction the invasion of Iraq after the event. There is no doubt as to who will gain the upper hand militarily and technologically: the invaders. But why should we turn their technical supremacy into political victory by feeling compelled to condone the war once it is over? The only thing we have a historical duty to do is to prepare our contribution to a more balance world, insofar as this is still possible; to make a quantum leap, as quickly as possible, on the road towards political unification, especially in the field of foreign policy and defence. Those of us who have no intention of letting Europe and the world change into a sort of Jurassic Park must move forward. Those here who are willing to achieve more must unravel the contradictions into which their selfish, divisive choices are forcing them on their own.
A great British playwright, Harold Pinter said - and some members would do well to remember this - that unless Europe finds the solidarity, intelligence, courage and will to challenge and resist US power Europe itself will deserve Alexander Herzen's definition: 'We are not the doctors. We are the disease'.
Mr President, how many more innocent victims will be added to those who have already fallen? I am thinking in particular of those young Kurdish children, laughing and full of life, like the ones we met at the camp at Magmur, just south of the 36th parallel, only a few weeks ago.
With the agreement of the Security Council this war would still have been illegitimate but now it is both illegal and illegitimate. It is also, unfortunately, barbaric. The power of the bombs dropped by the Americans and the British on that unfortunate country has doubtless already exceeded that of Hiroshima and Nagasaki. President Bush has spoken of a crusade. This one will no doubt meet the same fate as the last one. I salute the courageous resistance of the Iraqi people. I ask my Kurdish friends not to place too much trust in American promises. They know what those promises are worth. I hope that one day those who are responsible for this war - Bush, Aznar and Blair - will have to answer for their actions before an international court.
Finally, let me quote from the Basque language journal, Euskaldunon Egunkaria, a journal which the high-handedness of a judge and of the Spanish Minister for Internal Affairs has condemned to silence, 'The people's struggle for freedom does not recognise national boundaries'.
Mr President, ladies and gentlemen, our resolutions become no more convincing the more self-righteously we belabour one another with judgments about what is wrong and what right. We should be helping to find ways out of the crisis. Firstly, the war must be brought to an end as speedily as possible, with the minimum possible damage being done to people, and Saddam Hussein and his criminal regime being disarmed. Secondly, the Iraqi people must then have the opportunity to take their own decisions, and the United Nations - rather than one of the belligerent parties - must assume responsibility for the reconstruction of the country.
To this reconstruction, thirdly, the European Union must make a determined contribution, it being in its own primary interest that peaceful development should take root both in Iraq and throughout the Middle East. We are currently finding out how much we are affected when the opposite happens. Fourthly, we must reinvigorate the transatlantic partnership and rebuild a relationship of trust with the United States of America, which will, for the foreseeable future, remain the only power capable of guaranteeing order and security on a global and regional scale. All credit for that to the Americans, to whom we Germans owe a great deal, for they stood up for our freedom at a time when that freedom was menaced by Soviet Communism. Then their soldiers had the responsibility of guaranteeing the freedom of our capital, Berlin. It is for those reasons that I am in solidarity with the United States, even though this solidarity has a critical edge to it from time to time. Solidarity of this sort is not to be abandoned out of hand when there are differences of opinion, for we see no alternatives to the Atlantic Alliance, any more than there are alternatives to European unification.
Mr President, I would like us to cast our minds back to September 11 2001. After those events we all agreed that the world had changed. We appreciated that global terrorism, a terrorism well-financed and organised with no clear political objective beyond creating chaos, required a new approach to security. It was clear that we can no longer take a passive approach. We can no longer sit on the sidelines tut-tutting when faced with dangerous, repressive regimes prepared to murder their own people, threaten regional security and nurture terrorism.
We saw that we needed a pro-active approach, we needed to develop a concept of global justice for all people and to build a worldwide security system based on active involvement. We followed through on that in relation to Afghanistan, but now when faced with a difficult and dangerous crisis, we seem to have retreated into a comfort zone of our old certainties. We have particularly retreated to the cold war attitude towards the United States. We feel that the transatlantic relationship is some sort of zero-sum game. For one side to win, the other side has to lose. If we continue that process the world will become much more secure because every issue and every crisis will be divisive as we try to gather around separate poles. We need transatlantic partnership for the benefit of world security.
We must ensure that we get global certainties and agreements for the future and not re-fight old battles. It may well be that the structures we set up after the second world war are not suitable for dealing with the post-September 11 world. In that case we should be working to the future, thinking about how we rebuild Iraq with United Nations support and how we secure peace in Iraq whilst respecting the rights of Iraqi people to their own future.
As I speak, many thousands of my own countrymen and women are putting their lives at risk to free a people from tyranny. Many people do not agree with that war and I respect their views but I ask that this Chamber respects the position of the men and women whose lives are at risk. I am frankly amazed that, amongst all this talk of legality, I have not heard one word about Iraqi treatment of prisoners of war, which is contrary to the Geneva Convention. I have not heard one word of condemnation of Iraqi troops killing their own people in Basra. Imagine what British troops feel like seeing that happen and being powerless to stop it.
Mr President, naturally I too regret that the United Nations have not found a solution to the conflict in Iraq. I also think, however, that we must all acknowledge that this stage in the discussion is now finished and that we in Parliament must stop shadow-boxing with the past.
After all, we all agree that Saddam Hussein has been categorically opposing the United Nations for the past 12 years. Throughout his rule he has oppressed his people and violated international law in many areas. That is why the members of the Security Council accepted Resolution 1441, and they must therefore now bear the consequences. Anyone who does not do so is, despite protests to the contrary and perhaps also unintentionally, implicitly helping to keep Saddam in power. Explain that to the inhabitants of Basra, who are being fired at by their own Iraqi army.
This does not help international law and the Iraqi people in the slightest. The crisis once more makes it painfully clear that we need a European foreign and security policy and ultimately a European defence force so that we can play a role in the next crisis. It is no use lecturing other people about international values if you are not able to enforce international law yourself.
I felt that the European summit was not able to avoid deadlock on its other subject, the Lisbon process. Of course, this will get us nowhere when it comes to economic liberalisation. Good intentions are all very well, but I would like to see the Commission set up a strict schedule for the implementation of the measures so that the Member States can be reminded of their responsibilities.
To conclude, therefore, I warmly welcome Commissioner Monti's initiative in investigating the banned state support for the French energy group Electricité de France. It is absolutely essential that we complete the internal market in order to be able to continue to compete with the USA and Japan.
Mr President, on behalf of the MEPs of the Communist Party of Greece, may I start by protesting that President Cox prevented a demonstration in opposition to the war, bringing the members into conflict with the staff.
Even today as imperialist aggression is on the rampage in Baghdad and Basra, Mr Simitis, ignoring the fact that a nation is being murdered in Iraq as we speak, is concerned solely with how big business can increase its profits. Mr Simitis did not have the sensitivity to express even the slightest criticism of the invaders out of respect for the feelings of the overwhelming majority of our people, the millions denouncing this illegal and criminal imperialist incursion and calling for an immediate end to it. Of course he talked of the need to restore peace in the region, once the imperialists have won you understand, but his main concern was how Iraq is to be divided up.
The complicity of the European Union was also confirmed by the European Council, which basically covered for the members of the European Union taking an active part in the war and all the other countries providing every sort of facility for the invaders, with the Presidency's country at the top of the list. And those who sign and support motions for resolutions in the European Parliament which do not clearly and frankly condemn this crime and call for an immediate end to it are equally guilty of complicity.
The dirty imperialist war met with heroic resistance from a nation defending its national independence, awakened consciences and provoked massive and continual demonstrations of protest. The war was an excellent opportunity to reinforce the so-called Lisbon strategy and promote measures to step up the attack which, in the name of competitiveness, is directly affecting the employment, social, insurance and pension rights of the workers.
This policy will not go unanswered. Workers, young people and whole nations are rising up in protest and forming their own rallies, their own fronts against this imperialist tornado in order to shift the balance of power and overturn this rotten and barbaric system.
Mr President, I must admit that it feels slightly surreal wanting to talk about other aspects of the Summit apart from Iraq, particularly given that some of the other things that the Summit dealt with are not exactly going to help us towards a more equal or a more peaceful world.
I want to pick up on certain aspects where, for once - unlike last year's Spring Summit- we looked at issues relating to global equity to some extent. For example, Paragraph 60 onwards of the Presidency Conclusions mentioned promoting sustainable development on a global scale. Those Conclusions talked about enhancement of corporate social and environmental responsibility, both at EU level and internationally. I would hope that it would apply to such issues as the granting of contracts on a fair and open basis - rather than giving them to your rich friends.
The Conclusions also mention the means of promoting sustainable and fair trade. I wonder if we have actually proofed some of the other policies that we came up with at this Spring Summit against those ambitions or, indeed, ambitions to encourage export credits that are consistent with sustainable development when certain Member States pay out over 50% of their export credits to enable arms deals to go ahead.
I hope that, in the aftermath of this Spring Summit, we are going to pay attention to the policies that we talked about there. I hope that we are going to carry those forward seriously, because we need to examine this ideal of becoming the world's most internationally competitive continent in the light of asking ourselves what the implications are for the global losers if we are the global winners, and what this is going to do to enhance stability, equality and justice in the world.
Mr President, I should like to appeal for calm and tolerance in the House. After all, these are the cornerstones of European integration. The Group of the European People's Party (Christian Democrats) and European Democrats attempted to table a resolution on the basis of the Council's declaration. Unfortunately at this stage consensus appears impossible. Some of the approaches put forward seem to aim in practice at calling for the European Union to become part of the movement of non-aligned countries.
My group argues on the contrary for strengthening the transatlantic axis as a strategic priority for the European Union. We agree with the Council on this. It is therefore somewhat surprising to hear the Commission praise an initiative for common defence beyond the territory of the Union. It might be termed an extra-Community venture. No eyebrows should be raised if others now table further proposals.
The Council devoted a good deal of time to discussion of the eagerly awaited post-war period. It sent out an unequivocal call for European Union involvement in rebuilding Iraq. I congratulate it on that. I would however point out that at present what is required of us is humanitarian aid for those most in need. I would have welcomed more specific details of action taken by the Commission in that regard. I trust this objective will unite us all, and that we will be prepared to regroup under the European flag as we strive towards it.
A further issue that brooks no delay is ending the conflict in the Middle East. I would have welcomed the Commission's comments on this too. Mr President, nobody in his or her right mind welcomes this war or any other. We cannot however fail to deal with international terrorism or threats to our security. We cannot either fail to deal with the state of complete bondage the people of Iraq have had to endure up to the present.
Mr President, ladies and gentlemen, the problem of Iraq seems to have divided the world into two opposing camps. However, the peace demonstrators have stood up in the whole of Europe and throughout the world in order to protest against the strongest military power in the world. Without the backing of the UN Security Council, the United States has attacked Iraq, but we now know that their battle plans had been ready for a long time. We believed that a peaceful solution was possible in Iraq, thanks to the intervention of the inspectors, but the decision had already been taken.
All wars in the Middle East have always ended in disaster. Why, then, are we incapable of learning the lessons of history? Our construction of Europe is based on right, rather than might. Yes, but we cannot deny that the European Union is experiencing a real crisis. What is this right that we are talking about? How can we forget Article 11 of the Maastricht Treaty, which compels all Member States to define and implement a common security policy in line with the United Nations Charter? The UN Charter has been flouted. Article 2 of that Charter asks all States to refrain from threatening the territorial or political integrity of any other State or to use force against that integrity. What has happened to our compliance with that article? Does this mean that there is no longer any law, any treaty, or any charter which is able to resist the law of the strongest power? That is a frightening thought. It would be a defeat for democracy, and we do not accept it. This war is a disaster from the moral viewpoint. All the great principles of our civilisation cannot be trampled underfoot in this way.
What price will we have to pay for this inability to learn lessons from the past and for the fact that we have delayed too long in building a political Europe that would be capable of facing up to the United States? It is time for us to react if we want a strong and independent Europe. It is time for us to put in place a common defence policy, and it will be necessary for us to provide ourselves with the resources to do so. We need to move, to make the Convention a success and to make our future together a success too.
Mr President, if EU leaders were actually to deliver the goals set last week of the central role of the UN, an EU capacity in foreign and defence policy and strengthening the transatlantic partnership, most of the public would cheer. Our leaders are letting us down. One of the few silver linings of this illegitimate war is that even in the UK more people realise how crucial it is to have a single European voice.
Chirac should realise that making the EU a rival of the US is a no-brainer. Blair needs to understand that the route to partnership with Washington is via Brussels. On Iraq, what was missing from the Summit conclusions was a reference to preserving the devolved administration of the Kurds in the north. The Kurds have been betrayed so often, but this time we must guarantee their freedom and identity. They must enjoy self-government within a federal democratic Iraq.
I absolutely agree that Iraq must observe the Geneva Conventions on prisoners of war, but how hypocritical it is for Rumsfeld to insist on this while denying such protection to those prisoners illegally detained in Guantanamo Bay.
Mr President, the war being waged against Iraq is an imperialist war. A nation is being massacred so that half a dozen trusts, whether they are oil companies or not, can redistribute the cards and the markets amongst themselves. The present war is directly in line with so many other wars fought in the past by the great powers, by Britain and the United States, but also by Germany and France, acting sometimes together and sometimes against one another, in order to exploit the Middle East and to plunder its wealth.
Words such as liberty, democracy and the condemnation of Saddam Hussein's dictatorship are merely hypocrisy to conceal a war of banditry. While the armies of the two greatest powers in the world are still crushing Baghdad beneath their bombs and forcing the inhabitants of Basra to die of hunger and thirst, their major companies are already sharing juicy contracts, like vultures squabbling over the corpse of a country that they are in the process of murdering. At the European Council, ministers from countries taking part in the aggression against Iraq and those from countries claiming to be opposed to the war came together to produce a single declaration, as if nothing had happened. What better illustration could there be of the fact that, despite of their differences of opinion, they are, above all, accomplices?
Mr President, of course a democratic process is needed in Iraq, but war is never a solution. It is unfair, because it kills innocent people, and, as the Arab proverb says, a killer is never a benefactor. Despite that massive rejection of this war by public opinion, the Council remains silent, whereas we ought to have condemned it.
It is simplistic to believe that the objective of the United States is to control energy resources. We must recognise that Bush has succeeded in bringing off a double tour de force. He has made people forget not only that his country is going through a social and economic crisis, but also that every day the Israeli army of occupation murders dozens of Palestinians. Israel continues to violate international law with complete impunity. The Americanisation of the world, and the re-drawing of the geopolitical map of the Middle East - are not these the real objectives?
The European Union must play a vital role in rebuilding peace. It must help to create conditions in which the rights of nations can be respected and the territorial integrity and sovereignty of States can be guaranteed. In order to do this, however, it urgently needs to provide itself with a common foreign and defence policy. The future of Europe depends on it. Do we want to have a Europe of soldiers in the service of an American empire, or a Europe of independent citizens who respect fundamental rights? At the next meeting of the UN Security Council, Member States must take a wide-ranging initiative in order to impose the force of law as against the law of force.
Mr President, divisions have emerged within the Council over the choices made this week but, if we care about having a Europe which is politically influential, we have to look to the future and work for the Europe of the future. Europe has to have a single foreign policy and a single defence policy, to take a leading role on the international stage and to be able to guarantee peace outside its borders. We will have to achieve this objective during the second half of this year and, in this connection, I must reply to the disagreeable words spoken by Mr Watson, who clearly knows little about and has difficulty recognising what it means to be pro-European. Clearly, as far as he is concerned, being pro-European means always saying yes, but if we sometimes say no, we might build a better Europe. It would be an extremely grave political error not to heal the present divisions. The Italian Government's statements which move in this direction certainly give us hope, and I believe President Prodi will be in agreement with the Italian Prime Minister when he meets with him in Rome on Friday.
The strong, influential political Europe of the future cannot, however, be created with an anti-American stance. It is appropriate to point this out in this Chamber for there are still those in Europe who place the greatest western democracy and Saddam Hussein's despotic, criminal regime on the same level. The killer's name is Saddam Hussein; we cannot and must not adhere to the slogan: 'Neither Bush nor Saddam'. When Europe has rediscovered the reasons for its strong unity, it will have to participate directly, under the aegis of the United Nations, in the construction of the new Iraqi democracy, once it has assisted with the humanitarian needs, the result of a conflict which Saddam Hussein could have avoided by accepting his proposed exile, mentioned several times by Mr Pannella. It must be a Europe which has relations with the moderate Arab countries, which strives for the security of Israel and for the construction of a new Palestinian state: in short, a Europe which guarantees peace in the Mediterranean and in the Middle East.
Mr President, on 17 February, the European Council declared that the United Nations must remain at the centre of the international order and that it wished to attain the objective of disarming Saddam Hussein peacefully, saying that this is what the European people want; it declared that its support for the United Nations inspectors although saying that it did not want the inspections to continue indefinitely, and, in fact, the inspectors had put forward a plan for disarmament which also had a time limit. Today we are here in Parliament, not least on behalf of those European people, of that public opinion referred to by the Council, to hold to account first of all those European governments which have supported, are assisting and are participating in a unilateral war which we condemn unreservedly. We are on day seven, and the dramatic events tell us that it will not be a blitzkrieg.
Nevertheless, our anti-war position does not mean siding with that regime, which must account for its crimes before international courts, and it does not mean being indifferent to the dangerous path being opened up by the violation of international law and the many other violations, such as the use of prohibited weapons, the suffering inflicted on the Iraqi people, the treatment of prisoners and the fate of the Kurdish people. Then there is the Middle East. Certain interventionist quarters have said that this war will resolve the Middle East question. We do not think this is the case. We can see that things are getting increasingly worse: on the one hand, this war is helping the extremist, group Hamas, and, on the other, the Israeli army is continuing its actions.
Lastly, I would like to ask the European governments: what are you gaining from this terrible experience? I would like to say to the Member States: incorporate, introduce federalist elements into your European foreign policy. If you do not do so, we will not have a common policy. Can you not see that, even without powers, the Commission is currently a point of reference while the role of the High Representative has been destroyed because of your differences? Once again - it has already happened in the Balkans - we are powerless and at a highly critical time. Remember that the sum total of 15 or 25 national policies which satisfy longstanding interests, will never constitute a European foreign policy.
Mr President, I speak on behalf of the British Conservative delegation at a time when a war is being fought in Iraq - on all our behalves - to remove a threat to our own people and to lift a tyrant from the backs of the Iraqis. What a disgrace it is that there are so many apologists for Saddam Hussein in this Chamber. Listening to them I now understand the concept of the big lie.
I want to pay tribute to the British, American and other armed forces engaged in Iraq and express my condolences to those families of our servicemen that have suffered loss. My own constituency of East Anglia has lost Tornado aircrew from Royal Air Force Marham in Norfolk. The Colchester-based 16 Air Assault Brigade is also very much in the front line of the conflict, along with units from all over the United Kingdom.
We acknowledge the strong moral and practical support for the coalition from the governments of Spain, Portugal, Denmark, Italy, the Netherlands, Bulgaria and so many other European countries. However, this is a conflict which could have been avoided had the international community spoken with genuine resolve and made it clear to Saddam that it was united in its determination to disarm his regime with speed.
I have to say that the poisonous thread that has run through the diplomatic manoeuvrings in the run-up to the Iraq war has been anti-Americanism. It is this same vitriolic anti-Americanism which inspires so many in this House and elsewhere to try to build separate EU structures to replace those in which our American friends have a key role. I am thinking particularly of the European security and defence policy, which is not about security but about the trappings of the EU State. It creates no additional military capabilities, just duplicative and divisive structures from which important allies are deliberately excluded.
This is a time when we should be doing just the opposite. When the conflict in Iraq is over, North Americans and like-minded Europeans must make the necessary political and material commitments to revitalise the transatlantic alliance before it is too late. We need to rebuild a western strategic culture.
Mr President, Thomas Friedmann, an American, gave it as his opinion that 'this war is not a war of necessity, but one that is clearly deliberate'. In 'Le Monde', Alain Pellet took the view that 'aggression is still aggression, even if it is on the part of a great democratic empire and directed against a bloody tyranny'. This is especially the case when such aggression begins at the very point when the Security Council and the inspectors are succeeding in keeping Saddam Hussein's regime in check and are beginning to disarm it. I am particularly struck by the fact that a section of Europe's governments is the cause of many deaths and injuries, and, indeed, of massive destruction in an already poverty-stricken country, or at least regards such things as acceptable, for private wars such as this can also be uncommonly contagious.
I am reassured, though, by the fact that Europe's people condemn this war and have no wish to dance blindly and uncritically to the US administration's tune. Europe's citizens give us cause for hope, and their love of peace should be the foundation on which we construct a common foreign and security policy. The USA's status as a military hyperpower means, however, that it will not work without a military component. We simply have to be prepared to consult among ourselves on where we should concentrate our military expenditure.
The next test of our mettle, though, is almost upon us. With firms close to the US administration - such as a subsidiary of Halliburton - being awarded government contracts worth billions, and, according to newspaper reports, British firms also queuing up in America to get their slice of the cake, Europe is organising humanitarian aid, but it must not stop at that. We have to use a Security Council mandate as a means of gaining for ourselves a substantial role in the reconstruction of Iraq, of an Iraq in which all - Sunni, Shia, and Kurd - can live in freedom and peace, free from dictatorship whether at home or abroad. Taking it for granted as I do that nobody will have anything like the decisiveness required to implement the UN's resolutions on Palestine and Israel, it will again be Europe that has to take action for a just solution in the Middle East.
I nevertheless hope that Great Britain and a number of other supporters of this American war will spare a thought for Europe and slowly come to realise that, in the coalition of the willing, the only will that counts is that of the USA. I do not believe that Europe exists to pick up the pieces left behind by others; on the contrary, we need our own identity and our own common foreign and security policy!
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I do not believe that the war currently raging in Iraq is the USA's private war. It has too many repercussions for that, not only on the surrounding region, but also on Europe. This also means that it is otiose to wonder whether it might perhaps have been possible to prevent it. Saddam Hussein himself could certainly have prevented it, if he had kept to at least one of the seventeen resolutions passed by the UN Security Council. It would also have been one of his primary duties to give his people, whom he had decimated with weapons of mass destruction, the chance of a decent existence as human beings by ensuring that the sanctions imposed on his country could be lifted.
We can but hope and try to do whatever we can to prevent these innocent people from having to pay a high price for this regime and for the war it has caused. I can also understand why many people take to the streets in a kind of impotent rage, believing as they do that warfare cannot, in the twenty-first century, be a legitimate political tool. I can also sympathise with the Catholic Church and the Pope, whose attempts right up to the last moment to prevent armed conflict were, in the final analysis, motivated by concern for the Christian minority in Iraq, and were, alas, rewarded by no more success. Diplomacy stood not the least chance of success, and all the peacekeeping institutions that arose out of the aftermath of the Second World War - the UN, NATO, the European Union - have sustained damage.
For us Europeans, there is just one question left to be answered, and that is whether we still have the desire to influence the course of world history or whether we want to opt out. If we are to stay in, the first thing that will be needed is a reshaping of the trans-Atlantic relationship, and the second will be a definition of the fields of action in which the European Union has to assume responsibility in the context of security policy. This should also determine what resources are allocated to enable such a policy to be actually implemented. Any policy must in any case be founded upon the common interests of all, and must enable Europe to be one of the poles in a multipolar world.
Mr President, entirely in line with the people of Europe, on 30 January last the European Parliament, with a comfortable majority, declared itself to be against unilateral military action in Iraq. Such a war, we said, would not be in compliance with either international law or the United National Charter.
An illegal and neo-colonial war is currently underway. Every day it shows us its real face. Instead of condemning it and calling on the Security Council to ensure that international peace and regional peace are respected immediately, the European Council of 20 March was unable to agree on anything other than an anodyne declaration. This declaration said that the United Nations must continue to play a central role during and after the crisis. The word 'continue' here is doubtless a bad joke which slipped into the text by mistake, because before the crisis the United Nations, as we all know, had been flouted and swept aside by the United States, with the complicity of two Member States of the European Union. The absence of any formal Commission proposals and the rule of unanimity no doubt explain why the European Council was incapable of looking after the interests of the European Union, and incapable of saying, loudly and clearly, that the interests of the Union are best protected by multilateral action and that the rule of law is always preferable to the law of the strongest power.
President Bush now has the war he always wanted, the war that he decided to wage a long time ago. As one French newspaper described him, he is in the position of a new-look Doctor Strangelove. Ample proof has now been provided that some Member States do not want an independent common foreign and security policy. Well, political Europe will be constructed without them, in the same way as monetary union was.
Mr President, it is quite a few years since the Lisbon targets were established. Since then, many fine words have been spoken about the significance of the Lisbon process. The objective was to catch up with the United States economically by 2010. Unfortunately, this has been mostly a matter of words. I have still not seen the necessary reforms of the labour market that are a condition for growth and so also for more jobs. Nor has the equally important liberalisation of, for example, the gas and electricity markets taken place.
Comparison with the United States clearly shows how far we are from achieving the targets set in Lisbon. In the United States, the economic situation is considered to be very worrying, in spite of the fact that growth is significantly higher in the US than within the EU. The Americans have made it clear that they will not just sit and watch while the economy deteriorates. They have responded with deep tax cuts. That is something which the EU Member States should also do, and as a matter of urgency. If a country like the United States, with its relatively low taxes, can reduce them further, so too in all likelihood can the EU Member States, throughout which taxes are significantly higher.
An employment strategy was discussed at the European Council, but no such strategy will ever provide increased growth and lower unemployment. There are no short cuts. We do not need any more fine words or proud declarations. Action is what we need. As long as the EU just talks while the United States takes action, the economic gap will continue to widen, to America's advantage. The year 2010 will continue to recede ever further into the future.
Mr President, I am of course not speaking on behalf of my colleague Mr Sakellariou, but, as he is unable to speak at the moment, it is my turn!
Let me get to the point and say that I am thinking of Afghanistan. There, we all joined together in doing our bit in a just cause; we were all glad of the degree of success we achieved in combating terrorism in that country, and there was agreement among ourselves that the people of this earth, be they Muslim or Christian, should not have to be at war with each other. It was precisely for this reason that we succeeded in Afghanistan, for we were able to make it clear to Muslims that it was side by side with Muslims that terrorists had to be fought.
The situation in Iraq, though, is quite different. There, we have not yet succeeded in persuading Muslims that a war there is as necessary as it was in Afghanistan, and their scepticism is something I share. While there really are not yet sufficient reasons for it, this war is - unfortunately - a reality. My fear is that, this being so, we will, once this war is over, have to deal with the problem of huge differences of outlook between Muslims and Christians. It is probable that, after the war, much of the work we have been doing for decades will have to be done again. Where some things are concerned, we will have to begin again from the ground up in order to convince Muslims that Christians do not actually have anything against them. Unfortunately, though, it will not be possible to get that point across to the Muslims in Iraq.
Mr President, I deplore the war and I deplore the fact that it started without a UN mandate and without having exhausted all the ways of achieving a peaceful solution. I also, however, deplore the challenging behaviour of Saddam Hussein who has continually managed to ignore the UN resolutions. Most of all I feel sorry for the victims and regret the human suffering that is without doubt much greater than we can imagine.
Regretting and hoping that the war will soon be over is not all that there remains for us to do, however. We still have our responsibility for the future. We must try to alleviate the suffering by immediately making every effort to provide humanitarian aid. We must strengthen our relationships with Arab countries and give the Mediterranean dialogue a real chance to succeed. We must invest as much as possible in a definitive peace process in the Middle East. We must also not forget about repairing transatlantic relationships, whilst enforcing respect for our autonomy.
I hope to find this all in the resolution we will be voting on tomorrow. Last but not least, however, we must do all we can to eliminate the divisions in the European Union. Our Member States must use the old, tried-and-trusted European formula and talk to each other, even on matters relating to foreign affairs and security policy. It is high time all the Member States together took another look at the common foreign and security policy and the defence policy, and the best place for that is the European Convention. There is a working party there that is actively working on foreign policy, and there is also a working party there that is actively working on defence policy.
The people in the Convention are motivated to talk to each other and to everyone; they are not divided into groups according to the fault lines that the Iraq crisis has exposed. Let us encourage the Convention to reorganise its powers and its structure in such a way that the political will to cooperate is at least given a chance and encouraged to develop where it is lacking, and let us force the heads of government to sit down together, particularly when things get difficult.
Mr President, I am glad that Commissioner Prodi pointed out the disparity between the financial costs of this war and those available to meet the needs of humanity. There is something surrealistic - and in fact disgusting - about squandering money on a fully-contrived war and then handing out lucrative contracts to favourite local firms to repair the damage caused by that very war.
(Applause from the left)
I will, however, move on now to the economic part of the Spring Summit, focusing upon two aspects: progress in innovation and enterprise, and environmental protection. Every Spring Summit seems to me like a non-stop re-run of the Delors White Paper. That is also somewhat surrealistic.
As far as research and development is concerned, let me be positive. I am glad that Commissioner Prodi is going to look at the EIB because, frankly, that institution is inefficient and ineffective in aiding those firms which could be innovative and competitive if they just had that helping hand. Good for him.
As far as environmental protection is concerned, let me highlight intelligent energy, for which I am the rapporteur in this Parliament. This is a programme that was presented many months late by the Commission - it should have started in January this year. That is not efficient, and it is most certainly not competitive and dynamic à la Lisbon Declaration. This programme, I am sad to say, has been cut by the Council. As rapporteur, I am currently weighing up whether to accept a reduced programme which will actually happen or whether to argue for what should happen. Let us be clear that we are not matching our words with deeds.
Mr President, we all agree in acknowledging that, if Europe does not speak with one voice, it is a powerless Europe, but also in this debate, it seems that it is hard for the European Parliament to have one single voice. If we do not want the war to halt the path towards the Constitutional Treaty and towards joint foreign and defence policies, we have to prevent the rift which has divided Europe in recent weeks deepening. We were in agreement in condemning Saddam's regime; however, we had different opinions on pre-emptive, unilateral war, since mainly innocent victims pay the price for war and since the post-war situation is still completely unclear. But what is the realistic thing to do now? We have to avoid making it more difficult for dialogue between old allies who feel the weight of their responsibility for the world's future. We must participate in providing humanitarian aid, granting the United Nations the central role of the mandate also in the subsequent stage, in reconstructing Iraq. We must heal the rift between Europeans starting with what unites us. This is the challenge which the Spring European Council tried to keep sight of and this is why President Prodi also reminded us of the burden of war on Europe's economic revival. This is the challenge that Parliament too must address. We must take steps towards peace - starting with peace in the Middle East - and towards the political unity of Europe.
Mr President, ladies and gentlemen, Item E of the Council Conclusions states that the European Union is committed to keeping its leading role in sustainable development, both at home and abroad. It is therefore perfectly clear to me that what is currently going on in Iraq is in contravention of Item E of the Council Conclusions. For the war in Iraq is not sustainable; it is bringing suffering and devastation upon the people and is weakening across the board the industrialised countries' position in the global context of sustainable development. Money is being wasted on it rather than being put into sustainable investment. In the United States, it has been estimated that the war will cost USD 90 billion in the best-case scenario, and USD 1 000 billion at worst. We have already gone beyond the best-case scenario, as the war has already gone on longer than the USD 90 billion estimate assumed. That far exceeds the mere USD 50 billion that all the industrial nations together spend in a year on development cooperation. In view of this, we can indeed say that money is being wasted rather than being spent in a sustainable way.
Secondly, I get the feeling that sustainable development is being relegated to the bottom of the list even within the European Union. On the credit side, I acknowledge that reference is made to the promotion of environmental technology and of clean transport, but I do believe that we have to generally press forward with more vigorous ecological renewal of our industrialised society if employment is to be generated and sustainable development advanced, as, without it, both these objectives will remain beyond our reach. So clear benchmarks are needed for what we want and for the methods that will enable us to monitor it; sustainable development needs clear goals and clear indicators in the same way as employment policy does, for sustainability is not a fig leaf, but a modern garment that would suit the EU well.
Mr President, every spring I have been critical of the fact that we are moving further and further away from the Lisbon objectives, rather than getting closer to them. My criticisms are directed not so much at the Council - least of all the country that holds the Presidency, Greece - or the Commission. The main focus of my criticism must be the nation states: the keys to Europe's development are in their hands. I am quoting a greater voice than my own: The European Round Table of Industrialists, expressing its concern and furthermore issuing a word of warning:
I would like to discuss three things. Firstly, I noticed that the emphasis at this summit was on industrial policy and entrepreneurship, which I believe to be justified in today's adverse political and economic conditions. We must place the emphasis on the real economy. I believe, however, that this should also filter through to other files that were mentioned in the summit conclusions. This is called 'coherence of policy'. I would in particular like to mention the takeover directive, the new merger regime and public procurement procedures. It would also be appropriate to place greater emphasis on the effects these have on the economy. I would like to invite the Council and the Commission to tell us how they assess these effects.
Secondly, the Council has decided to set up a European employment task force, and in the debate in the plenary session held in preparation for this summit this plan, which was the bright idea of Blair, Chirac and Schroeder, took me by surprise because these self-same governments are making impending concrete policy plans more difficult. I was referring to the temporary employment directive on which the Council of Ministers has still not taken a common position, even though the directive is a key example of the kind of flexibility and security we must have in the labour market. It is particularly disappointing that it is taking so long for the position to be taken. I myself was very surprised that the Council's conclusions are now mentioning December 2003, whereas on 6 March the Council of Ministers was talking about efforts to arrive at a common position by the June session. I would therefore like clarification on this point. As far as the task force is concerned, new ideas are always welcome, but it is actions that are most important.
The third point concerns pensions. The summit brought to a conclusion the first open coordination cycle on pensions. It is a good thing that a second cycle has been agreed and that the accession countries will also be specifically involved in this one. I am assuming - and I would also appreciate confirmation of this - that the interim evaluation that was scheduled for 2004 is still in the planning stage, and I would in particular like to see the Commission and the Council put forward concrete proposals to solve the labour mobility problems and fiscal problems surrounding pensions.
Mr President, I do not know whether to comment on the hysterical remarks by some Members of the House, or simply to ignore them. There have been calls for some Western leaders to be brought before the International Criminal Court. Such statements are sectarian, irresponsible and deny themselves all legitimacy inasmuch as they fail to call for the same treatment to be meted out to Saddam Hussein although he alone is responsible for this crisis.
No single political group or Member of this House has a monopoly over the cause of peace. I can understand that this cause generates strong emotions. There are two possible responses to the impotence demonstrated by the European Union. One such response involves behaving in an insulting and dismissive manner, casting blame on each other and perverting the noble cause of peace for particular national interests. A Member of this House did so referring to the situation in the Basque country. He failed to ascribe any responsibility for that situation to those who attack freedoms in the area on a daily basis or to those who have been in government there for over 20 years. The alternative response involves the responsible approach adopted by the Greek Presidency, making a virtue out of a necessity. The Presidency endeavoured to learn the lessons of this crisis and take a long hard look at the future.
The European Union has actually become an economic power. It is now a commercial, financial and industrial power. Unfortunately, however, it does not make its weight felt as it should in the international context. Consequently there is currently no alternative to the transatlantic axis, Mr President, at least regarding security and defence. This is probably due to our own shortcomings. Each and every one of us is to blame for the situation.
Mr President, I therefore wish to condemn the cynicism and hypocrisy of many Members of this House. They talk until they are blue in the face about the need for a common security and defence policy. When they go back in their constituencies, however, they are incapable of asking their voters to endow that same security and defence policy with the necessary resources. They have failed to understand that a united Europe can be strong whereas a divided Europe is bound to be weak.
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, under the present circumstances, reconfirming the Lisbon objectives would appear to be of somewhat secondary importance because we are, of course, all concerned about the war, its huge political consequences and the human tragedy.
I am here to talk about Lisbon, however, and I think that the agreement reached at the Council about common action by the European governments is an important element of political stability with the present split in Europe. It was important, in these difficult times, for the European governments to express a common political will to continue their efforts in the social field. It is equally important for these targets to be closely linked to education and research. This meets the expectations of European citizens, who know full well that we cannot achieve more and better jobs and greater economic growth without education and research.
We will, of course, have to be highly critical when it comes to meeting the targets. We are seriously behind schedule, as everyone admits, and that should spur us on to even greater effort. In order to make progress, we need more cooperation on investment programmes in all sectors, including training and lifelong learning which, together with education and research, are communicating vessels. Education must prove that it knows how to incorporate European culture and sciences, the learning process, in order to produce learned students with job prospects.
Mr President, ladies and gentlemen, I believe the discrepancy between words and deeds to be a fundamental problem running right through this whole debate. Let me give a few examples of what I mean. The Barcelona Summit decided on a study of what are termed the Basle II effects on small and medium-sized enterprises and banks. To date, it has not been completed. I take the view that if any study is completed only after the Basle Committee has produced its resolution and after the Commission has decided on a draft directive, it amounts to the squandering of money, to a betrayal of trust and to treating with disdain the resolutions of Parliament and of the Council. No sooner do we decide on the Stability and Growth Pact, than people question it - some because of Lisbon, some because of the war in Iraq, and others because they lack the courage to reform or because it threatens their comfortable positions. Rather than ignoring resolutions, we should be implementing them and taking them seriously!
The Lisbon Council resolved unanimously to make Europe, by 2010, the most competitive and knowledge-based continent, a continent fostering social cohesion, promoting sustainability and creating new jobs. Where is the actual timetable? Where are the detailed objectives? Where is the road map? Where are the specific and verifiable programmes in all the Member States? Good and ambitious objectives need to be followed up by concrete action, or else we lose credibility.
Let me now turn to Iraq. We are working towards a common foreign, security and defence Policy, but when it comes to the crunch, each does his own thing. We want to strengthen the UN, but not even the EU's two permanent members of the Security Council are making any effort to find a common approach. As President Prodi has shown us, we make demands of the Convention, yet we fail to comply with our own codes of conduct.
We have a chance; it is called 'more Europe'. It is also called 'more United Nations'. We will find our opportunity if we stop setting national interests against European objectives, what nations do against what Europe resolves, the trans-Atlantic alliance against a self-confident and enlarged European Union. Let us follow up the summits with the necessary actions, and let us punish with sanctions any breaches of the Treaties for political reasons. Those who do not take themselves seriously will not be taken seriously by others, and a more serious approach to things will be worth our while.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, it has been with much concern that I have followed this debate and the preparation of tomorrow's motions for a resolution. The fact is that two trains are going to collide head-on here, all because we are arguing about who is slightly more, or slightly less, to blame in this matter. I too have my own personal views on the subject, but they will not help us to make any progress.
We must not allow our capacity for action to be destroyed now by a dispute about who did what badly three or four weeks ago or six months ago, with this war as the result of it. We should bear in mind the fact that essential elements are at issue here. This is about such questions as how we deal with the victims, and how we secure the region's stability, as well as about Europe's capacity for action in the Middle East and about how we, within the Quartet framework, at last bring about sound solutions. How can we, in this matter, put this failure on Europe's part to good use in order to move the Convention forward, in order to prevent Europe's weakness being the cause of the next such situation, and how do we acquire capacity for action by means of better mechanisms that enable us to unchain the political will that we share?
Thirdly, this is about how we handle trans-Atlantic relations in future, about in what ways we can put them on new and more stable foundations. How do we gain acceptance for our knowledge that force is not the appropriate way to create a new world order? In particular, how do we save a multilateral world founded upon compromise and upon mutual respect?
Mr Poettering, the chairman of my group, made reference to Richard Perle. I do not consider it acceptable for the United States to oblige others to accept its unilateral approach. The United States cannot decide, alone and on the basis of its own national interests, what is right in this world and what is not. That approach, which Mr Perle advocates, for example in an article in today's 'Berliner Zeitung', is quite simply unacceptable, for it means that we Europeans have no part whatever in any decisions affecting our vital interests; it means that we are unable to defend our interests, and also prevents us from making any contribution to world peace.
Mr President, ladies and gentlemen, first of all I should like to bow my head and turn my thoughts to the civil and military victims on all sides, and say that I deeply regret all the suffering caused in the opening days of the war. Let us hope that it will come to a speedy end. Generally speaking, this conflict brings three thoughts to my mind.
Firstly, how can we learn from our differences, so that the European Union can find itself again at last, and can speak with a united voice in international affairs? The European Union was built up over time and through various trials. More often than not, great advances have followed serious crises. The trial that Europe is currently passing through is not the first and it will certainly not be the last. and we must therefore be optimistic. The most important thing is to examine and to understand, after the war, the reasons for our present differences. Are they fundamental reasons? Are our positions irreversible and irreconcilable? If they are, that will cause serious difficulties in the future. Is it not more likely that they are merely the result of a lack of consultation and coordination? It seems to me that it is now a matter of urgency that Europe, without harming its transatlantic partnership, should provide itself with the means of being independent and powerful, and should provide itself with a real common foreign and defence policy. Independence does not mean breaking alliances.
My second thought is about the future of Iraq. This time, the United Nations must fully play its part in the reconstruction of Iraq, so that the country can provide itself with a representative government which is willing to live in peace with its neighbours and is capable of playing an active part within the international community. Reconstruction must be carried out, first and foremost, for the benefit of the Iraqi people who have suffered so much for so many years. The Iraqis must at last be able to benefit from their country's wealth, which is enormous.
Thirdly, I wonder whether we have the capacity to give an appropriate welcome to the candidate countries next year. Are we ready? That is what we should be asking ourselves. In order to welcome the candidate countries in the best possible circumstances, it seems that three conditions will need to be met. Firstly, we need to be reconciled on the subject of our values. Why should those not be the values of the old Europe? Secondly, our institutions, which find it difficult enough to operate when there are only fifteen Member States, need to be changed, and that means that the Convention must complete its work in the best possible conditions. Thirdly, we have to be able to cope financially. I have set out the problem, but it is not my job to provide the solution to it. My most cherished hope is that, after this war and after we have passed through this crisis, the Union, whether it has fifteen or twenty-five Member States, will be independent and finally able to speak with a single voice.
Mr President, there is no split between Europe and the USA, as it is claimed. Instead, the split is between France and Germany, principally, and 19 other pro-US new European governments. Efforts must now be made to tone down the rhetoric on both sides of the Atlantic. I salute the courage of EU candidate countries who have backed the coalition with specialist forces.
At a meeting of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy last week, Britain was accused of being a rogue state headed by a war criminal. This shows the 'Alice in Wonderland' level the debate has now reached. By joining forces with Germany in the way it did, France has alienated America, undermined the UN, sent the wrong signals - signals of division - to Baghdad and exposed the impossibility of ever achieving a single foreign and security policy.
Saddam Hussein has attempted illegally to acquire weapons of mass destruction for years. Regime change is the only way to ensure a disarmed and peaceful Iraq and prevent ongoing brutalisation of its people by the Butcher of Baghdad. The Allies will install a representative government and must prevent refugees flowing out and instability in the region, as well as facilitating the return of the Iraqi diaspora to rebuild their country in safety. We must guarantee that its massive oil wealth be used to build prosperity for its peoples, not for arms purchases.
This war is morally and politically justifiable and its legality is vested in current UN Security Council Resolutions 678, 687 and 1441. However, the appeasers in this House might like to explain why they embraced a war in Kosovo that involved no weapons of mass destruction or threats to neighbouring states and that had no UN authority whatsoever, and yet find it so difficult to take action against a genocidal dictator who has started two wars responsible for the deaths of almost a million people and who has gassed his own people. We must end this tyranny and free the Iraqi people once and for all.
On the Lisbon Process, I am delighted that the single market and the need for regulatory impact assessments is now back on the agenda. My party will continue to oppose tax harmonisation. Nevertheless, in this area in particular, action will speak louder than words.
Mr President, when the situation heats up, we have to keep cool heads. It is pointless, therefore, at times of crisis, to think of what Europe could be but is not, and throw everything away on this bitter contradiction: throw away 50 years - as President Prodi said - of intelligence, unity, peace, admirable institutional structures and positive results. The Europe which it is possible to have is the current one and therefore let us not feel ashamed to talk of Lisbon, welfare, the labour market, energy, telecommunications, task forces, the Stability Pact or the Convention but let us move forward. This is the only path there is: we are condemned to following this path.
One final point: I feel deeply offended as an MEP, as a European and as an Italian by the irresponsible tolerance which Mr Cox showed for the placards held up by left-wing fellow Members in this Chamber. While 'Stop the war' is understandable, it is completely unacceptable for placards with the words 'Stop the killers' to be displayed in this Chamber. In Mr Cox's language, 'killer' means 'murderer'. The United States and the United Kingdom liberated my country 60 years ago, and gave it back democracy and freedom. For the past and for the present, I simply say 'thank you' to the United States and the United Kingdom.
The debate is closed.
I have received 12 motions for resolutions, 6 on Iraq and 6 on other matters discussed at the European Council, under Rule 37 of the Rules of Procedure.
The vote will take place tomorrow.
The next item is the report (A5-0077/2003) by Mr Brok and Mr Wynn, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Budgets, containing the European Parliament's recommendations to the Council on the introduction in the draft Accession Treaty of a financial framework.
I must inform the House that the Greek Presidency told the European Parliament some time ago that the President-in-Office of the Council would have to leave for the airport straight after his speech in order to be in Greece this evening ready for tomorrow's meeting of the Council and the representatives of the countries of Latin America. The Presidency trusts the House will understand.
Mr President, ladies and gentlemen, I do not need to use all my speaking time, Commissioner, as this is a matter of public knowledge. What we are dealing with here is the fact that the wording of Article 32 and the declaration of Annex XV to be primary law mean that the Council is in breach of its Agreement with Parliament. This has to do with Parliament and the candidates for accession not being dealt with in the same way as the other Member States. This is quite clearly a legal problem, and it is also a problem in terms of a fundamental issue. Those of us who sit on the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy take an interest in the equal treatment of the candidate countries, but - as Parliament's fundamental rights are involved - we especially support the position of the Committee on Budgets as well, for budgetary law is the prerogative of any Parliament, and must not be set aside even in a situation such as this.
I do not understand the Council. Although our dialogues made reference to many options and possibilities, which are also contained in the draft resolution on which we will be voting tomorrow, the Council has adopted none of them, even though that would have made it possible for us to come to an understanding by now. Responsibility for this lies with the Council. I am perfectly aware that the Greek Presidency of the Council is making every effort to resolve this, so I am not attacking the Presidency; this is more about the conduct of a number of the Member States' governments. I get the feeling that the government of my own country also has a part in this, and not one about which we can be entirely happy.
I regard it as an unworthy trick to confront ten countries that have made the journey, by way of a great process of transformation, from dictatorship to being invited to join the European Union, with a situation that makes them insecure, and, at the same time, to go about curtailing Parliament's rights, even though it was the advent of democracy that was crucial in overcoming dictatorship. That the Council should behave in this way leaves me baffled.
Let me ask the Presidency's representatives to inform their colleagues that we will not allow the process of European unification to be wrecked by tax inspectors scrutinising certain aspects of the administration of power. We know perfectly well that, financially speaking, we cannot push this too far; it would be disproportionate to take excessive advantage of a Budget, for that is not what we are aiming for. What we are working towards here is a right and a matter of principle. I think the Council must be able to summon up sufficient creative thought to enable us to resolve this matter, so that the requirements of the law are satisfied and, on 9 April, we in the European Parliament can give the green light to the accession treaties being signed in Athens on 16 April. Whatever happens, we want that date to be kept to; it is a duty laid upon us by history. How will it look if, because of disputes about the Budget, we vote on 9 April for a deferment and the Hungarians hold their referendum on 12 April? Are we to sacrifice the stuff of history for the sake of a financial issue like this one? So I urge you to get into gear and get a move on once and for all, so that we can come to a speedy decision on this matter and do justice to our historic mission!
Mr President, this Brok-Wynn report has some fundamental statements in it. The first one, in the first paragraph, is our commitment to making sure that enlargement takes place on 1 May 2004. Let us be clear: that it is an objective which we all want to reach. But in achieving that objective, I for one will not see the rights of Parliament sacrificed. We have a battle going on at present between two institutions as to what Parliament's rights are and what they are not. Whether the Council respects our rights and our prerogatives remains to be seen.
Paragraphs 3 and 4 spell out some pretty clear pictures. Paragraph 3 warns the Member States that if Article 32 and Annex XV are maintained in the Accession Treaty in their current form, Parliament will regard this as an infringement of its prerogatives in budgetary matters.
Paragraph 4 goes on to say that the Parliament 'considers the Member States' approach to be a breach of the principle of loyal cooperation between the institutions' and that it 'interprets this approach as a signal that the Council intends to abandon the Interinstitutional Agreement and the Financial Perspective included therein'. Those are not threats, but statements. I guarantee you now there will be no IAA if Annex XV goes into the treaties unamended or without any guarantees that Parliament's rights can be maintained.
I now turn to Paragraphs 6 and 7 in the current text of the report. There will be an amendment from the PPE-DE and PSE Groups to Paragraphs 6 and 7, to remove the figures, to delete Paragraph 7, and to put in a statement which will mention our rights again, because this is what this debate is all about.
Tomorrow we will have a trialogue and, hopefully, we will try to get an agreement on a draft declaration. If we get that agreement, it would certainly be the minimum that I could accept because what we will be doing is agreeing a declaration on how to violate the Treaty. That is what we are doing. We are going to agree on how we can violate the Treaty because of Annex XV.
For many years this Parliament and the Committee on Budgets have fought for the rights and the prerogatives of this institution. We are not here to sell those rights for 30 pieces of silver. Even if we can agree figures for category 3 in this declaration, do not take that as a sign of Parliament selling itself just for a small amount of money.
I do not intend to be known as the Chairman of the Budgets Committee who sold out those rights for such a small amount of money. My job as Chairman is to make sure that the rights and privileges that we fought for over so many years are maintained, and I intend to do that. I make it clear now, and I said it in the Budgets Committee, that if Annex XV is maintained in its current form and if we have no guarantees about our rights I will vote against the Accession Treaty documents. I may be the only person in this room to do so but I will certainly vote against because I feel that strongly about it.
If we get an agreement in the trialogue tomorrow, we can all celebrate. There will be something to be cheerful about. If we do not get an agreement, I should like to point out to the Greek Presidency that if there is another trialogue next week, it can certainly be held in Athens because two of us from that body will be there next week. We can have the trialogue in Athens and try again.
If, at the end of the day, we cannot get an agreement - and this is the important point - I have no doubt that this House will not delay the vote on 9 April. The loyalty of this House, as Elmar Brok has said, is to get enlargement in place. But I will tell you one thing, colleagues: you will not have an interinstitutional agreement and war will have been declared as far as the budget goes for 2004.
Mr President, ladies and gentlemen, the rapporteurs, Mr Brok and Mr Wynn, who respectively chair the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy and the Committee on Budgets, have highlighted a very important aspect of the enlargement process in their reports, namely the financial perspectives of enlargement.
On the question of the adjustment of the financial perspectives in order to take account of enlargement, I can assure you that the Greek Presidency, and I am delighted that the speakers acknowledged this, demonstrated that it had the political will to resolve the problem which arose with Parliament right from the start. And, as President-in-Office, I can assure you once again that the adjustment of the financial perspectives will be exercised in full application of Article 25 of the Interinstitutional Agreement. I should also like to make clear that no one in the Council disputes Parliament's prerogatives in budgetary matters laid down in the Treaty or the perspectives in the Interinstitutional Agreement.
I should like to inform the House, with regard to the question of the adjustment of the financial perspectives, that Mrs Schreyer gave an initial presentation of the Commission proposal on budgetary matters in Athens on 20 February. The Presidency asked for this item to be retabled at the tripartite dialogue scheduled to be held in Brussels on 27 March, tomorrow in fact, with a view to settling the matter. We know, and I personally know, that this is an important and complicated problem. We understand the sensitivities of the European Parliament and, in accordance with our programme, when this tripartite dialogue is held tomorrow, I should like to be optimistic that an agreement will be found and that the good cooperation between the budgetary authorities achieved over a number of years under the budgetary procedure will continue. As, therefore, there will be negotiations on the matter tomorrow, I would rather say no more today. However, I do want to assure you once again that the Presidency and the Council have the political will to settle the matter.
In conclusion, therefore, may I say that I trust that the obstacles to a positive vote by the European Parliament on 9 April will be removed and that we shall have the pleasure of witnessing the signing, on 16 April, in the presence of the President of the European Parliament in Athens, at this historic moment for the European Union.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, the European Union is approaching a very great event. The most ambitious enlargement in its history is within our grasp. This brings to its conclusion a work process lasting many years, and, in Copenhagen, the candidate countries and the Member States were able to come to a good result even on financial issues, which are always tricky.
The financial perspective now has to be adapted to enlargement, and the procedure for this was decided on, as long ago as 1999, in the Interinstitutional Agreement, which states in very clear terms that this decision is to be taken jointly by the Council and Parliament on a proposal from the Commission. For Parliament now to say that a deal is a deal is of course to the point. The Commission very much regrets the present conflict between the institutions, and I do not want to conceal the fact that the Commission advised the Council to take a different course. The Commission had advised the Council to make explicit reference to the Interinstitutional Agreement, and particularly to Article 25.
In the present situation, the time for finding negotiated solutions is running out. The last few days have seen all the parties engaging in dialogue in great depth in order to resolve the issues. It has to be borne in mind that the draft Treaties have now been finalised by the Member States, and also by the candidate countries. The search for a solution to the present difficulty has led the Commission to concentrate on the second way referred to in Mr Wynn's and Mr Brok's joint resolution. That Parliament should highlight two alternatives is seen by the Commission as a clear expression of Parliament's constructive attitude.
The Commission proposal for adapting the financial perspective to enlargement was submitted as long ago as the beginning of this year. It is made on the basis of Article 25 of the Interinstitutional Agreement. Should both parts of the budgetary authority so desire it, the Commission is now prepared to submit forthwith a proposal for the revision of the financial perspective. This would be done on the basis of Part C of the Interinstitutional Agreement, and the proposal could contain an increase in the upper limit for Heading 3, that is, of the budget for internal policies. This would indeed be in the spirit of enlargement, as it would create additional financial facilities for helping the enlarged Union to grow closer together.
Whilst I believe that we are on the right track, I have to tell you, honourable Members, that tomorrow's Budget trialogue - which we should take seriously - is doomed to be a success. The procedures and deadlines leave us, in practical terms, no other choice. We should make every effort to resolve this issue before the treaties are signed and before Parliament's resolution, so that, in time for 9 April, the financial perspective can be adapted to enlargement. I am convinced that all the parties are aware of their great responsibility and will make it possible for us to do what history requires of us.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, you may be quite sure that the European Parliament will play its part with all the power at its disposal and with great commitment - a commitment shared by all the groups and by all the committees that are particularly concerned with Heading III, because it involves over thirty codecision procedures that will be affected by these decisions. Being conscious of the political responsibility involved in ensuring that the timetable for enlargement is kept to, we have also indicated our willingness to adapt the financial perspective, and to do so if possible before the enlargement agreements are put to the vote. It is quite clear, though, that you can take it as read, in view of the manifest legal problems that we have to work through at present, and of the opinions and interpretations with which experts have provided us, that we will do everything possible to save and defend Parliament's rights within the institutional structure. No decision will be taken here on the basis of an exchange of rights for money.
In tomorrow's trialogue, the Council has the choice of doing a deal with us or accepting responsibility for the legal, institutional and budgetary problems that the coming months and years will bring. It is obvious that, despite all their efforts, the Commission and the Council have underestimated the institutional dead-end into which their stubborn refusal to let go of Annex XV and its integration into primary law have led us all. This is not just about Article 25 of the Interinstitutional Agreement, but about the many statements that were constantly being made on the basis of last November's agreement, and about common statements arising from many codecision procedures on the multiannual programmes, which repeatedly declared that adjustment of the financial perspective would, at this point in time, be carried out on a joint basis.
Mr President, please permit me another reference to Heading VII. It is important to me that we hold fast to the de facto impossibility of carrying out a revision by transferring the aid programme for Turkey from Heading IV to Heading VII and then leaving everything in Heading VII just as it is. We therefore still regard adaptation of Heading VII as a precondition. This is about pre-accession aid, but also about special and privileged partnerships with the European Union's neighbours. It is with this in mind that we will, tomorrow, try to negotiate constructively and find a way on which we can agree.
Mr President, in the course of the last few months I have had the privilege, on a number of occasions, to declare to this Parliament that the Group of the Party of European Socialists strongly supports the accession of 10 new Member States to the EU on 1 May 2004. Over the past few weeks our group has actively supported all the preparatory work to enable the European Parliament to give its assent to the accession treaties with all of the ten future Member States. We sincerely want the official signature of the Accession Treaty to take place on 16 April in Athens.
On every occasion I have emphasised the importance of this enlargement process for the further development of the EU and its contribution to the strengthening of democratic structures. It may, therefore, come as something of a surprise to people that today I have to declare that a delay in the final stages of the enlargement process cannot be completely excluded. This is not because we do not want these countries to enter, it is not because we are dissatisfied with the negotiations, and it is most certainly not because we have found some bureaucratic institutional or technical arguments to reconsider our previous commitments to the enlargement process.
The European Parliament's rights of decision on the budget, including the long-term financial perspectives, are among its most fundamental rights. A limitation of those rights by a sole decision of the European Council must be regarded as a serious attempt to limit the democratic foundations and the democratic functioning of the European Union.
The Council's decision to include, as part of the treaties - for the first time ever - the negotiation results in the final aspects of accession must be considered as a serious limitation of Parliament's budget rights.
Our colleagues in the future Member States must be aware that this attempt to limit one of Parliament's most fundamental rights is unacceptable, particularly at the moment when the European Convention is considering a further democratisation of European institutions.
We consider it as a joint objective. For those who are already Members, as well as for those who soon will become Members, Parliament's rights will be strengthened as a result of the enlargement process and not weakened. Not only do we care about Parliament having those rights, but we believe Parliament should be able to use those rights. That is why we believe that the financial framework resulting from the negotiations must be considered as a minimum amount, not a maximum amount.
Our group does not want to block enlargement. We do not want to delay enlargement. We have a joint objective to make a success of this process. Strengthening, not weakening the European Parliament's rights must be part of that success. We are convinced that the future MEPs from the new Member States will support our demands.
I am sure that the Council will find a solution to this unnecessary conflict, but it must fully respect Parliament's budget rights so that we can ensure that the final stage in the enlargement process will proceed without any delays.
Mr President, the Group of the European Liberal, Democrat and Reform Party strongly supports the accession to the European Union of the candidate countries and the swift handling of the Accession Treaties. My group, however, is very sceptical as to whether the good levels of cooperation that have existed up till now between the Council and Parliament in budgetary policy can continue.
When the Copenhagen Summit approved the Accession Treaties for the new Member States it also endorsed the necessary financial framework. There were no discussions at all with the European Parliament with regard to this financial framework, so it cannot be binding on Parliament. Parliament's budgetary authority is defined in Article 272 of the EC Treaty.
Now that the Council is to include the financial framework in the Accession Treaties, it is to become EU primary law. That would be a restriction of Parliament's budgetary authority beyond that contained in the EC Treaty. This is a clear infringement of the EC Treaty and Parliament's competence. In future Parliament's competence would be determined under the EC Treaty, which would apply to the old Member States, and by the Accession Treaties, which would apply to the new Member States. The situation must be considered a mess on the part of the Council.
We doubt in particular whether we can even discuss the Interinstitutional Agreement on budgetary policy and its review. Parliament obviously just has to exercise the competence bestowed on it by the EC Treaty fully, as the Council does not respect interinstitutional cooperation.
Mr President, I wish first of all to congratulate Terence Wynn and Elmar Brok on their initiative of tabling this motion for a resolution, which is unquestionably of the utmost importance and extremely timely. I have already expressed my agreement with this line of action in the exchange of opinions held on the matter in the Conference of Committee Presidents. I now express this agreement once again - with the particular gratitude and commitment of myself and my group - with the clear and rigorous way in which the motion tabled has addressed this matter.
Indeed, we cannot easily accept the way in which the Council position clearly relegates the powers of the European Parliament to second place and clearly limits these powers, in patent breach of the Treaties and of the Interinstitutional Agreement on budgetary matters. Nor can we remain indifferent to the fact that the principle of the equality of Member States and the rule of budgetary unity are being trampled on. Even less can we accept that sums that should not even be considered as the minimum necessary for implementing enlargement should be set as maximum allocations.
I shall not dwell on this issue of the sums earmarked for enlargement, since our position on the matter is already common knowledge, but it is nevertheless worth underlining that, if anything can be emphasised with regard to the position adopted in the motion for a resolution on increasing appropriations for category III of the financial perspective, it is the terms laid down and the obvious clear-headedness of the approach to the matter. I do not think that the European Parliament can go further than it does in the motion for a resolution.
This is obviously not the time to call enlargement and the timetables planned for its implementation into question. It is crucial, however, at least at this final stage of the process, to ensure a minimum of objectivity, transparency, and respect for the candidate countries and that an end is put to the tight-fisted policy of providing limited means, which has dogged the enlargement process from the very beginning. It is also crucial, in our opinion, and for this very reason, that a rigorous and firm position of the European Parliament does not collapse at the first sign of rejection or of limited agreement by the Council, which, incidentally, must fully assume its responsibilities for the potential consequences of its unacceptable attitude, which is in clear breach of norms and practices that have been agreed and signed.
Mr President, I am still not quite clear as to whether the problems we are having are caused by an enormous blunder on the part of the Council or whether this is part of a clever strategy. Either way, neither of the two options is particularly attractive; let us suppose that the Council just stupidly forgot that the Interinstitutional Agreement in Article 25 specifies that the Council and Parliament must take decisions on changes to the financial perspectives on account of enlargement together. Let us suppose that it simply did not know that ignoring this article violates the agreement on loyal cooperation between the Council and Parliament and therefore blows it out of the water. The problem we are then faced with is that the understanding of Parliament's role and its budget rights has apparently not filtered through into all layers and the fabric of the Council. It is a blessing in disguise, however, that this problem is easy to solve, because once it realises that, the Council can simply obtain the amounts from the Treaties. It is, however, more likely that the Council was perfectly well aware of this all along but was gambling on the fact that Parliament would not demand its rights, since delaying the ratification of the enlargement is a nuclear option for which very few Members of Parliament would be keen to take responsibility.
Parliament is not, however, prepared to proceed to the agenda without further ado, and so the Council is now willing to negotiate on texts; however, these texts will not make the problem go away because the Council wants to keep the amounts in the Treaties unchanged, which in fact violates Parliament's rights. Yet it is prepared to state that this resolution leaves Parliament's rights intact. What nonsense is this? I agree with Mr Wynn; I can only conclude from this that the Council is offering to ignore the Treaties in future, a kind of Dutch toleration policy. Drugs are banned under criminal law, but the government and parliament have agreed to tolerate their use. And that is how it will be in the Treaties. The amounts will be prescribed but in practice things will turn out differently if the Council and Parliament agree to that.
I would, however, now like to ask my fellow Members how likely it is that the Council will comply with such a statement loyally and in good faith by 2006. I do not have much faith in that. Anyway, my group regards this action as an infringement of the Interinstitutional Agreement, and we will therefore not hesitate, if necessary, to make full use of our rights under Article 272 in the next Budget procedure.
Although the Dutch policy of tolerance is at least pragmatic, this proposal by the Council is also completely absurd in practice, since it is impossible to govern with amounts written in stone. Supposing there were to be an accident at a nuclear power station, such as that at Temelin in the Czech Republic? Would we first have to have a Treaty Amendment with ratification before we could earmark additional funds? I think that even the Council would have to admit that it would not like to suffer a self-inflicted injury.
Mr President, the accession of an unprecedented number of new Member States looks likely to bring with it an unprecedented conflict between the Council and Parliament. A balance of powers between the institutions is essential for the stability of cooperation within the EU. What the Copenhagen Summit laid down in Annex 15 concerning the financial perspectives for accession countries affects the budgetary right of this Parliament as established in Article 272 of the Treaty. The Council and Parliament are the two arms of the budget authority and must respect each other in that. That is why we also have the Interinstitutional Agreement of 1999. Unilateral establishment of financial perspectives is incompatible with this, even if it were understandable in the light of the situation on conclusion of the accession negotiations.
We do not have a hidden agenda in this matter. We do not want to jeopardise the Interinstitutional Agreement; still less do we want to jeopardise the signing of the accession treaties. Nevertheless it seems as if the Council is in fact doing this by undermining the budget right, which is one of Parliament's essential prerogatives. The Presidency has informed us that it has not managed to remove Annex 15 as it is about impending primary legislation. So Article 272 of the Treaty, the budget right, is valid primary legislation. As both arms of the budget authority have to agree every year, it is now important that they reach out to each other, preferably tomorrow, but in any event within the next two weeks. If we do not succeed with an EU of Fifteen, we are putting the EU of Twenty-five at risk.
Mr President, ladies and gentlemen, while there is a real war raging, we shall not run the risk of having an inter-institutional war. I believe that the Council, which is well represented by the Greek Presidency, is measuring the amount of unanimity which is emerging from the speeches of representatives of political groups within Parliament, so as to be able to say where it is absolutely necessary to adjust its aim.
Parliament must defend its prerogatives, and it is right to do so. The Commission, for its part, must defend the spirit and the letter of the Treaties. All this is part of our agreements and of straightforward cooperation between institutions. One can understand the political reasons which led the Council, in Copenhagen, to adopt a certain number of measures. However, that must not be done at the expense of the integrity of the prerogatives of the institutions, starting with Parliament. I therefore appeal sincerely to the Greek Presidency, and I am sure that it will listen to me when I ask it to do everything in its power to ensure that we find our way out of this impasse, so that the Athens ceremony does indeed take place and so that it is not, as it were, obscured by a conflict which would otherwise run the risk of calling into question either the enlargement - and no one here wants that - or the spirit of the inter-institutional agreements that exist between us.
Mr President, ladies and gentlemen, Commissioner, Council representatives, at this stage of the debate I do not imagine a single Member of this House is unaware that the inclusion of Annex XV is most unfortunate. It is unfortunate in a legal sense because it calls into question specific rights of the European Parliament. It is unfortunate in a political sense because it poses a serious threat to the reputation of this House, of the Council itself and of the Commission as guardian of the Treaties. Indeed, it puts the whole enlargement process at risk.
This unfortunate situation impacts us all. I should point out that it is particularly painful to those of us who have long argued in favour of the usefulness and validity of an interinstitutional agreement providing credibility and stability for the Union's financial framework. In our innocence we believed the interinstitutional agreement was binding on all parties. Much to our dismay, however, we now find it only seems to be binding on certain Council officials when it suits them.
My group is of the opinion that such delicate implementation calls for a stable and permanent financial framework, recognised by all. It was not necessary to include the Annex in the Treaty. Confidence in the interinstitutional agreement would have sufficed, but you lacked that confidence, gentlemen of the Council.
A fresh negotiating proposal is on the table. This proposal finally provides for Annex XV to be included in the Treaty of Accession, albeit only because you are unable to turn the clock back and retrieve this unfortunate situation, gentlemen. You are nevertheless in a position to prevent further damage and accept the proposal our representatives will take to the tripartite dialogue tomorrow. If you fail to do so and bring rigidity and intransigence to bear on what is currently only an unfortunate situation, the scene will be set for something worse. Then the interinstitutional agreement some of us believe in almost blindly could become the collateral victim and suffer the most damage. I could give a louder warning but it would be hard to give a clearer one.
Mr President, I never thought I would be driven to make the speech you are about to hear. You and I are but two of the many who suffered long years of dictatorship. We all wholeheartedly supported the idea of the reunification of Europe and the creation of a democratic Europe once the countries in the other half of the continent achieved democracy.
In this regard, we were well pleased with the outcome of the Brussels and Copenhagen Summits. The results might not have been remarkable, but the conclusions were acceptable and took account of the balance between the institutions. Then the text of this draft Treaty suddenly appeared. I should emphasise that the Treaty has not yet been signed and therefore everything is still open to amendment. This includes the deletion of Annex XV we have heard so much about. The reason is that it contains fixed budget items, together with guidelines on agricultural spending. In other words, it amounts to suspending the European Parliament's rights up to 2007 in some cases and up to 2013 in others. This is inconceivable. We seem to have fallen down a black hole and be back in 1970. I find it quite intolerable.
The book entitled Allegro ma non troppo by Carlo M. Cipolla comes to mind. It deals with the basic laws of human stupidity. I should make it clear this is not intended as a personal reference to our friend on the Council. A stupid person is defined as someone who causes damage to another person or a group of people without any advantage accruing to himself or herself, or even with some resultant self-damage. That is exactly what happened here. A text was introduced in an attempt to harm Parliament. The result was to damage the enlargement process and introduce unexpected hurdles when we all believed a solution was within our grasp. An unprecedented dispute then arose because precedents were ignored. There is no Annex XV in the Treaty for the previous enlargement involving Sweden, Finland and Austria. It is a new invention and that is really why the difficulty emerged.
Ladies and gentlemen, as other honourable Members have made clear, Parliament is committed to enlargement on 1 May 2004. We are not in any way committed to a celebration on 16 April in the shadow of the Acropolis, however, though we would like to be part of it. We hope to be there, but we cannot accept the creation of different classes of Member States. We cannot accept restrictions on the competence of the European Parliament either. We would therefore like to make it quite clear that we are concerned about competence, not about money. Ladies and gentlemen, we will not sell Parliament's birthright for a mess of pottage.
Mr President, I too find it sad, as well as quite unnecessary, that we should have this dispute about the budget. It is hard to understand why the Council should disregard Parliament's powers and not implement the revision of the multiannual budgetary agreements, or financial perspectives, as might otherwise have been anticipated and as was done in the case of previous enlargements.
Parliament has certainly shown great understanding for the fact that the difficult negotiations concerning the new Member States' portion of the budget for agriculture and for the Structural Funds are not to be reopened, but we have indicated that what is required must be examined under the heading of internal policy, or expenditure category 3, for there are a number of problems and, if we do not adjust the budget in the next few years, high-priority areas such as the social dialogue, internal security, training, police cooperation and the creation of a secure working environment could suffer as a result, and we should be unable to fulfil our political priorities. Allow me to give an example. Many ordinary people fear that enlargement will mean competition from the new Member States in the shape of businesses that do not care two hoots about the working environment.
The new Member States must of course implement EU legislation on the working environment, but what really counts is what is happening out there among businesses. There is a need to change the culture and to bring about greater awareness, both among businesses and employees, of the need for a secure working environment, and that is something we can do through our agency in Bilbao and by way of the social dialogue. What it requires, however, is an adjustment of the budget, partly because the pre-accession aid in the shape of the Phare programme will dry up as from the end of this year, so the work will in actual fact come to nothing if we do not take action.
The Council must respect Parliament's powers, Article 272 of the Treaty and the Interinstitutional Agreement. Anything else would be unacceptable and a declaration of war.
Mr President, I must admit I was astounded by the polemic launched by the European Parliament against Annex XV to the Accession Treaty, which is accused of violating both the inter-institutional agreement of 6 May 1999 and at the same time the rights of this House, by fixing ceilings for additional spending linked to the arrival of new Member States for the period 2004 to 2006.
Admittedly the normal budgetary procedure for the Europe of fifteen, in which Parliament has the right of codecision, was not followed. However, was it actually relevant, since we are now talking about a future Europe consisting of twenty-five members? Finally, will the decision not be taken in a much more solemn and legitimate manner by the Treaty itself? If Parliament's powers had been cut in favour of a ministerial committee, an obscure committee, I could understand its protests. In this case, however, it is the people who will take the decision. How can the European Parliament protest when it is the people who are deciding on a question for themselves?
Once again we see the effects of Parliament's navel-gazing and of its perpetual struggle to increase its privileges, which make it lose sight of both the undeniably greater legitimacy of the people and the fact that it is in everyone's interests that the process of enlargement should advance smoothly.
Mr President, in order to avoid potential misunderstandings, I too want to emphasise that I am in favour of enlargement, by which I mean enlargement as soon as possible. The states that want to join us have undertaken a great endeavour, but the resolutions passed by the European Heads of State and of Government in Copenhagen have needlessly created a grave and extremely difficult situation. Their decision puts them in breach of all the Treaties currently in force and of budgetary law, Parliament's most important prerogative.
The Council's actions could be read as a denunciation of the Interinstitutional Agreement in accordance with Article 26. With the serious issues within the European Union relating to enlargement having to be resolved and resolution of those relating to the Treaty of Nice still a long way off, that this should happen is the Council's crowning failure! It baffles me that such a thing is possible when the Council and the Commission have so much expertise at their disposal, unless the intention is to openly provoke Parliament. As we all want enlargement, we are faced with the problem of retrospective damage limitation. When I see, though, how the Council treats treaties and the European Parliament, I have the gravest concerns about what is coming next. Transparency, democratisation, integration and cooperation are empty words if you do the very opposite. At the moment, I do not trust them.
As the resolution of this difficult problem will be the subject of ongoing negotiations between Parliament, the Council of Ministers and the Commission even after this decision is adopted, Parliament would be well advised to keep an open mind on all the options for dealing with the accession treaties in April. As I know from personal conversations with them, many Members of this House very much doubt - just as I do - whether, under such conditions, they should give them their approval.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 7.40 p.m. and resumed at 9 p.m.)
The next item is the joint debate on the Reform of Staff Regulations:
Report (A5-0069/2003) by Mr Malcolm Harbour and Mr Manuel Medina Ortega, on behalf of the Committee on Legal Affairs and the Internal Market on the proposal for a Council Regulation amending the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities (COM(2002) 213 - C5-0262/2002 - 2002/0100(CNS))
Oral question (O-0019/2003 - B5-0087/2003) to the Commission on the reform of staff regulations.
Mr President, I am very pleased to be opening the debate. I am drawn to speak before my co-rapporteur merely by reason of being first in the alphabet and not of seniority in this Parliament.
First of all, I very much enjoyed working on the report with Manuel Medina. I first became engaged in the whole project of the human resources reform in the Commission at the end of 1999 when I was first appointed provisional rapporteur - and subsequently confirmed as rapporteur - for Parliament on the overall strategy. For me, tonight will hopefully be the major culmination of the process. I do not believe we will have further debates like this - I see the Commissioner is enthusiastically agreeing with me. That does not mean to say, however, that this Parliament will not be continuing to take a keen interest in the whole process of the reforms because the regulations themselves have to provide the right framework in which the reforms are carried out.
I also wish to thank colleagues here tonight from the various committees involved. We may not have accepted all their proposals but I want to assure them that we have considered everything very thoroughly indeed and we want to thank them for their contribution and for working with us.
The report we have put before you tonight, colleagues, contains 55 proposed amendments to the regulation package. That may sound like a lot, but when you look at the size and complexity of this package you will see that we have actually concentrated on improving and clarifying the basic provisions of the regulations.
There is one important new principle which I will come to later, but the real point I want to make to colleagues tonight is that our role has been to check methodically that the regulations deliver the reforms that you supported strongly when I presented my report to this House in 2001. That has been the central part of our task. It has not been our task to attempt a re-negotiation of fundamental parts of the package. The Commissioner has spent enough time and has had enough trouble dealing with that process.
Our job has been to look at the politics and the strategy. You will see that we are basically satisfied that this framework of Staff Regulations will deliver the core parts of the reform: the move to a personnel system where members of staff in all the European institutions will be properly compensated, will be able to exploit their talents and encouraged to progress their careers in a system that rewards their efforts. That has meant a new grading structure and a new appraisal system. They are absolutely crucial and we have not sought in any way to alter that part of the process.
In these reforms across the institutions we also introduce a new category of contract staff. Again, that is an area we have not sought to change. In the areas we have looked at, we have done so very much in consultation with other institutions, because it is important to understand that these regulations apply all across the European institutions. Part of our job as the rapporteur team has been to consult staff and executives in other institutions to make sure their needs are fully catered for.
We are proposing more flexibility where institutions want to use it in the grading structure, particularly to retain staff with linguistic duties and specific positions where institutions feel that contract staff may not be appropriate. Tonight I should like to point out specifically the important task of Parliamentary ushers.
What about the new principles? My colleague, Mr Medina Ortega, will say more about this, but the major new point of principle is to propose to you that the existing pension system in today's world ought to be simplified by removing the current weighting system that is based on a pensioner's final place of residence. In contemporary society and with more mobility we really ought to be contemplating a simpler, less bureaucratic system. We are not at all convinced that the present system can be fully justified in today's world. I know there are a lot of discussions going on about the pension system at the moment and the Commissioner may, indeed, refer to that later.
I want to conclude by referring to the politics of the current situation going forward. We are very conscious, in this House, that the Commissioner is engaged in a major negotiation with Council. We are only here as an advisory Chamber, but colleagues expect us to press the Parliament's point of view as far as we possibly can. We are following the negotiations in Council very closely and we know that pension issues are very important there.
We will be recommending to colleagues in the House tomorrow that they approve all the amendments, but that we should withhold our vote on the final legislative resolution until such time as we are satisfied that the Commissioner has achieved all he is setting out to achieve. Also, with the oral question that we have tabled for the House tonight, we are asking the Commissioner to come back to this House with the results of the final proposal so that we can ensure he delivers what we are all looking for: the optimum framework to carry the European institutions forward in this current century with an optimum personnel policy for the independent and quality staff we are looking for across the institutions.
Mr President, I would firstly like to thank Mr Harbour for his kind words. I think we have worked together to the very best of our abilities in producing this report. We come from different countries, from different political backgrounds and have different sensibilities. This allowed us to approach the issue with a certain degree of impartiality.
The work done by Commissioner Kinnock gave us a starting point. His work included a number of fairly well-balanced proposals seeking to make administration more flexible, to encourage the appointment of good staff and promotion on the basis of merits and qualifications. It was a good basis on which to build.
As rapporteurs, we had the opportunity to interview staff representatives and representatives of the institutions. We found the Commission had done good work. In my opinion, this is a good and well thought-out package. It could fully meet the needs of European Union civil servants.
I would like to draw the attention of the House to the quality of the work of the civil servants of the European Union. At present, we have 25 000 civil servants who administer a substantial budget on behalf of a Community of 15 countries and a population of 380 million people. The European Union has significantly fewer civil servants than a large city would have, even though the EU budget is probably considerably larger. I feel the European Union civil servants do a sterling job. I do not want to introduce any regulations that would prejudice them or create situations that would lead to labour disputes. Like Mr Harbour, I would like to draw your attention to certain statements made by the Council that appear to seek a penny-pinching cutback in the pension plan, in complete contradiction to proposals forwarded to us by the Commission.
That said, I believe the amendments Mr Harbour referred to are reasonable and necessary. He made special mention of the correction coefficients amendment. It makes no sense that when staff retire from working for a European Union institution, they can choose to live in any country, but the value of their pension depends on what country they chose to live in. Like any other administration, the European Union must pay all civil servants the same level of pension. It must allow civil servants to be able to select the country they wish to live in permanently. They may wish to live in a cooler place, a hotter place, somewhere cheaper or somewhere more expensive. We must however ensure they have a free choice.
I would also like to mention another clause I feel is quite important. The staff regulations contained an anachronistic rule, similar to an ecclesiastical nihil obstat. This rule stipulated that civil servants could not publish a piece of work without the approval of their superiors. In my opinion, we now live in a society which is sufficiently free and civil servants are sufficiently responsible for this rule to be dispensed with. Civil servants understand what they can write. If they were to publish something that damaged the institutions, we would be able to assess whether it was against the law or merely comments they were free to make. We should not introduce preventative censure measures. Furthermore, I think it would be impossible to implement them. I cannot see Commission civil servants reading the works of more junior members of staff dealing with subjects as banal as the structure of the Commission or the structure of the European Parliament.
The report also includes proposals to modify the regulations for people of a different sexual orientation, namely gay men and lesbians. We have sought to prevent civil servants of a different sexual orientation from being denied cohabitation benefits because of their sexual orientation and as a consequence of very strict legal criteria. To this end, we have endeavoured to find a flexible formula.
Mr President, I believe the proposals we have put forward are balanced. I believe Parliament should have no difficulty in approving them. I think both the Commission and the Council should recognise that they represent Parliament's wish to collaborate. I therefore hope that the Council in particular will approve the package, taking account of the amendments we propose.
Thank you for your attention, Mr President. I trust that tomorrow's comments on the subject of the oral question will help to clarify the situation with regard to this threat to the pension plan for European Union civil servants.
Mr President, ladies and gentlemen, I would first like to thank the rapporteurs for their splendid report. I do this in all sincerity and not just because it is my duty to do so. They have managed to achieve a wide consensus on a subject that is clearly onerous, difficult and complex. I would also like to thank the committee for the effort they have made in negotiations and in reaching an understanding that has resulted in this positive outcome.
My fellow Member Mr Corbett, who was the rapporteur for the opinion of the Committee on Constitutional Affairs, has been kind enough to let me speak in his place. This shows the extent to which members of this committee worked in harmony with each other: a member of one particular group is prepared to allow a member of another group to replace him. We all understood that the task was to amend the Commission's proposal in order to make it more effective. The two rapporteurs have just explained some of these amendments. I would like to refer to one of these amendments which I believe to be very important for Parliament and for the other European institutions. The amendment distinguishes between an institution supporting decisions regarding staff and the decisions themselves. The latter have to be made by each of the institutions.
As for the elimination of correction coefficients for pensions, I agree with what the two rapporteurs said. I would like to make one further comment. Those who have made equal contributions during their working life as civil servants have the right to equal pensions when they retire.
Mr President, this is how the Committee on Constitutional Affairs has contributed to the report. The Group of the European People's Party (Christian Democrats) and European Democrats will vote in favour of the report. We are convinced it represents an improvement on the Commission's proposal and that it will make the already excellent European civil service even more dynamic and efficient. Indeed, this is the aim of the reforms. I would like to echo the previous speaker's praise of the civil service. It is ready to incorporate the know-how of civil servants from the ten countries who will become members of the European Union next month. In this process of reunification, the European Union will practically double in size and its population will increase by a third. A large number of new civil servants from different cultures will have to be incorporated into the complex system and its administrative procedures. The new civil servants will need to assimilate to the culture of the European civil service.
I think therefore we were right not to introduce a radical reform but rather a gradual one. This reform allows the most antiquated concepts to be eliminated. At the same time, it allows new civil servants to benefit from the wealth of experience of current civil servants who have served the European Union for many years. These are the staff who have ensured that the European Union is more than a mere alliance or a group of countries. They have ensured that the Union has brought peace to many and a whole host of benefits to its citizens.
Mr President, Commissioner, on behalf of the Group of the Party of European Socialists I should like to express my satisfaction with the work that has been carried out by our committees, and in particular by the rapporteurs, Mr Harbour and Mr Medina Ortega. Thanks to this work, the draft regulations drawn up by you, Commissioner, now constitute, together with the amendments which I hope you will accept, a balanced whole which should give the staff of our institutions regulations which bring together both tradition and modernity.
Tradition is important, because we are very attached to the idea of preserving the great principles of a civil service which is independent of lobbies or other influences, a civil service which is competent and is recruited through objective and rigorous competitions, and a civil service which has rights and duties that are absolutely clear.
We are also in favour of modernity, however. After more than thirty years of good and loyal service, the staff regulations for the European Civil Service were in need of serious reform. Having said that, every innovation has to be assessed in the light of the objectives being sought. For example, the use of a new category of staff, namely contract staff, however useful it may be, must not lead to the abuse of this formula, because that would run the risk of weakening recruitment conditions and would undermine the workings of our institutions.
Moreover, although we can congratulate ourselves on the equilibrium that we have succeeded in reaching, it is still important that the Council should not disrupt this fragile equilibrium. My concern follows the Council's reactions, in particular, to two important questions which are marginal to the regulations but which the Council wants to add to them in order to make an overall package. These two questions are, on the one hand, the multi-annual salary adaptation method and, on the other hand, and most important, the pension scheme. On this last point we are rather concerned, Commissioner, because we are seeing the Council link the adoption of the regulations to the adoption of a new pension scheme, whereas you yourself have not yet said anything precise about pensions, and we know how explosive this issue is.
This is why several groups, including ours, have tabled an oral question about pensions, so that you can give us the information that we need before we give the definitive green light to the reform of the staff regulations.
Mr President, I am very pleased to be able to join the House on this debate on the report on the staff regulations, not only because it is always an honour to speak in this House but also because when there has been a very extended period of consideration and so many meetings, a certain family feeling develops. I am very pleased, therefore, to join so many friends tonight who have been my partners in discussion for what seems like an extremely long time. It was, however, a very worthwhile experience.
I should like to start by expressing my very deep gratitude to the rapporteurs, Mr Harbour and Mr Medina Ortega for their very thorough, thoughtful and constructive work on this important issue of the reform of the staff regulations. I also pay tribute to the intensive efforts undertaken by the other members of the Committee on Legal Affairs and the Internal Market and to the opinion-giving committees and their draftspersons. Very substantial work has been done in this House by everyone concerned. I know that the staff of the institutions will recognise the fact that serious and committed attention has been given by Parliament to their statute, their employment conditions and their future.
I think it will assist the House if I begin by referring to the issues raised in the oral question tabled by four political groups in the House. I was naturally going to highlight several pension issues in my statement this evening. I therefore welcome the questions because they give me the first opportunity since last Wednesday's General Affairs Council to focus explicitly and publicly on those matters. Responding to the question may mean that I take a little more time than was originally anticipated. I hope that in a good cause you will bear with me.
To help to ensure clarity I should like to ask the House to refer to the draft guidelines that were adopted without change as the conclusions of the General Affairs Council of 18-19 March 2003. That document has been circulated. I regret that it is only in French and English at this juncture. If honourable Members look at Paragraph B of those conclusions they will see that the Council instructed Coreper to prepare a more detailed position, 'on the issue of adaptation of the pension system'. If Members then turn to Paragraph D, they will see that the Council called on the Commission to 'table by April 2003 a detailed, technical working document setting out a proposal to guarantee actuarial balance as from 1 January 2004'.
Examination of those paragraphs will show that the only request to the Commission was for a proposal for the methodology for a study which would then facilitate calculation of the contributions required to ensure actuarial balance in the pension system. Therefore there was no request to the Commission to submit, in the words of the question, a detailed document that includes a change in the pension scheme. Obviously, the Commission will not be producing such a document at any stage. We have never produced such a document and we are not going to do it now.
Achieving and maintaining an actuarial balance is clearly a somewhat different issue. As honourable Members will know, this has always been the obligation under the present Article 83(4) of the Staff Regulations, even though the requirement has not been made consistently operational. The Commission's proposal on modernisation of the staff regulations has always, therefore, included a commitment to ensure actuarial balance. Of course, the issue was discussed and negotiated in detail with the trade unions and in the interinstitutional staff regulations committee well before the Commission proposal went to the Council and came to this House last year.
So, there is nothing new about the Commission's commitment to secure actuarial balance. There is nothing that has not been fully debated and assessed. There is nothing that was not made known and made clear to Parliament and the members of the EU civil service and their staff representatives. All that the reference in the General Affairs Council conclusions relates to is the need for an up-to-date actuarial study that will enable the Council and the EU civil service to know, well before 1 January 2004, exactly what the contribution rates by Member States and by staff will be.
Meanwhile, the instruction to Coreper in the General Affairs Council conclusions is to provide a more detailed position on adaptation of the pension system that, in the words of the conclusions, is more consistent with the trends prevailing in Member States. That in itself is not surprising since it is obvious that demographic changes, the Lisbon strategy and indeed the policy approach of the Commission and of this House to so-called 'active ageing' will always ensure that Member State governments give attention to issues of retirement and pensions. That reality has in fact ensured that several Member State delegations have put forward a paper on pension parameters for the European Union civil service, and it is being considered by the Council.
Our response has been to point out that whilst we recognise the need to ensure consistency with the social and economic policy on employment and ageing which we, in the Commission, advocate, we also emphatically require proper account to be taken of some basic facts about the employment age profile of the European Union civil service, which are of great relevance to any consideration of pension parameters.
Those facts are, in brief: first that that average starting age of employment in the EU civil service is 32 years and 34 years for policy grade officials. Any calculations that made a full pension dependant on more than 35 years of employment and payments would consequently be entirely unrealistic.
Second, there is the fact that, as your rapporteurs point out, whilst the official pensionable age in the EU civil service is relatively low at 60 years, the average real retirement age of 63.1 years is about three years later than the average retirement age in Member States and one year later than in the Member State with the highest average retirement age.
In many respects therefore, we are implementing a core policy of the Lisbon Strategy and we have been doing so for several decades. Against that background and in the context of actuarial balance, the Commission has, in the course of negotiations, indicated some willingness to consider a degree of possible modification of the formal pensionable age. I should like to emphasise that there has been absolutely no conclusion of any kind on that point, or indeed on the other points.
In this and in all other matters we have strongly emphasised the need to ensure that the acquired rights and legitimate expectations of present staff are properly respected. That clearly manifests our position. It answers the first question in the oral question. For reasons of emphasis I repeat that any discussion of any potential changes would have to fulfil that requirement on acquired rights and legitimate expectations. Increased understanding of those facts induced the Council to ask Coreper to go away and, as the conclusions of the Council show, prepare a more detailed position by the April General Affairs Council.
In addition and to complete the picture, the GAC conclusions include Paragraph C that proposes further discussions on the weightings that are currently applied to EU civil service pensions in different Member States. I know that there are a number of amendments before the House relating to these weightings. The issue is a source of general concern in this House and indeed in the Council.
Since we are in negotiations, the Commission can only say at this juncture that we hear those concerns and while we may not support the amendments that have so far been offered, we are aware of the need to deal with this matter within the overall balance of the negotiated final package.
I reiterate that in this context, as well as in the wider spheres of reform, the Commission will at all times actively seek to uphold the accumulated rights and legitimate expectations of current staff. That is a principle that we uphold and it is one that is understood by Member States.
I also emphasise that we are conducting the negotiations on the basis of the fundamental principle that nothing is agreed until everything is agreed. Any decision on any issue would be subject to reaching an agreement that is mutually satisfactory in overall terms.
I would add that we are engaged in complex and sometimes necessarily delicate negotiations; we are not engaged in polemical exchanges. We have confidence in the strength and the realism of our arguments and of our arithmetic. We will continue to strive to ensure that our partners in negotiation in the Council will accept both the arguments and the arithmetic. That, obviously, is our sustained and unchanging objective.
I regret that I have had to take time to give a detailed response on the important question put by honourable Members. I think you will understand that I wanted to give full answers to the questions on this important issue of pensions.
I warmly welcome the fact that the report from the Committee on Legal Affairs and the Internal Market before this House for debate reiterates strong support, as we have heard from the rapporteurs, for the overall reform package and does so in serious, practical terms.
In particular I welcome the realistic commitment to the importance of maintaining competitive levels of pay and pensions; a commitment to the introduction of what has become known in shorthand as a promotion guarantee on a collective basis - and I emphasise a collective basis; and a commitment to the inclusion in the staff regulations of 'the method' as the rational, economical and stable means for adjusting pay and pensions.
Moreover, I am pleased to say that the guidelines adopted by the General Affairs Council of 18-19 March 2003 echo many of the principles stated by Messrs Harbour and Medina Ortega in their explanatory statement and they are equally reflected in numerous amendments before us today. In particular, the guidelines in the Council conclusions - Paragraphs E, F and G respectively - express support for the broad pay and allowances proposals as a good basis, support the transitional arrangements for the new career system and express an openness towards the inclusion, on a finite basis, of the 'the method' in the Staff Regulations.
In response to the amendments, I will first list the many that the Commission can readily support. Indeed, I will summarise them because I do not want to test the patience of the House. Amendments Nos 7, 8, 9 and 48 on the strengthening of interinstitutional cooperation; Amendment No 20 on whistleblowing, Amendments Nos 12 and 14; Amendment No 13 on the opening of the assistant 1 to assistant 3 career bracket for specific duties including the duties of parliamentary ushers; Amendments Nos 9, 25, 48, 50 and 51 tabled by the rapporteurs relating to the status of the staff of the political groups - this means of course that the Commission cannot support Amendments Nos 32 and 60 which go well beyond the position set out wisely by the rapporteurs; Amendment No 17 on sexual harassment, we can accept; Amendment No 18, Amendment No 19, Amendments Nos 33, 34 and 35 on staff absences; Amendments Nos 42, 43 and 44 on disciplinary procedures; Amendment No 38 on the duration of the membership of the joint advisory committee for professional incompetence - that does not mean that it is in favour of incompetence, of course - it should be the joint advisory committee on professional incompetence.
There is second group of amendments on which the Commission is prepared to maintain an open mind during negotiations on the overall package or to accept some of the amendments, at least in part. The Commission cannot at this juncture give a positive response to amendments on weighted pensions. However, as I said, we are of course conscious of the widespread political concerns relating to pension coefficients and of the need to deal with the matter within the overall balance of the total package.
The Commission is prepared to accept Amendments Nos 52 and 54 on the limitation of levels of function of contract agents and on the duration of those contracts; Amendments Nos 14, 15, 26, 29 and 30 relate to central provisions in the context of a new career system, Article 5(3) on the criteria for appointments to the administrator and assistant function groups; Article 31 on the organisation of competitions for higher grades, including middle management grades, and Article 45 on the certification procedure for transfers from assistant to administrative function groups. All of these Articles have, I am glad to say, been subject to intense discussions in Council and Coreper. The compromises reached as recently as last week will be seen to reflect many, if not all, of the objectives aimed at by Members of this House in their amendments.
Article 31 now allows for the organisation of competitions, for instance, at administrator grades 9, 10, 11 or, on an exceptional basis, 12. Remembering that administrator grade 12 will correspond to a higher level than today's grade A4, the total number of candidates appointed to vacant posts at these grades will not exceed 20% of the total number of the appointments by external recruitment to the administrator function group in any one year. That compromise goes further than the outcome sought, for example, by Amendment No 26.
On the certification procedure, Article 45a now makes provision, in Paragraph 2, for the European Personnel Selection Office to determine the contents of all examinations organised by the institutions in order to ensure that the basic requirements of a transfer are met in a harmonised and consistent manner. That should make Amendment No 30 redundant. On Amendments Nos 58 and 59 on Members' assistants, this House knows the Commission has been and always will be very aware and sympathetic to the concerns about this issue in Parliament. Honourable Members will however be aware that of course several Member States do not share our joint enthusiasm and there is much work to be done independently of the negotiations on the staff statute.
On Amendments Nos 71 to 74 inclusive, on the recruitment of third country nationals with a permanent right of residence, the Commission is aware that there is a discussion amongst political groups about the possibility of finding a compromise arrangement on this issue which is of concern to many honourable Members. While sympathetic, the Commission is not in a position to accept these amendments as they are currently formulated and therefore I have to reserve my position on this question for the time being.
Finally, and I am grateful for the patience of the House, there are inevitably some amendments which the Commission cannot accept because they would tend to detract from the overall proposal. I will just pick a few, by no means an exhaustive list, but I must say it is outweighed by the number of amendments that we are readily accepting. We cannot accept Amendment No 16, Amendments Nos 14, 15, 26, 29, 30 and 75 - for the reason that I mentioned earlier, i.e. that they are unnecessary because of positive developments in Council on these questions; Amendments Nos 53, 55 and 76 on contract agents - because, as I said earlier, the Commission supports Amendments Nos 52 and 54 from the Committee on Legal Affairs and the Internal Market; Amendment No 32 on the extension of Article 50 to administrator grade 12 - we do not think that would be appropriate; Amendment No 63 on sexual harassment where the Commission supports the text put by the rapporteurs in Amendment No 17, and finally Amendment No 64 on the expatriation allowance, for the very direct reason that the Commission retains the view that the allowance for staff who are expatriate workers is objectively justified and indeed objectively necessary.
As the House knows, we have from the outset been committed to providing reforms in the Staff Regulations which would facilitate radical modernisation whilst upholding the current conditions of employment and improving the career development of members of the European Union civil service. The reasons for that are, I hope, recognised to be practical and justified and not insular or conservative.
There is a direct connection between reform, motivation and necessary material security. It is both realistic and relevant to acknowledge and to provide for that. This very substantial report from honourable Members recognises that practical reality and is a significant step towards the fulfilment of our commitments. I warmly thank all who have been engaged in the compilation of Parliament's view and I very much look forward to the adoption of the report in the House tomorrow morning.
Mr President, Commissioner, ladies and gentlemen, like previous speakers, I should like to thank all those who have spoken on this subject, a subject we have debated on many occasions. I also share Commissioner Kinnock's opinion that we have become used to working together and that very special links have been created.
I am speaking now, however, as the spokesperson for the opinion of the Committee on Budgets and, as such, I welcome the Commission's assurances regarding the cost of reforming the staff regulations of the European Civil Service. If the working hypotheses are confirmed, the reform as a whole will be of limited cost to the Union's budget and it ought, in any case, to be possible to finance it in the context of the current financial perspective. This is absolutely essential and I should therefore like to give Commissioner Kinnock full marks on this point.
This initial finding leads me to make a few additional comments, however. First of all, insofar as the reform package negotiated with the unions observes the principle of rigour, it seems to me that there is no need for the Council to demand that rights acquired by civil servants in relation to pensions should suddenly be called into question. The need to make savings on pensions is not urgent, and if the Council really wants to find ways of making savings, it should quite simply and quickly approve our proposals regarding the staff regulations of our parliamentary assistants.
Secondly, we think that pensions should not be a taboo subject. Improvements are possible and it seems to me, for example, that there is no longer any case for continuing to use the correction coefficients. I would also have liked to see mechanisms put in place to ensure the long-term viability of the current pensions system, precisely because we must protect civil servants' interests. This cannot be done, however, without acting gradually, over a period of time, and above all in a spirit of consultation and dialogue.
Thirdly, and finally, on a broader level we must not lose sight of the objectives of this reform, which led us to encourage reform in general and the reform of the staff regulations in particular. It is - and always should be - a question of improving the efficaciency and the performance of the European institutions in the service of the Union. It is in the light of those objectives that we shall evaluate the appropriateness of each measure and judge the success of the reform.
Mr President, the European Commission, whatever may be said to the contrary, is a fact of political life and has a burgeoning public sector in which its rapidly developing separate administration is the prime factor. And although this administration is expanding continually and taking on new duties, the necessary adjustments have not yet been made.
Its staffing regulations are in need of reform now more than ever if we are to successfully modernise its personnel policy. We all know that technological progress has invalidated traditional staffing structures, as the private sector realised some time ago. We likewise know that the European Union is promoting a series of policies, such as measures to improve employment standards, combat discrimination, reconcile working and family life and introduce flexible employment. It would be strange if it failed to incorporate all the policies which it promotes for European society and European businesses in its own bureaucratic mechanism and if it failed to set an example for a new public administration standard.
Time is short and I should therefore like to focus in my speech on three amendments. The first concerns the adoption of an amendment introducing a weighting into pension calculations, regardless of the pensioner's place of residence. The Commission proposal to introduce a weighting to adjust pensions to the purchasing power in the pensioner's place of residence runs counter to the Community principle of equality and the right of free establishment.
I support the amendment by our group to secure a climate of peace within the institutions' administrative services. It is important to emphasise that, in the new working world which is emerging, safeguarding mutual trust on all sides is the key to increasing productivity.
Finally, I think that we should vote in favour of adopting the amendment by our group changing contracts of fixed duration to contracts of indefinite duration where five-year contracts are renewed for a further five years. I think that this, in conjunction with recruitment of contractual agents, will allow us to achieve flexibility with the required degree of protection.
Mr President, like everybody else, I too would like to pay tribute to our two rapporteurs for their cross-party working. Indeed, I must say that when Mr Kinnock referred to a family reunion I feel like something of an interloper. We wanted to ensure that the ELDR voice was heard tonight, heard to congratulate our rapporteurs and the Commissioner and to say that we very much support the work that is being done in this reform process. It is a recognition that we are moving towards a modern civil service for Europe and a proper career structure for those who work in it.
There perhaps has to be a certain irony that we, as legislators, spend much of our time demanding change and modernisation of those we legislate for. Now are putting our own House in order.
I will not rehearse all the many good things that other speakers have referred to that rightly find their place in the Regulations. But I would like to say something about the pension question. I am grateful to the Commissioner for his very long and worthy answer to the oral question, and I would like to underline what he said. Acquired rights and legitimate expectations of existing staff must be paramount and that must be honoured.
The other matter to which I would like to draw attention - and I am sorry that it seems that, whilst there is sympathy, it will not find full recognition - is that of the position of our parliamentary assistants. Amendments Nos 58 and 59 are there to try to regularise and give status to those who serve us as individual MEPs. This is something that is long overdue and has to find its place, eventually, in the mechanisms and workings of this House.
Mr President, Commissioner, ladies and gentlemen, obviously I join with other Members in thanking our two rapporteurs, but I should also like to pay tribute to the European civil servants. Just imagine: 25 000 people manage this unlikely continent which invents a new future for itself every day. It is a tremendous task and at the moment it is being performed to perfection. Thank you, therefore, to the civil servants who support us.
This report, Commissioner, contains interesting and balanced elements, particularly after the amendments proposed by Parliament. They are appropriate in order to make the European Civil Service more dynamic. I shall not repeat what some other Members have said, better than I could. I shall concentrate on Amendments Nos 58 and 59 which would enable us to treat parliamentary assistants as contract staff of the Communities.
These amendments are very positive. They were tabled - and at this point I shall address the Council bench so that it can take note - by the five major groups in the House. Consequently, before the Council waves them away with a flick of its somewhat disdainful hand, I invite it to take a closer look at them. If the Council needs a moment to reflect, that will in no way detract from its responsibilities towards the European Parliament with regard to the Gillig report, a report on the same subject which has been awaiting attention for too long. That report made it possible to amend a rule so as to give our assistants the option of choosing their national social insurance cover. The fact that the Council has not yet reacted shows a lack of respect for the agreement which it concluded with Parliament, and in legal terms it places it in an utterly impossible position.
As the Vice-President responsible for this matter, whose patience, I can assure you, is pretty well exhausted, if this blocking tactic persists, I shall be obliged to condemn publicly and vigorously the nature of the blocking and those who are responsible for it. If that were to happen, it is by no means certain that certain Member States who pretend to be ardent supporters of social policy and transparency will emerge with their pretensions increased or even intact.
Mr President, I also congratulate the two rapporteurs. They have achieved a large degree of consensus which seemed impossible just a few months ago. It is also important to mark the importance of this item of legislation. It is in legislative terms the second and final major tranche of the Commission reform programme, so when the Council adopts this proposal all the essential building blocks will be in place for making sure the Commission becomes more efficient and more effective than it has ever been.
As the Commissioner knows, I would have liked this proposal to go further in some respects. For instance the expatriation allowance he referred to. This is an anachronism in a Europe in which we have a labour market where people can move freely from one country to another. So we will support the amendments tabled by the Verts/ALE Group on this.
Equally, the pensions issue where, frankly, the hysterical reaction from some of the trade unions masks the fact that something does need to be done to bring the pension system into line with the outside world. I support the package as a whole because it will mean major improvements to the way the Commission works.
I would also like to focus on the one specific issue previous speakers have already addressed, which is the question of parliamentary assistants. The Commissioner also referred to it. It is very sad that, so far, this House has been unable to ensure that all parliamentary assistants are properly paid and have adequate social security cover. A survey by the Assistants' Association concluded that a number of years ago 53% of assistants had no medical cover, 46% were not insured against accidents in the workplace and 53% had no travel insurance while on mission.
The political groups have now tabled a joint amendment which could help us break the deadlock. We are proposing that parliamentary assistants should become contract staff in the sense of the Staff Regulations, while leaving the detailed rules to the European Parliament. This would provide a solid basis for a solution that would be acceptable to all and finally end the uncertainty the assistants currently face.
I sincerely hope the Commission will back our amendment, despite what the Commissioner just said, and help us convince the Council that something must be done. Parliamentary assistants must no longer be treated as second-rate citizens in the institutions, when the smooth functioning of these institutions largely depends on them.
Mr President, I asked for the opportunity to speak in order to draw attention to an aspect of the coming reforms of the Public Service Statute that has been neglected in the discussions to date. I am talking about the condition under which the unmarried partner of a European official may claim equal treatment. In other words, to be treated the same as if he or she were the married partner of the official.
I believe the Commissioner when he says that he has often done that, that the purpose of the whole reform operation is to change an obsolete regime to reflect modern times. I believe, however, that his proposals do not meet this criterion, because he only wants to treat so-called non-traditional forms of cohabitation as equal if the people concerned can provide formal recognition by a Member State and only in cases in which they do not have access to legal marriage.
This approach introduces discrimination by nationality, continues to give priority to marriage and does not solve the problem. Many unmarried couples will be unable to meet these conditions. The Commissioner is obviously overlooking the fact that there are not only couples who cannot marry, but also those who do not wish to. His proposal furthermore does not do justice to the special position of European officials. I am therefore pleased that in the report by Mr Medina Ortega and Mr Harbour, which we have before us, a better solution is being put forward in Amendment No 39. This is a solution which, incidentally, has been practised for many years by the European Central Bank. This rule is characterised by the beauty of its simplicity and also offers equal treatment to those who form a de facto household.
Up to now I have not heard the Commissioner say that he would not follow Parliament's wish on this point. May I then conclude - and I remain optimistic - that he will in fact do so and that he will use all his verve and eloquence to plead for Amendment No 39 in the Council too?
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0061/2003) by Mrs Van Brempt, on behalf of the Committee on the Environment, Public Health and Consumer Policy on a thematic strategy on the sustainable use of pesticides (2002/2277(INI)).
. (NL) Mr President, ladies and gentlemen, for ten years now there has been a broad consensus in Europe about tackling the pesticide problem. There is also a broad consensus that the present legislative framework is inadequate and must be supplemented by a Community strategy on the sustainable use of pesticides. That is why in my report I also welcome in detail all the Commission's proposals. I believe that the Commission's proposals are good but not ambitious enough, and the Commission is also not ambitious enough in its timetable.
Given the resistance to the report and the vote on it in the Commission that we Members of the European Parliament have all experienced over the last few days, I would nevertheless like to linger for a moment on a number of challenges regarding this problem which concerns us all.
Pesticides are increasingly becoming an environmental and health problem. We are not only talking about obsolete stocks of pesticides here, however, although it is important to tackle that problem very meticulously. We are talking about much more than that, however; our drinking water, our surface water and our groundwater contain more and more residues, and these days even rainwater no longer complies with drinking water standards. Drinking water companies must invest capital to remove these residues. Furthermore, about half of our fresh food contains residues.
The medical evidence that pesticides cause a number of Western diseases should be causing us great concern. Pesticides cause cancer, mental illnesses and fertility problems. If farmers are having to produce our food in a sort of spacesuit, should we not be asking ourselves whether we should not be organising our food production differently?
For all these reasons, and for so many other reasons too numerous to mention here due to a lack of time, I want to emphasise in my report that we need a strategy to reduce use as well as a strategy to reduce risks. A sustainable solution for the future also lies in a systematic reduction in the use of chemicals in favour of preventative and other alternative measures.
We will not solve resistance problems by using more but by using less. I challenge all of you to find a doctor who says that the problem of resistance to antibiotics can be solved by using more antibiotics. We know that this is impossible, so as far as that is concerned let us recognise the reality of the situation.
The second point for attention for which there is a consensus in this Parliament is the need for greater scope for the strategy. Yes, the agricultural sector is extremely important, but governments - particularly local authorities - amateur gardeners, industry and the railways are also major users and it really would be foolish not to include these in our strategy. We must therefore not ignore these, just as we should not ignore the use of biocides.
Another difficult problem that is particularly controversial is the use of GMOs. Do we want to go from bad to worse or do we want to aim for sustainability? After all, the vast majority of genetically modified crops are resistant to herbicides. The agrochemical industry has promised that genetically modified crops will contribute greatly to reducing the use of pesticides and their risks. I would like to believe this, I would like to be open to it, but reality is proving them wrong. These promises are not currently coming true; after a few years, genetically-modified soya, genetically-modified maize and genetically-modified beet all require more herbicides than conventionally farmed crops. In our report we are asking for the precautionary principle to be applied and for GMOs not to simply be used as a safe and sustainable alternative. I am asking for no more than this, but I am also asking for no less.
Then there is the cost. In Europe we have still not properly added up what the use of pesticides actually costs society. As long as ten years ago the United States calculated that the social costs amount to approximately USD 2.5 to 4 billion per year. The question is: do we want to internalise that in the cost price, do we want the polluter to pay? That brings us to the use of taxes and levies.
Ladies and gentlemen, we all know that the present regulatory framework is inadequate. We are all in favour of setting out a number of steps. I am therefore asking my fellow MEPs to support the report, which I know is especially ambitious.
Mr President, first of all, I would like to thank the European Parliament, and in particular the rapporteur Mrs Van Brempt, for the work that has gone into this report in reaction to the Commission's Communication 'Towards a thematic strategy on the sustainable use of pesticides'.
The sixth Environment Action Programme introduced the new concept of thematic strategies and requires the Commission to develop them in close consultation with all relevant parties. The Commission launched this broad consultation with the Communication. More than 150 comments were received via Internet and following a stakeholder conference with almost 200 participants, the Council adopted conclusions in December 2002 and the European Economic and Social Committee did so in January 2003. With this report of the European Parliament, the consultation process will be concluded.
The Commission welcomes the Parliament's broad support towards the general approach and the main objectives presented in the Communication. The numerous detailed comments and requests contained in the resolution will be fully taken into account in the development of the future thematic strategy.
However, I would like to draw the attention of the Parliament to three particular issues raised in the resolution, where the Commission could face some difficulties with implementation. These issues are also addressed in the amendments tabled for the plenary.
The first one relates to the scope and goal of the future thematic strategy. The Parliament calls on the Commission to extend the scope to include all uses of plant protection products, agricultural and others, and also biocides. I can assure you that it has always been the Commission's intention to cover all uses of plant protection products. But for the reasons already explained in the Communication, the Commission thinks that for the time being actions should be focused on plant protection products. Only these are also specifically referred to in the sixth Environment Action Programme.
Secondly, the Commission takes note of the emphasis that Parliament's report puts on an overall quantitative reduction of the use of pesticides, whilst the Communication puts more emphasis on reducing the risks. I would like to underline once more that there is no direct link between the quantities of pesticides used and the risks they can pose to health and environment. In fact, there are cases where substances are much more active and can be used at lower volumes, but because of their higher activity they pose higher risks to the environment. Nevertheless, the Commission recognises the interest of seeking a reduction in use as one possible tool to achieve reduction of risks. Given that the Member States are setting out from very diverse starting points due to efforts made in the past, it is extremely difficult to establish overall quantitative use reduction targets. Such targets should, however, be considered by the Member States when they establish their national action plans.
Lastly, Parliament's report urges the Commission to develop a regulatory framework for taxes and levies on pesticides. As outlined in the Communication, this is a very complicated area - in particular the calculation of the real externalities of pesticides - and the effects of introducing such levies in some Member States have been more limited than originally expected. The Commission will, therefore, have to examine the problem further before making any proposals.
In conclusion, I would like to emphasise again that I consider the Parliament's resolution to be a very important contribution in the consultation process. We can now get to work and start the development of the details of the strategy. I am confident that I can count on the Parliament's continued support in our efforts to further improve the sustainable use of pesticides in the EU.
- (ES) Mr President, Commissioner, the Commissioner has just explained the details of the Commission's thematic strategy on the sustainable use of pesticides. Clearly, the proposals amount to a statement of the actions the Commission intends to take in the near future. To this end, it will either introduce measures of its own or submit legislative proposals to Parliament and to the Council of Ministers of the European Union.
Essentially, this report seeks to respond to people's concern about the possible negative effects of pesticides. They can affect human health, animal health and also the environment. I would stress that this is mainly the case when they are not used in a rational or legal manner
Nonetheless, the Commission's proposal contains significant gaps. A great number of comments have therefore been made. The executive arm of the Community should take these into account when it comes to spelling out specific measures.
I would like to highlight what I believe to be the most relevant of the comments received. Firstly, the Commission's proposal does not take account of the different problems encountered in using pesticides in different regions in Europe. The fact that the report does not differentiate between the regions of Europe will lead to false conclusions when the approach is applied in different areas.
Secondly, it is not clear whether the Commission considers that organic farming should be the future model for agriculture to be applied throughout the European Union. Ladies and gentlemen, we should de-mystify organic farming. I do not wish to remind anyone of the case of nitrophenol. Natural products and natural processes tend to be mistakenly equated to environmental protection. Petroleum, strychnine, hemlock and even anthrax are natural substances, but it is unacceptable to introduce these into the environment. Organic farming uses natural products but this does not mean it is the most desirable form of farming or the most desirable in every case.
There is no mention of Community policy on integrated production in the Commission's proposal either. This is an important type of production that cannot be overlooked, especially as regards the use of plant protection products. The proposal does not take account of our ability to significantly reduce the use of pesticides through the use of genetically modified organisms. This would of course require fully transparent regulations to ensure there would be no negative repercussions.
Lastly, I would like to highlight another issue the Commission has failed to deal with. There is no reference to the approach to be followed in establishing appropriate indicators to measure the effectiveness of the different courses of action to ensure the objectives set out in the Commission's document are met.
Ladies and gentlemen, all these provisions should also apply to the candidate countries and to all countries trading with the European Union.
Mr President, Commissioner, ladies and gentlemen, I would like to argue realistically - not emotionally, and certainly not ideologically. Plant protection agents contain substances that protect cultivated plants and keep them free of pests and diseases, and they can be applied and used in many ways. They are often indispensable in vegetable and fruit growing and in viticulture, for a producer's economic yield is essentially dependent on a good harvest, on which a business relies for its income and its survival. We cannot therefore take away from users the option of using plant protection agents where necessary.
It is clear to all of us that the effects of plant protection agents are not only beneficial. They can also involve hazards to human health and to the environment. Ten years ago, we enacted at EU level our own directive on plant protection agents, which stipulates in the most precise terms which active agent may be used on which plant and for what purpose. The Commission communication is supplementary to it, aims to manage risks better, and is therefore a step in absolutely the right direction.
The Group of the European People's Party (Christian Democrats) and European Democrats endorses measures to further train farmers in state-of-the-art and targeted applications of plant protection agents, promotion of alternative concepts such as what is termed integrated crop management, harmonisation of VAT rates on plant protection agents in order to remove existing distortions of competition in the internal market, careful disposal of packaging and expert testing of agricultural machinery, for we see it as particularly important to maintain the purity of our drinking water. The Group of the European People's Party (Christian Democrats) and European Democrats is, in principle, in favour of the proper and up-to-date use of plant protection agents. Risks can be reduced only if cooperation between producers, users and the authorities is maximised.
Mrs Van Brempt's report goes beyond the Commission communication. Above all else, a legally-binding 50% reduction in the use of plant protection agents would involve additional risks. Experts have warned that such a reduction encourages the development of resistance. The resultant higher incidence of weeds then makes it necessary to use plant protection agents in larger quantities. As Mrs Redondo Jiménez pointed out earlier, the use of an active agent is, however, far more a matter of location, local weather conditions and a plant's general condition in terms of development and health. An obligatory levy on plant protection agents certainly does not minimise risks in real terms, any more than would the introduction of a pesticides passport and a total ban on spraying from the air. Any such ban would impose severe limitations, especially in viticulture.
Ladies and gentlemen, the Group of the European People's Party (Christian Democrats) and European Democrats cannot support the points I have just mentioned in Mrs Van Brempt's report. I therefore ask the Members of this House to support a realisable and practicable approach, one that will reduce risk without hindering users in their work, for Europe's fruit, vegetable and cereal farmers produce food for us all.
Mr President, this report from the Commission backs sustainability throughout the economy, which primarily means reducing the consumption of resources and using progressive standards to put a stop as soon as possible to economic activities that harm the environment. If we are to do this, we must remove the barriers we ourselves have erected, which, in environmental policy, are mainly to be found at the level of the nation state. That agriculture's core activity is the production of healthy, safe and high-quality food is not a matter of dispute, but despite that - or indeed because of it - we have to be able to say that there is little disagreement among farmers that, in the interests of viable food production, plant protection agents should be applied to cultivated plants in order to avoid the reduction of yield or quality as a result of disease, pests and weeds.
The public associate the word 'pesticide' with poisons in the soil, plants and food; for many of them, who are at odds with farmers, it has become a rallying cry, but the reality is quite different. Without plant protection agents, the cultivation of fruit and vegetables and the production of wine are not manageable, so the only thing to do is to use the minimum of chemical agents to protect the plants from pathogens, pests and weed invasion while at the same time applying more powerful biological and mechanical alternatives.
I see it as a key component of a sustainable plant protection strategy that integrated cultivation should become the normal mode of production in society. This will minimise the adverse effects of plant protection agents right across the countryside. However, an ecological rural economy will not enable this objective to be as generally achieved as it has to be. To say that is to state a sober fact and is no denial of the need to support the ecological rural economy.
There are certain specific things that I regard as necessary and deserving of support. Harmonisation of maximum residue levels in food derived from plants across the EU is indispensable in order to protect consumers in the EU's internal market. What is no less necessary is harmonised licensing of plant protection agents. The mutual recognition principle must be allowed in each Member State until such time as that is accomplished. That is what the promotion of equal opportunities in competition requires.
With the present problems in fruit-growing and horticulture in mind, I urge that, before the substitution principle is introduced, the effects of the reduction in the agents permitted in the EU - from over 800 to some 300 by the end of 2000 - should be analysed. Existing notification procedures have not been laid down for anything like a sufficient period of time. As a result, we end up with restrictions, application provisions with time limits, or debt, the worst alternative solution, which is no sort of solution at all.
Under the current scheme of things, manufacturers of plant protection agents are required to guarantee that their products meet the prescribed safety standards. Public scandals demonstrate the failure to consistently regulate these procedures. I am convinced that serious and genuine solutions will be achieved only when an obligation to label requires that the manufacturers of precursors give end users all the information that they need.
Mr President, ladies and gentlemen, although food scandals are frequent topics of discussion in this House, we are not talking about the everyday scandal that our food contains, unfortunately, far too much in the way of pesticides. A number of speakers have already pointed out how it is a proven fact that pesticides can cause cancer. Studies have shown how, for example, in Norway, the children of agricultural workers are at significantly greater risk of cancer. Other studies of a similar kind demonstrate that there is a clear causative link involved, and so we must make every effort, and the Commission too must send out a clear message by making pesticide reduction programmes mandatory. Countries such as Denmark and Sweden have shown us that pesticide reduction programmes can achieve a reduction in pesticide use of up to 70% within only a few years, without agricultural yields suffering as a result. A study by the American Environmental Agency made clear years ago that 90% of all pesticides are superfluous. Just imagine it - 90% of all pesticides are not needed! At the end of the day, the farmers who think that more is best, even though the very opposite is the case, also come off badly.
So I would like, once again, to make it very clear that our group - as we have already shown in relation to Mr Lannoye's report - is committed to reducing the use of pesticides and wants to use a levy to ensure that their prices reflect the ecological facts, for, at the end of the day, it is the consumers who must pay higher prices for groundwater because pesticides continue to be so cheap and are used in such large quantities.
What is of the essence is that we want labelling to bring about greater transparency. Our problem is that, where the control of pesticides is concerned, the control authorities in the Member States are groping in the dark, because, to take one example, the German authorities do not know what pesticides are used in Spain or in Greece. The consequence of this is that we need some sort of labelling, a sort of passport, if effective controls are to be possible at all. I do think that this is where we have to make a really big effort, as excessive use of pesticides eventually means that we also have to consider the health costs involved. My great plea to you, Commissioner, is that your strategy should bring about a real reduction in pesticide use and make possible more labelling for the benefit of consumers.
Mr President, the use of pesticides will remain a necessary evil for the time being. Large-scale agriculture depends on these substances for the production of crops. It is not for nothing that these substances are known as plant protection products in the agricultural sector. We have known for decades that these substances cause problems for human and animal health. Today I read yet another report about grapes on the shelves of cut-price shops containing vastly excessive levels of plant protection product residues. It is well known that water companies have fewer and fewer opportunities to obtain clean drinking water. It is therefore important to reduce the use of pesticides and encourage the use of organic alternatives.
I am in principle in favour of clear objectives and timetables for every Member State. These binding national programmes must, however, take the current situation and the national and regional action programmes into account. As some Member States have already taken far-reaching measures to reduce the use of, the risks from and dependency on pesticides, it is reasonable to anticipate this. It is over-simplistic to attempt to reduce the use of pesticides by 50% within a period of 10 years. It is better to try to achieve an equal level of use throughout the different Member States. In other words, it does not mean that every Member State will have to reduce its usage by 50% but it will depend on what a Member State has already achieved.
We should be aiming for harmonisation in the licensing of pesticides in order to prevent unfair competition, so the various pesticides should be evaluated more quickly. If we can achieve this harmonisation, a European tax on pesticides will no longer be necessary. The discussion on taxes will only result in delays in the Council, amongst other places. It is therefore better to leave the introduction of any taxes to the individual Member States.
Finally I would like to argue in favour of accepting some of the Amendments put forward by the Liberals and the Christian Democrats, particularly Nos 1, 3, 6, 8 and 9. In exchange for this, we can also expect wider support for the Van Brempt report, which that report deserves.
Mr President, Commissioner, ladies and gentlemen, the issue of the use of agricultural and non-agricultural pesticides has returned today, entering by way of sustainable development. I agree with some of the rapporteur's observations. The contamination of surface water is a cause of concern from the point of view of human and animal health. It is necessary to check pesticide levels in fruit and vegetables, as well as in foodstuffs of animal origin. Consumers have the right to be informed. I also agree with her analysis of GMOs. There is nothing to indicate that widespread use of GMOs will result in a reduction in the use of pesticides.
Apart from these points of agreement, I should like to refer to several points on which our views differ. First of all, as regards taxation, doing away with the Member States' option to apply reduced rates of VAT is not acceptable to us. Member States will in practice be deprived of one of their sovereign powers. Moreover, as two speakers have pointed out, reducing the use of pesticides by half over the next ten years will only be feasible if there are reliable and less harmful substitute products available which do not, in particular, give rise to additional production costs which are incompatible with a market which has already been rendered vulnerable. I am also opposed to a general ban on aerial spraying in certain remote and inaccessible areas, such as mountain regions, and in extreme climatic conditions which make the usual forms of protection ineffective. This form of spraying is often the only choice.
Finally, the point which raised more questions for our delegation than any other concerns Natura 2000. Classified plots of land are likely to see farming activity reduced. Unfortunately that is the idea. We should like to see this economic activity, and leisure activities too, such as food gathering, hunting, rambling, fishing and mountaineering, which existed before site classification, being allowed to continue, and we want to avoid a situation in which over-protective measures might cause them to disappear in the long term. By refusing this possibility, Parliament would doom to failure the effective application of the protective measures. Today farming is the target, but tomorrow which other activities will be prohibited because they are held to be disruptive?
Finally, on behalf of the farming world which I am seeking to defend here, allow me to express my concern about the direction that the rapporteur has chosen to take.
Mr President, naturally I extend my compliments for the work on the motion for a resolution but, considering it very carefully, I also have significant doubts, which I hope are not caused by some sort of accumulation in my subconscious. In fact, each time that we talk about these issues, it seems to be almost a form of hatred for the farmers who buy and use phytosanitary products to guarantee their crop yields and exclude qualitative problems caused by pests and diseases.
I have a fundamental question: whether quality can be separated from the concept of profitability of farms. It is clear that when I talk of quality - with the breadth of meaning of this concept - I am referring to the various stages of the production chain. Studying the Commission's proposal, I cannot see a fitting analysis of the costs and benefits associated with the initiatives proposed in the thematic strategies which have been put forward for our consideration. This is a point which we have included in our Parliamentary position, but, following a logical thread, I get lost, because immediately afterwards I would like to understand the reasoning behind item 2 of the motion for a resolution - I am referring to Amendment No 10 - which proposes a minimum objective of a 50% reduction of the use of pesticides. I consider this to be a completely arbitrary figure, which does not take into account the qualitative aspects of phytosanitary products and, above all, overlooks the economic aspects of crop protection.
A final point concerns GMOs: this is a sensitive, problematic issue, too often dealt with in demagogic rather than scientific terms. In my opinion, use of the precautionary principle for GMOs calls for an appropriate level of consistency with the Union's studies which are already underway and have not yet been completed. In this respect, the Commission has taken a very serious and wise position, indicating in the field trials when to evaluate the use of GMOs with the related risk of pesticide use. This is the right way to get tangible answers.
Mr President, the European Parliament has produced a comic strip book, entitled Troubled Waters, to inform young people about the workings of the European Parliament. The heroine of this book is a raven-haired, stunningly good-looking Member of the European Parliament of indeterminate nationality who single-handedly takes on the evil chemical industry. Now, there has been much speculation in the European Parliament as to who might be the model for Irina Vega, with our rapporteur being the most widely mentioned.
Now, of course, Troubled Waters is not set in the real world. I am afraid that having read Kathleen Van Brempt's report, I think she has lost touch with the realities of modern agriculture. No farmer uses pesticides for fun - after all, they are expensive. Setting a reduction target at 50% is too simplistic, as we should be targeting the most toxic products, not those with a higher dose rate, as the Commissioner rightly said at the beginning. Of course, the European Union has turned its back on the new GM technology which has dramatically reduced the reliance on pesticides by our friends and allies on the other side of the Atlantic. Levies on pesticides will fall heavily on the new expensive products, which by and large cause less ecological concern than some of the older, cheaper, off-patent products. We all want to reduce our reliance on chemicals in agriculture but I regret that this report does not give us the solutions we want.
Incidentally, if Parliament is to do a sequel to Troubled Waters, maybe next time it should also feature our Commissioner.
Mr President, Commissioner, ladies and gentlemen, I can tell the Commissioner that the communication has already achieved one thing, and that is a broad-based process of discussion and consultation with all the groups affected. That is to be welcomed. Over the years, the European Union has brought into being and implemented many directives and regulations relating to pesticides, some about the marketing of them, others about banning them from being marketed, but also about their use. So I see it as high time that the existing rules were implemented in full and their effectiveness assessed. The approval system needs to be improved. I see Community-wide licensing procedures for marketing as one of the indispensable principles of the common internal market. Substances permitted in such places as Italy, Luxembourg and Belgium cannot be banned in Austria or Germany. As far as I am concerned, a mere strategy of reduction - Mrs Van Brempt, in her report, proposes a reduction of 50% - is not efficient. Any reduction in the quantities used will always be dependent on the effectiveness of the means used.
It is self-evident that integrated husbandry has become part of everyday agricultural life. Methods of cultivation using low levels of pesticide use must be promoted and developed more vigorously, with risks being minimised and the protection of rural cultures - which is so necessary - being ensured. This is what makes counterproductive the prevention of professional and targeted application of pesticides using helicopters. Airborne plant protection means that a committee of experts takes integrated plant protection as its basis when deciding whether this treatment should be applied, and, if so, when and with how much. I see that as safer than if every small-time vinedresser or winegrower decides for himself and ends up on a steep slope right in a cloud of the plant protection agent he is spraying.
I am firmly opposed to the introduction of levies and taxes on plant protection agents. Increased cost means weaker competitiveness rather than leading to any real reduction in the use of pesticides. Let me say in conclusion that it is not acceptable that the European agricultural sector should be able to import from third countries foodstuffs and feedingstuffs treated with active agents prohibited in the EU.
Mr President, we are all in favour of a reduction in the use of pesticides, but to suddenly decide upon a 50% reduction is neither realistic nor practical.
Consumers want a very good quality product. In fact, they have become accustomed to this. Very often the quality of the product is due to the amount of pesticide with which it has been sprayed. I am almost committing a sin by actually mentioning it, but many crops are sprayed and, because of this, they are of a very good quality. Consumers demand high quality, and that is what they will buy. If they do not buy a product that is produced in the European Union because we have banned various chemicals, they will buy it from outside and this will put our farmers at a disadvantage.
Farmers in the European Union also want to grow many varied types of crops. If we are not careful, we will take many chemicals off the market and this will reduce the amount of crops we can grow. This is certainly not the intention of the Commission nor of Parliament.
There is a place for organic farming, but we must accept that if the whole world was to embrace organic farming, we would starve. It is as simple as that. We would be unable to produce anywhere near enough food for the world if we were entirely on an organic system.
As one of my colleagues has mentioned, GMO agriculture would enable us to actually produce a plant which is resistant to many diseases and could be sprayed a great deal less. We could probably reduce the chemical use on these crops by even more than 50%, but, of course, we have closed our minds and our ears to the whole debate and, again, we are going to reduce the competitivity of European agriculture. We have to face up to the realities of the global market.
Mr President, I will not repeat those things, which I support, already mentioned by my many colleagues in the Group of the European People's Party (Christian Democrats) and European Democrats - Mrs Redondo, Mr Perez, Mrs Klass and Mrs Müller - but I would just like to mention a couple of elements. Mrs Van Brempt wants a general 50% reduction. That means that those who have already done well and have therefore cut their usage by a great deal more must reduce it again by another 50%. That means that the good are penalised, and that cannot be right. So a general 50% reduction is not right.
Secondly, she talks about a distance of three metres from waterways. You must realise what that means, but in general, wherever there are a lot of things growing, you tend to find water. That means that particularly in areas where the natural conditions are good, efficient producers will ultimately be penalised. That cannot be right; it does not work that way.
The third point is that I am amazed that discussions about GMOs and crop protection are being mixed up here. I think that these discussions should be kept separate. I myself am very wary when it comes to GMOs, I acknowledge that, but I think that they have no place in this discussion.
My fourth point is that the entire crop protection policy should be aimed at encouraging proper targets and not purely at punishment. I cannot see any sign of that in the report, and I would like to wholeheartedly advise everyone in Parliament to vote in favour of the PPE-DE amendments, as that means that we will get our feet back on the ground a little and at the same time work together to try and do things even better in the future.
Mr President, I will keep it short, but I would like to say something to the people who might be listening to this debate there - who knows. It is very striking; this is the first time I have ever heard such a battery of members of the European People's Party/European Democrat Group all saying the same thing one after the other. For the benefit of those listening, this Parliament does actually have other groups with different opinions .
Having said that, I would like very briefly to eliminate a few prejudices. For there are people here who would dearly like to class me as 'a bit other-worldly, a bit naïve', 'someone who sits in their office working out rather peculiar proposals'. I really have not done that; I have, however, had a look, I have taken advice and I have, for example, seen that there has effectively been quite significant reduction in other Member States of the European Union, like in our esteemed Commissioner's country. What can be done in Sweden can also be done in the Netherlands, in Belgium and in the United Kingdom. We can do that if we want to. I challenge everyone to scrutinise my report. Nowhere do I say that I am opposed to pesticides. I know they are necessary, even advisable. We can, however, cut down on their use. A reduction in use naturally goes hand in hand with a reduction in risk, which I believe to be more important, but because there is a consensus on this, I have not focused on it. I have also always maintained in the committee that this 50% is not a fetish of mine. Perhaps we should put 30%, perhaps 40%, perhaps 60%, but I would definitely like to see a target. After all, we all know that if this Parliament does not set a target , we will not actually make any progress. We must make sure - and this is one of the amendments I have submitted in the plenary session - that the efforts that have already been made by the other Member States and the efforts we still need to make, which differ from Member State to Member State, are also taken into consideration. Let me once again ask the members of the European People's Party/European Democrat Group not to look at my report dogmatically. I also try not to do that myself.
I would like to say one more thing briefly. Everyone has run over their time, and they have all said the same thing, so I just want to say something about taxes. Someone said: 'Naturally the taxes will not make the risks decrease.' I am not stupid, I know that too. Why do we need these taxes? In order to ensure that the polluter-pays principle is implemented effectively. There are very many social costs, and I ask you: do you think that it is normal for everyone to bear the social costs or should they be borne in an honest way by the products that pollute? That is one of the many challenges.
The debate is closed.
The vote will be held tomorrow at 11 a.m.
The next item is the report (A5-0044/2003) by Mr Lannoye, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a directive of the European Parliament and of the Council (COM (2002) 459 - C5-0382/2002 - 2002/0206(COD)) relating to restrictions on the marketing and use of nonylphenol, nonylphenol ethoxylate and cement (twenty-sixth amendment of Council Directive 76/769/EEC).
Firstly, I would like to express my thanks to Members for their interest in this proposal and especially to Mr Lannoye, the rapporteur, for his constructive work.
This is an important directive, as it would introduce a ban on the cleaning agent 'nonylphenol' that has been identified as posing unacceptable risks to the aquatic environment. It is a very far-reaching proposal, as it bans the marketing and use of nine different applications where the substance could be released into the aquatic environment. The proposed directive will therefore encourages the marketing and use of safer alternatives.
Furthermore, the proposal sets a strict limit for chromium -6 in cement, as chromium -6 has been shown to induce disabling and allergic eczema, especially among cement workers. In the EU each year, hundreds of new invalidity cases occur which cause high costs for the occupational insurance systems.
The proposed directive provides not only for the protection of human health and the environment, but also preserves the Internal Market, as it would introduce harmonised rules throughout the Community.
The negotiation procedure that is about to be concluded has benefited from the close cooperation between Parliament, Council and the Commission. I am very glad about this successful work together, and I hope that this important directive can now be finalised. I therefore agree to all the amendments proposed by Mr Lannoye for this compromise, so that this important directive can be finalised in first reading.
Mr President, we shall not be short of compliments today. I should like, on behalf of all my colleagues, to thank the Commission for its proposal. It is an excellent proposal, and the work of the Committee on the Environment, Public Health and Consumer Policy was made easier by the fact that the basis for discussion was very good right from the start.
Like the Commissioner, I would remind the House that nonylphenols and nonylphenol ethoxylates - I shall refer to them as NPEs to facilitate the discussion - are classified as substances which are highly toxic to aquatic organisms. These substances accumulate biologically in aquatic species, and they have also been shown to have an endocrine-disrupting effect. The 2000 water framework directive classifies them as hazardous substances.
The Commission proposes to put an end to the use of these substances in eight specific fields, and the Committee on the Environment, on that basis, proposes that the area of application be extended to include co-formulants in pesticides as well as active substances and co-formulants in biocides. The Commission also proposes that the concentration threshold for NPEs should be brought into line with the one proposed for nonylphenols, or NPs, in other words it should be based on a limit value of 0.1%. It is also asking for an amendment to the directive on sewage sludge, so as to introduce a concentration limit value for these same substances contained in sewage sludge.
As far as cement is concerned, when it contains chromium VI in non-negligible quantities it can cause allergic reactions if it comes into contact with the hands. Personal protective measures, such as the wearing of gloves, are certainly necessary, but it has been found that they are not sufficient to prevent reactions of this type. The addition of a reducing agent, usually ferrous sulphate, reduces chromium VI to a harmless chemical form. The Committee on the Environment proposes that the addition of a reducing agent be extended to cover all cements containing more than two parts per million (ppm) of chromium VI, with an exemption restricted to cases where the cement is used in closed-circuit fully automated systems. This is an essential measure, both for the workers concerned, and I am thinking in particular of construction workers, and for the public purse, which has to pay out sizeable amounts of compensation to the victims of allergic dermatitis. I would point out that we have a figure for Germany of EUR 36 million per year in compensation, which enables us to measure the economic impact of this problem. I would also point out that chromium VI is a carcinogenic and mutagenic substance which is suspected of causing lung cancer and cancer of the respiratory tract as a result of its presence in dust.
The Committee on the Environment is therefore asking for two things. Firstly, with regard to the directive on the protection of workers against risks from chemical agents, it is asking for an amendment introducing a limit value for the concentration of dust in the atmosphere. Secondly, it is asking for provision to be made, in other sectors which use chromium VI in various products, for legislative initiatives of the same kind as those that have been adopted for end-of-life vehicles and for electrical and electronic equipment.
The Commission's proposal, as I have already said, was very good right from the start, which made our task easier and enabled us to envisage, after discussion with the Council's representatives, consultations before the plenary vote, so as to obtain agreement at first reading. The vote in the Committee on the Environment enabled us to take this step, and it was accepted by the representatives of the various political groups within the Committee on the Environment, for which I thank them. We have thus obtained agreement between the three institutions, though not on every point, because it is clear that differences of opinion still exist on a certain number of points, but we have at least reached agreement on the essential points before the plenary vote. Where I come from there is a proverb which says that the best is the enemy of the good. For my part, I have always thought that the good, in this case, consisted of obtaining a result, since the objective was essentially to speed up the implementation of the adopted texts.
I should therefore like to thank, officially and most sincerely, the Commissioner and the Commission officials, as well as the Greek Presidency of the Council, for allowing us to reach an overall agreement which will be put to the vote tomorrow. It will thus be possible to implement very rapidly what I personally regard as the most important proposal, namely the proposal to eradicate an industrial disease, the allergic dermatitis caused by the presence of chromium VI in cement, which is one of the most damaging diseases and one of the most costly to society.
Mr President, I am very pleased that the political groups have reached a compromise position on this report, which actually consists of two reports rolled into one.
I am sorry that at the beginning of the negotiations I had to be so inflexible and stubborn, but I am pleased to say that once the Greens, for once, started to talk sense, we could also show some flexibility. With the Council's acceptance of this compromise, the measures contained in this report can be brought into force without delay.
We have come together on three important issues: firstly, on the issue of cement. Nobody argues with the fact that hexavalent chromium causes dermatitis but, of course, we must not forget that only 50% of dermatitis cases are linked to this particular cause. As the rapporteur has said, dosing cement with ferrous sulphate counteracts this problem.
The initial suggestion from the Commission was that we should limit this dosing to cement used for manual use. But the whole of Parliament agreed this was very hard to define as even, for example, when one is pouring a large motorway bridge or laying a large floor, there is a certain amount of manual work involved in grouting or finishing.
The compromise we came to was only to exempt uses in closed industrial applications, for example, the manufacture of concrete blocks, concrete lintels or other products of that type.
The second issue regarding cement was the risks of long-term exposure. The rapporteur has talked about the carcinogenic and mutagenic problems of chromium-6 but, of course, nobody is realistically suggesting that the levels of chromium-6 in cement pose a risk. However, we need to look at the problem without raising undue concerns which would worry the workers in this industry and make the insurance industry very cagey indeed. It is important that we set limit values and that we do so in a sensible way, although we already have limit values set in the United Kingdom.
On the issue of nonylphenol, this is an aquatic pollutant, and although many in the committee tried to talk about health risks and bring in other factors, we must concentrate on the case at hand, which is making sure that nonylphenol does not reach water courses and is banned in applications where there is no alternative.
We need exceptions and the problem of using nonylphenol ethoxylate as a co-formulant in pesticides is one that we addressed. The compromise is to allow existing pesticides to continue until the end of their licensing period, but it will be banned in new pesticides. Incidentally, we still allow them to be used in spermicides in condom production where there is no alternative.
I am pleased that we reached an agreement and avoided a second reading and possible conciliation.
Mr President, on behalf of the Socialist Group I would welcome this report and the work done in particular by the rapporteur and all the others concerned to reach a first reading agreement and therefore hasten the implementation of this proposal.
Firstly with regard to cement, we have made substantial progress. The problem has been recognised and identified across the whole of Europe. Cement is a major cause of eczema for all workers in occupations involving the regular use of cement. Various experiences and various construction projects utilising cement that has been ameliorated with ferrous sulphate have demonstrated that the sensible use of this cement makes a very substantial reduction in the number of incidents of eczema within the industry. It is clear that making this mandatory could bring considerable improvements for many workers across the whole of Europe. Whilst we have had to accept some compromises to reach a first reading agreement, we have reached a reasonable compromise, although we must continue to examine the problems associated with the use of cement in closed systems. In reality, I do not think I have ever seen a closed system myself in any factory anywhere where cement does not leak, squeeze or squirt out somewhere in the system and come into contact with workers on a fairly regular basis. We must continue to look at this issue.
As regards nonylphenol ethoxylate, again we have made substantial progress - progress that I regret cannot result in an immediate implementation of complete controls on it. But the compromises we have reached are reasonable. Firstly, only where those uses are really inevitable, for example in the use of spermicides, have we allowed the continued use and we are still concerned to find appropriate and suitable alternatives; and secondly, where we have decided to end the use of these things, for example as a co-formulant in pesticides, we have given a reasonable phase-out time and reasonable opportunity for the industry to bring forward new formulations that are appropriate and efficacious for use without the use of nonylphenol ethoxylate, which is again a reasonable compromise. Altogether, we can all commend this report to the House tomorrow morning and consider it a job well done, congratulate the rapporteur and look forward to early implementation of this proposal and a substantial saving in costs and compensation towards industrial injuries caused by cement and probably towards human health caused by nonylphenol ethoxylate.
Mr President, Commissioner, ladies and gentlemen, this proposal for a directive has set ambitious aims for itself: to protect health and the environment. We can readily agree with the proposal and the rapporteur with regard to the care that needs to be taken with nonylphenol and with nonylphenol ethoxylate, the dangers of which are well known and which cannot be addressed by any means other than a proposal for a directive.
We have serious reservations, however, about the need and the appropriateness of the directive on cement, on various grounds. Firstly, we believe it to be technically wrong and politically surprising that the same legislative text covers both unquestionably dangerous products and cement. Secondly, we believe that clearly insufficient time has elapsed since the implementation of directive 2001/60/EEC on labelling to be able to draw safe conclusions about its adequacy or otherwise in reducing or eliminating the most worrying cases in this field. Thirdly, the information available does not enable us to corroborate, with the apparent certainty that some Members have, a genuine and rigorous risk assessment of chromium VI, which, as we know, is still a cause for controversy amongst specialists.
Lastly, if these limitations are adopted, we feel that to some extent we will have accepted a form of discrimination which, by means of derogations, favours producers and the bulk cement trade over bagged cement. We are therefore opposed in particular to Amendments Nos 31, 32, 33, 34 and 43, and if these are adopted we shall, unfortunately, feel obliged to vote against the report.
The debate is closed.
The vote will be held tomorrow at 11 a.m.
The next item is the report (A5-0064/2003) by Mr Nisticò, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive (PE-CONS 3606/2003 - C5-0016/2003 - 2001/0110(COD)) amending for the twenty-third time Council Directive 76/769/EEC relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogens, mutagens or substances toxic to reproduction).
Mr President, I would like to express my thanks to Members for their interest in this proposal and especially to Mr Nisticò, the rapporteur, for his constructive work.
This is an important directive as it would introduce a ban on substances that have been identified and classified as carcinogens, mutagens or substances toxic to reproduction, the so-called CMR-substances. It is a far-reaching proposal, as it bans their sale and all their possible mixtures to the general public. The proposed directive will therefore encourage the marketing and use of safer alternatives.
Furthermore, the proposed directive provides not only for the protection of consumers' health but would also preserve the Internal Market. It would introduce harmonised rules throughout the Community.
The reasons for favouring an extension of the ban to products placed on the market for consumer use are understandable. Nevertheless, this requires an examination of the scientific evidence, the release factors and the exposure situations. The Commission will address Parliament's concerns by seriously looking at potentially problematic products which could pose unacceptable risks to health and the environment. I am pleased that this procedure of risk assessment is clarified precisely in the new recital 3.
In conclusion, the Commission accepts the new recital 3, and I hope that this directive can now be finalised.
Mr President, I am undeservedly deputising for Mr Nisticò, the rapporteur, who is unable to be here, and I assure Commissioner Liikanen that I will pass on his thanks and compliments. For my fellow Members' information, I will therefore very briefly describe the measure which we will be voting on tomorrow and, as Commissioner Liikanen already said, represents common ground which the Parliamentary delegation to the Conciliation Committee has supported, endorsed and which it commends to the House for a positive vote tomorrow.
As Commissioner Liikanen has already said, this is an amendment to the twenty-third amendment of Directive 76/769 relating to restrictions on the marketing and use of certain dangerous substances and preparations (substances classified as carcinogens, mutagens or substances toxic to reproduction). The proposal, based on Article 95 of the Treaty, has two main objectives: to safeguard the internal market by introducing harmonised provisions on the marketing and use of the above-mentioned substances and to achieve a high level of protection for human health and the environment.
It is appropriate to point out that we are talking about 25 substances in particular, 14 of which are classified as category 2 carcinogens, such as some cobalt salts, cadmium, benzopyrene, azoic colouring agents and so on; three of these are classified as mutagens and eight as toxic to reproduction. For example, it has been established that cobalt causes carcinogenic effects in laboratory animals and in human beings, particularly lung cancer and myocardial tissue tumours; cadmium powders, for their part, can cause testicular cancer in addition to lung cancer. As can therefore be inferred from these brief examples, we are dealing with highly dangerous substances.
During the last year and a half to two years of work, Parliament adopted at first reading, in February 2002, two amendments which the Council, in June 2003, partly accepted by adopting its common position. At its second reading in 2002, Parliament adopted an amendment to the recitals. We have therefore reached the final part of this conciliation, of these three stages and, as has already been pointed out, the problem that still needed to be settled did not concern the substances, but the products which may contain these substances. Well, the agreement on the sole point at issue during conciliation stipulates that the Commission must submit as soon as possible a legislative proposal aimed at banning the use of products - products this time - containing substances classified as carcinogens, mutagens or substances toxic to reproduction where, however - and emphasising this is very important to the rapporteur - there is scientific evidence that these substances are released by such products, thereby exposing the general public to the risks described above. This is why the delegation considers the obtained results to be satisfactory for Parliament and commends it to the House for adoption.
Mr President, Commissioner, representatives of the Council, ladies and gentlemen, we now have to decide on the report by Mr Nisticò, an important report because, as has just been mentioned, it aims to prohibit the marketing of substances newly classified as carcinogens, mutagens or substances toxic to reproduction. It also constitutes - and I would emphasise this - the twenty-third amendment to the directive. We must of course welcome the European Union's decision on this question, and also welcome the fact that it regularly comes up for discussion, as our knowledge of the subject grows. The examples quoted by Mr Lisi are a good illustration of the need to prohibit these hazardous substances.
During the conciliation procedure, however, the Council was unwilling to approve the proposal to extend the subject matter of the text to include products, so as to avoid legislation which in its view would be too complex and which would run the risk of being impossible to apply. Admittedly the argument that these substances are present in 30 000 products and it would be difficult to carry out assessments of such a large number of products makes good sense. However, surely we could ask, here and now, that such assessments should be carried out on new products placed on the market which contain the substances in question?
Moreover, the Commission has undertaken, following agreement between Parliament and the Council, to submit a legislative proposal aimed at prohibiting the use of products containing CMR substances when it is scientifically proven that exposing the public at large to such substances involves risks. It is desirable that this proposal, which is in line with what we want to happen, is put into practical terms as soon as possible.
As for the method of working, I would remind the House that, whereas this report concerns the twenty-third amendment to the directive seeking to prohibit the marketing of CMR substances, the Committee on the Environment is already looking at the twenty-fifth amendment to that directive. Of course the twenty-fifth amendment is concerned with other substances and preparations, but would it not be better to coordinate the adoption of the various texts, particularly when they are concerned with products that are hazardous to human beings and to the environment? CMR substances, chemical products and pesticides should be examined from the same angle, namely that of safety and the risks that they represent to human beings and to the environment.
There is also another question which we shall have to take increasingly into account from now on, and that is the question of risk and the burden of proof. A company which places a product on the market has to assure consumers that the product is not harmful. It is not the task of the consumers to demonstrate that the product is hazardous. A product should not have to be banned after it has been placed on the market because the product has actually shown itself to be harmful: it should be banned before it is even placed on the market.
Mr President, Mr Nisticò is not here, but we have to debate the twenty-third amendment to this directive, which restricts the use and release onto the market of dangerous substances and preparations classified as carcinogens, mutagens or substances toxic to reproduction.
Naturally, my group and I are in favour of adding a further 25 dangerous substances to the banned list. I, personally, am also the rapporteur for the twenty-fifth amendment to this directive, through which a further batch of substances is being added. That is not at all what is controversial about this recommendation. Instead, my criticism applies more to what is not included and to the defects in the current legislation. The designation 'substances and preparations' by no means covers the use of CMR substances in consumer products, that is to say in those products with which we, as consumers, in the first place come into contact and through which we are exposed to these dangerous substances, for example when we buy toys, textiles, new flooring etc. The directive does not, then, cover the main source of what we are exposed to, that is to say carcinogens and other dangerous substances.
At first reading, the European Parliament asked the Commission to extend the directive to include the sale of consumer products, and we requested a proposal by 2002. In the common position, the Council states that a full risk assessment is required if it is to be possible to introduce restrictions on products. What is more, the Council comes up with the amazing argument that this really will be difficult because there are so many products. That is, of course, precisely why, in fact, a directive is required, namely so that people do not continue to be exposed to carcinogens through consumer products.
The conciliation on which we are now to adopt a position, together with Mr Nisticò's recommendation, constitute a compromise I believe to be quite contrary to the new chemicals policy we have adopted, proposing that CMR substances not be permitted to be used in products if, through what is termed a reverse burden of proof, they have not proved to be safe. A reverse burden of proof is not what we now have in the outcome achieved but, instead, restrictions that apply only if, by means of a risk assessment, it can be demonstrated that a risk exists. In other words, we have precisely the policy that all the institutions have recognised as being ineffective in protecting people's health. Unfortunately, it will be a good many years before the chemicals policy comes into force. In order to protect people's health, we really needed measures covering CMR substances in consumer products immediately. The Group of the Greens/European Free Alliance will not therefore be voting in favour of the recommendation.
Mr President, I welcome this report and some of those we have seen going through Parliament in the last few months. Indeed, I welcome Mrs Schörling's report that we will be voting on in the plenary session in Strasbourg in a couple of weeks' time. We are laying down a solid body of work, a solid body of information and some very important precedents as we move towards the setting up and launching of the new chemicals policy that we expect to come from the Commission very soon.
What is becoming clear to us all is quite simply that present analysis of chemicals and the present chemicals on the market are not satisfactory. In the case of many chemicals on the market at the moment, we quite simply do not know how dangerous or how safe they are. We need a new system. We welcome the new system that is coming and, if you like, in the very dying moments of the old system, I have to say I can remember more of these amendments to the original directive than I care to remember, although I have not been here quite long enough to remember the original directive, and I have always found that we have not been sufficiently consistent in what we have done. I would agree with some of the remarks made by Mrs Schörling. We need a new chemicals policy. We are waiting for the new chemicals policy, Commission - where is it?
The debate is closed.
The vote will be held tomorrow at 11 a.m.
The next item is the oral question (B5-0086/2003) by Mr Struan Stevenson on behalf of the Committee on Fisheries concerning problems with the implementation of Regulation No 2561/2001 (EC) aiming to promote the conversion of the fishing fleet operating under the fishing agreement with Morocco.
Mr President, following the failure of the EU to renew a fisheries agreement with the Kingdom of Morocco, it became clear that there would be massive socio-economic impacts within the Community. The previous agreement with Morocco expired in November 1999. At that time, this had been the biggest international agreement between the Community and any third country. A great many EU vessels and jobs relied upon it, primarily in Spain but also in Portugal. In the absence of a new agreement, a significant number of Community vessels from Galicia, Andalucia and Portugal that operated within this framework were forced to stop their fishing activities. Recognising the difficulties caused by the lack of any new fisheries agreement, the Community agreed to set aside over EUR 190 million to promote the conversion of fishing vessels that had operated in Moroccan waters. 94.6% of this money was set aside for Spain, and the rest for Portugal.
However, when the Prestige disaster occurred last November and the shores of Galicia were covered in layers of black oil, we began to search for emergency aid to alleviate the catastrophic suffering of the fishing communities in this region. We discovered that EUR 30 million of the money set aside to deal with the Moroccan problem was, at that point, still unspent. The European Parliament therefore agreed at its plenary session in December 2002 that we should immediately re-programme this money to help with the Prestige disaster in Galicia.
Nevertheless, the fact that the Moroccan fund had been underspent raised some important questions. At a meeting of the Committee on Fisheries in February 2003, representatives of the industry and of the Andalucian regional government described the problems they encountered in the implementation of this Regulation. It quickly became clear that the criteria according to which fishermen could claim this aid was far too complex and had proven to be so rigid that very few fisherman had in fact managed to benefit from any of this money.
Industry representatives told our Committee that potential beneficiaries are losing out on compensation measures due to overly stringent Commission deadlines and rules. For example, public aid is granted only to fishermen who have undertaken to scrap vessels, change the purpose of their vessels, or agreed to the permanent transfer of a vessel to a third country through joint venture agreements. In particular, crew members who have lost their jobs cannot apply for the individual premium of EUR 12 000 unless the owner decides to transfer or scrap the vessel. This means that many fishermen living in the regions which were affected by the failure of the Morocco agreement have still not received any financial help.
I need hardly remind the House that in our March 2003 plenary session in Strasbourg two weeks ago, by an overwhelming majority of 507 votes in favour to 6 votes against, the European Parliament supported a resolution proposing EUR 150 million to be paid as compensation to fisherman affected by the draconian cod recovery measures now in place in the Irish Sea and the North Sea. I know that we are still negotiating with the Commission and the Council as to where this emergency aid might come from, but I trust that we are simply not going to repeat the mistakes that were made with the Moroccan fund. We must ensure that in future when we identify the need for urgent aid to the fisheries sector, it is delivered in a way that is both fairly targeted and quickly completed. Let us make sure that there is a minimum of red tape and a minimum of bureaucracy.
I just returned this afternoon from Galicia where I attended meetings and site visits with members of the Committee on Regional Policy, Transport and Tourism to see for ourselves the clean-up operation in the wake of the Prestige disaster. We heard all too vividly the desperate plight of the fishing communities who had been forced to tie up their boats, through no fault of their own, since last November. Despite the fact that this House agreed to re-programme EUR 30 million last December, none of that money has so far been released. Why not? Who is working on the details of this aid package? Where are the log jams? Let us cut the red tape and get the aid moving! Let us learn from these lessons that have been identified under the Morocco agreement and get things right in the future.
Mr President, ladies and gentlemen, in January of this year, my staff, together with the Spanish authorities, visited the affected areas in Spain that are under discussion today and agreed that the funds provided for the final decommissioning of ships, for the modernisation of the vessels and for the setting-up of joint ventures, are being used in a satisfactory way.
The same cannot be said, however, for the way funds are being used on social measures, and this is where there are problems. The reason why the fishermen are not making full use of the funds provided for social measures is that they are unable to fulfil certain of the conditions in our regulation. The fact is that fishermen who have lost their jobs because of the failure to extend the Agreement with Morocco, receive a compensation payment only if their employer allows his ship to be broken up or if he sets up a joint enterprise. If, though the ship continues to fish in other third-country waters - or indeed in Community waters - for example, under a private licence, they are not entitled to any payment in compensation. That is also essentially logical, as such ships are still active in the fisheries sector and it can therefore be assumed that their crews continue to be employed.
We have now agreed with the Spanish authorities that they will inform the Commission as to where and for what reasons social problems arise as a result of ships not being broken up, and no entitlement to structural funds exists. On the subject of items 1 and 2 in your motion for a resolution, I can, then, tell honourable Members that we will come to a decision without delay as soon as we have all the data we have requested from the Spanish Government and have the opportunity to examine it. Item 3 of your resolution does, of course, have something to do with this. If the Commission comes to the conclusion that we should decide in favour, we will of course also modify the repayment of some of these sums in such a way as to ensure that the fishermen receive equal treatment.
Mr President, I would like to thank the Commissioner and also Mr Stevenson for the solidarity he has shown for Galicia as chairman of the Committee on Fisheries. Ladies and gentlemen, though there are not many Members present in the Chamber at this time of night, I would like to point out that the renewal of the agreement with Morocco was one of the most important objectives of the Committee on Fisheries.
When this agreement was not achieved, we went out of our way to ensure that the budget that had been earmarked for the agreement would go instead to the fisherman affected. After some very difficult political and budgetary negotiations we secured this money. The practical application of the regulations approved demonstrated to us the need to improve them. We did not want any potential beneficiary to be deprived of even a single euro. We worked with great determination to rectify the situation.
This is the purpose of the resolution we will vote on tomorrow, on behalf of the Committee on Fisheries. The proposal we have tabled has been improved by the contributions of the Group of the Party of European Socialists. A consensus was reached rapidly, and I think we should all congratulate ourselves on this. I believe the Commission should accept in full the proposals we will vote on tomorrow. These will amend Regulation (EC) No 2561/2001 and ensure better social cover. This is what we want and what the Commission wants, and I believe it should be achieved.
Mr President, on 15 November 2001 I was rapporteur for the report on Regulation (EC) No 2561/2001 on the conversion of boats and fishermen dependent on the fisheries agreement with Morocco. On that occasion, Parliament agreed a series of amendments that seem to be very similar to the proposal before us today. They sought to make the regulation more flexible and to convert this particular Community fleet. As I am sure the Commissioner is aware, the fleet is based in Andalusia, the Canary Islands, Galicia and Portugal, It was left without their traditional fishing-ground.
The Council adopted this Regulation accepting, though only to a limited extent, some of Parliament's amendments. In due course, the weaknesses of the text adopted became clear. As we had anticipated, it proved too rigid. It did not allow a significant part of the sector concerned to access the aid for conversion.
The Committee on Fisheries has visited Galicia and Andalusia over the last two years. It noted that the non-renewal of the agreement seriously affected 400 boats, 4 300 fishermen and whole regions of Galicia and Andalusia. A large number of associated industries were brought to a virtual standstill. Last December, EUR 30 million was allocated to those affected by the Prestige disaster. The allocation of this money made it clear that it was not possible to spend it and that this regulation was inadequate.
The draft resolution tabled by the Committee on Fisheries rightly calls on the Commission to put forward an amendment to improve this regulation and make it sufficiently flexible. We call on the Commission to present a proposal to amend the present regulation as a matter of urgency. We need this to solve the problems we are currently encountering in applying the regulation to fishermen. Above all, aid should not be linked to shipowners' decisions.
The Commission told us a few weeks ago that it could not propose amendments to the regulation because the Spanish authorities had not submitted the required information to the Commission. When she met with the Committee on Fisheries, the Director-General of Fisheries of the Andalusian Regional Government told us that the Spanish authorities had not submitted the necessary information on the proportion of fishermen from this region who had received benefits during the six months' ban to the Regional Government. The authorities in Andalusia did not therefore even know exactly how many fishermen were entitled to aid. Consequently, they had to establish six offices in the most affected ports to provide information on this aid. This entailed employing 12 people, an investment of EUR 721 000 from their own funds and the provision of a free telephone service. Commissioner, in Andalusia alone, fishermen have made 800 visits and 1 500 enquires.
We are not asking for more money. We are asking for a better regulation so that the money allocated can be used efficiently for the purpose for which it was intended.
Mr President, it is with indignation and sorrow that I rise to speak on the proclaimed death of an industry - the fishing industry - which has been and should continue to be of economic importance to my country. The Community Fisheries Agreement with Morocco expired on 30 November 1999. Portugal neighbours that country, has obvious maritime connections, and a considerable part of its fishing fleet was directly involved in the fishing activities covered by this agreement.
Portuguese and Spanish fishermen have been hard hit by the non-renewal of the agreement because in many cases they have been unable to fish, which means that they have been unable to work. I do not wish to return to the political assessment we made at the time of the failure headed by Commissioner Franz Fischler, who has today completely ignored the Portuguese fishermen. What I wish to emphasise is the inaction and the lack of diligence at the time I have referred to, to which we can add the ineptitude of the way in which the measures of support for the ship-owners and fishermen affected were drawn up.
These people have been denied the right to fish and to work, and although they have been compensated with support measures for fleet conversion and for individual premiums, they have come up against Community legislation that is quite inflexible, inappropriate and whose implementation involves difficulties that are almost impossible to resolve. It is regrettable that legislation should have been drafted in the aim of resolving situations such as this one but, instead, has further complicated the lives of the fishermen affected.
The lack of flexibility of the 2001 Regulation and the various administrative difficulties concerning the deadlines set for implementation have prevented or could invalidate access by fishermen to the exceptional support actions that have been planned, particularly to socioeconomic measures, the allocation of which turns on requirements that their beneficiaries cannot meet.
It has, therefore, become crucial for the Commission to set things right and what is needed urgently is a proposal for an amendment to the Regulation in order to resolve the implementing problems that have arisen, particularly a change to the allocation requirements for the premium due to the fishermen. In fact, making the allocation of the individual premium of EUR 12 000 to anyone who is not a shipowner, but merely an employee, dependent on scrapping vessels amounts to taking away with one hand what is given with the other. I shall conclude, Mr President, Commissioner, in the hope that this situation is duly corrected and that the Commission rapidly submits its proposal in the aim of effectively correcting the injustices created following the expiry of the Fisheries Agreement between the Community and Morocco.
Mr President, Commissioner, we can now make an evaluation of the implementation of these measures. I think two of these are extremely relevant. The first, and perhaps the most important - to which various Members have already referred - is the excessive rigidity with regard to the payment conditions for aid of EUR 12 000 to crew members. As we know, in order for these people to receive the money, the vessels on which they worked must have been scrapped or integrated into joint ventures. And yet the Commissioner said that the Commission shared the view that if the vessels have not been scrapped or integrated into joint ventures it is because they are fishing elsewhere and the crew members are therefore employed. This is an erroneous assumption, however, because although in some cases shipowners do actually manage to send their vessels to fish in other fishing grounds, they are only able to make a partial profit, or to provide a partial alternative to what they had previously in the Moroccan fishing grounds. In other cases, the shipowners themselves are waiting for an alternative for the future. Whereas they are waiting or whereas they have partial alternatives, the crew members or fishermen of the vessels that previously fished in Morocco are now unemployed and inactive. This is why this situation must be reviewed as a matter of urgency and why crew members, who are entirely blameless in the matter, should not be sacrificed.
The second element of rigidity concerns the fact that, at the time the agreement with Morocco lapsed, some shipowners were building vessels to fish in that country's waters. As the agreement lapsed, these shipowners had to convert these vessels and refit them for other fishing grounds. This refit of the vessels entailed increased costs, which were borne by the shipowners. I think it would be fair, under the current regulation or under any other, for Community co-financing to be provided to cover this rise in shipowners' costs.
I shall finish by saying, as other Members have done, that these matters must be resolved. They will not cost any more money; what is needed in order to resolve these problems is for flexibility to be shown.
Mr President, Commissioner, I wish first of all to congratulate the Committee on Fisheries and most particularly its chairman, our esteemed fellow Member Struan Stevensen, on the aptness of this debate, because this is a debate on a matter that was selected in our Committee on Budgetary Control - as the Commissioner, in fact, is well aware - as the most important issue, the issue of budget underutilisation, which in 2001 totalled more than EUR 15 billion. I must also say that before I came to this debate today I looked at the latest data on the utilisation of this budget line, with which the Commission regularly provides us, and I discovered that, apart from initial advance payments, no interim payments have yet been recorded. This is the state of affairs after the programme has been in action for more than a year! I also think that this piece of data, more than any other, is extremely significant with regard to the difficulties that the programme is facing in getting off the ground. And as our colleagues explained to us so brilliantly, especially Mrs Miguélez Díaz, the issue is not the need to implement the programme. This need does exist, but the problem is that it is not given due consideration in the blueprint for the regulation, which is too cumbersome and was not drawn up with the reality of the situation in mind.
I therefore call on the Commissioner to take due account of what our fellow Members have said, which I think is extraordinarily appropriate. We would find it extremely regrettable if we were to face yet another blatant case of budgetary underutilisation, of the inability of the European institutions to respond to a real need. I therefore call on the Commissioner to review this problem as thoroughly as possible.
Mr President, ladies and gentlemen, let me clarify matters very briefly. Firstly, there have to date been no complaints or problems relating to the flow of funds in Portugal, where full use has been made of the money available; nor has the Portuguese Government had any complaint to make to us about anything not working. Secondly, it is true that we have been paying in instalments so far, but the reason why the final instalment has not been paid is that we have not so far received a request for payment from either Spain or Portugal. We can act only when the appropriate applications have been made, and so the Commission is perhaps the wrong body to which to address these complaints.
Thank you, Commissioner Fischler.
The debate is closed.
The vote will be held tomorrow at 11 a.m.